OCTOBER 1999

COMMISSION ORDERS
10-13-99 Rostosky Coal Company
10-27-99 Ravalli County .
10-27-99 Sec. Labor on behalf.of Clay Baier v.
Durango Gravel

PENN99-73
WEST 99-164-M

Pg. 1071
Pg. 1075

WEST 97-96-DM

Pg. 1079

CENT 98-131-M
VA
99-79-C
CENT 98-260-M
PENN 98-15-R
CENT 99-228-M
PENN 99-216
CENT 99-267-DM
WEST 98-32-RM
CENT 98-263-M
SE
98-26-M
WEST 99-190-M

Pg. 1083
Pg. 1093
Pg. -1100
Pg. 1112
Pg. 1119
Pg. 1123
Pg. 1127
Pg. 1132
Pg. 1143
Pg. 1151
Pg. 1158

WEVA 99-121-D

Pg. 1169

WEVA 99-121-D
WEVA 98-72-R

Pg. 1173
Pg. 1176

ADMINISTRATIVE LAW JUDGE DECISIONS
10-04-99 Odell Geer Construction Co., Inc.
10-06-99 UMWA, Local 2232 v. Island Creek Coal Co.
10-07-99 Nelson Brothers Quarries, Inc.
10-08-99 Cyprus Cumberland Resources Corp.
10-\2-99 Walker Stone Comt?any, Inc.
10-12-99 Joseph Rostosky Coal Company
10-13-99 James C. Keys, Jr. v ..Reintjes of the South,'Inc.
10-13-99 Dumbarton Quarry Associates
10-14-99 Jobe Concrete Products, Inc.
10-15-99 Cousins' Aggregate Sales & Hauling, Inc.
10-22-99 Hi Valley Crushing Inc.
ADMINISTRATIVE LAW JUDGE ORDERS
10-15-99 Sec. Labor on behalf of Lewis Frank Bates
v. Chicopee Coal Company
10-19-99 Sec. Labor on behalf of Lewis Frank Bates
v. Chicopee Coal Company
10-28-99 Eagle Energy, Inc.

i

OCTOBER 1999

Review was granted in the following case during the month of October:
Secretary of Labor, MSHA v. Rostosky Coal Company, Docket No. PENN 99-73.
(Judge Bulluck, September 3, 1999)

There were no cases filed in which Review was denied during the month of October

ii

COMMISSION ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET N.W., 6TH FLOOR
WASHINGTON, D.C. 20006

October 13, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 99-73
A.C.No.36-01555-03507

v.

ROSTOSKY COAL COMP ANY

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

DIRECTION FOR REVIEW AND ORDER
BY: Marks, Verheggen and Beatty, Commissioners
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1994) ("Mine Act"). On October 5, 1999, the Commission' s Office of
Administrative Law Judges received a petition for discretionary review from Joseph Rostosky
challenging a decision issued by Administrative Law Judge Jacqueline Bulluck against Rostosky
Coal Company ("Rostosky") on September 3, 1999. 21FMSHRC1017 (Sept. 3, 1999) (ALJ).
Rostosky is not represented by counsel but by its co-owner, Joseph Rostosky. ln her decision,
Judge Bulluck affirmed a citation and an order issued by the Department of Labor's Mine Safety
and Health Administration ("MSHA"), ordered Rostosky to pay a civil penalty of $2,000, and
directed that the case be dismissed upon receipt of payment. lei. at 1023.
Under the Mine Act and the Commission's procedural rules, relief from a judge's decision
may be sought by filing a petition for discretionary review within 30 days of its issuance. 30
U.S.C. § 823(d)(2)(A); 29 C.F.R. § 2700.70(a). Rule 70(d) of the Commission's Procedural
Rules also requires that in a petition for discretionary review, "[e)ach issue shall be separately
numbered and plainly and concisely stated, and shall be supported by detailed citations to the
record, when assignments of error are based on the record, and by statutes, regulations, or other
principal authorities relied upon." 29 C.F.R. § 2700.70(d); see also 30 U.S.C.
§ 823(d)(2)(A)(iii).

1071

The Commission received Rostosky's petition for filing on October 5, 1999, 1 day past the
30-day deadline. 1 His petition also fails to meet the requirements of Rule 70(d). The
Commission, however, has always held the pleadings of pro se litigants to less stringent standards
than pleadings drafted by attorneys. Marin v. Asarco, Inc., 14 FMSHRC 1269, 1273 (Aug. 1992)
(citing Haines v. Kerner, 404 U.S. 519, 520 (1972)). The Commission has also entertained latefiled petitions for discretionary review where good cause has been shown. See, e.g., McCoy v.
Crescent Coal Co., 2 FMSHRC 1202, 1204 (June 1980) (finding good cause where counsel for
previously pro se complainant only obtained judge's decision 10 days prior to deadline for filing
petition, and mailed petition on 30th day). In keeping with these principles, we believe that since
Rostosky was not represented by counsel, we should not dismiss this petition because it was 1 day
late. 2
Additionally, in the interests of justice, Wf; conclude that Rostosky be afforded the
opportunity to conform his petition to the requirements of the Mine Act and our Procedural
Rules. Therefore, upon consideration of Rostosky's petition, it is hereby granted for the limited
purpose of affording Rostosky an opportunity to amend his petition to comply with the
requirements of section 113(d)(2)(A)(iii) of the Mine Act, 30 U.S.C. § 823(d)(2)(A)(iii), and
Commission Procedural Rule 70(d), 29 C.F.R. § 2700.70(d). Any such amended petition must
include a statement of issues identifying those portions of the judge's decision that he believes
were wrongly decided.

1

Although, Rostosky's petition was mailed on October 1, 1999, within the 30-day
deadline for filing, it was received by the Commission's Office of Administrative Law Judges on
the 31st day, October 5. Rule 70(a) of the Commission's Procedural Rules specifies that "(f]iliI~g
of a petition for discretionary review ... is effective upon receipt." 29 C.F.R. § 2700.70(a).
2

In Dykhoffv. US. Borax Inc., 21 FMSHRC 976 (Sept. 1999), the Commission denied a
petition for discretionary review as untimely filed. Commissioners Marks and Beatty dissented
from the majority's order dismissing the prose miner's petition on timeliness grounds. Id. at 979.
Commissioner Verheggen notes that he would have denied Dykhoffs petition notwithstanding its
untimeliness because it was based on facts that did not serve as the basis for his original complaint
and attempted to advance an alternative theory of discrimination not raised before the judge. See
Beech Fork Processing, Inc., 14 FMSHRC 1316, 1319-21 (Aug. 1992). To the extent that
Dykhoff could be read to stand for the proposition that untimely petitions for discretionary review
made by pro se litigants be routinely denied, 'Commissioner Verheggen rejects such a reading.

1072

Rostosky must file any amended petition with the Commission, with service upon the
Secretary, within 20 days. The Secretary may file an opposition to the amended petition within
IO days after service. 3

Mark Lincoln Marks, Commissioner

Theodore F. Verheggen, C

3

Chainnan Jordan and Commissioner Riley would deny the petition for review as
untimely, since it was received after the thirty-day deadline and included no explanation for the
late filing. Administrative law judge decisions sent to parties routinely include a notice that a
party seeking review must make sure that his or her petition for review is received by the
Commission within thirty days after the date of issuance of the administrative law judge's
decision.
They also are mindful of the difficulty encountered by the pro se litigant, and note that,
upon reasonable explanation, they have shown flexibility towards late-filed petitions. However,
they also note that Rostosky offers no explanation for his late filing, nor states any basis for
appellate review in his letter. They believe that granting even limited review under such
circumstances makes a nullity of the Commission's procedural rules.
1073

Distribution

Joseph Rostosky
Rostosky Coal Company
R.D. No. 3, Box 112
Monongahela, PA 15063
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Administrative Law Judge Jacqueline R. Bulluck
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

1074

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET N.W., 6TH FLOOR
WASHINGTON, D.C. 20006

October 27, 1999

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 99-164-M
A.C. No. 24-01302-05508

RAV ALU COUNTY

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners

ORDER
BY: Jordan, Chairman; Riley and Beatty, Commissioners
This civil penalty proceeding arises under the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1994) ("Mine Act"). On June 25, 1999, Chief Administrative Law Judge
Paul Merlin issued an Order of Default to Ravalli County ("Ravalli") for failing to answer the
Petition for Assessment of Penalty filed by the Secretary of Labor on April 1, 1999, or the judge's
Order to Respondent to Show Cause issued on May 14, 1999. The judge assessed the civil
penalty of $954 proposed by the Secretary.
On September 9, 1999, Judge Merlin received a facsimile from Ravalli, which included a
copy of a letter dated June 30, 1999 from Ravalli's attorney to the Department of Labor's Mine
Safety and Health Adminjstration's ("MSHA") District's Office in Denver, Colorado, requesting
that the default order be set aside and a proceeding on the merits allowed. Mot. at 1. With this
request, Ravalli also attached a copy of a letter dated April 28, 1999 sent to MSHA' s District
Office, contesting the citations and a letter dated June 29, 1999 from Ravalli to its attorneys
regarding its actions in handling this matter and the default order entered by Judge Merlin in this
proceeding. Id. at 3-5. In its June 30 letter to MSHA, Ravalli asserts that it believed that its
April 28 letter to MSHA satisfied its filing requirements in response to the Secretary's petition for
assessment of penalties and the judge's show cause order. Id. at 1. It also alleges that it believed
MSHA's District's Office would forward its letter to the Federal Mine Safety and Health Review
Commission ("the Commission") and would have sent the letter to the Commission itself if it had
known MSHA would not forward its Jetter. Id.

1075

The judge's jurisdiction in this matter terminated when his decision was issued on
June 25, 1999. 29 C.F.R. § 2700.69(b). Under the Mine Act and the Commission's procedural
rules, relief from a judge's decision may be sought by filing a petition for discretionary review
within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70(a). If the
Commission does not direct review within 40 days of a decision's issuance, it becomes a final
decision of the Commission. 30 U.S.C. § 823(d)(l). The Commission received Ravalli's letter on
September 9, 1999, more than 30 days after the judge's default order had become a final decision
of the Commission.
Relief from a final Commission judgment or order is available to a party under Fed. R.
Civ. P. 60(b)(l) in circumstances involving mistake, inadvertence, or excusable neglect. F. W.
Contractors, Inc., 17 FMSHRC 247, 248 (Mar. 1995); see 29 C.F.R. § 2700. l(b) (Federal Rules
of Civil Procedure apply "so far as practicable" in the absence of applicable Commission rules).
On the basis of the present record, we are unable to evaluate the merits ofRavalli's position. In
the interest of justice, we reopen the proceeding, treat Ravalli' s letter as a late-filed petition for
discretionary review requesting relief from a final Commission decision, and excuse its late filing.
See Cecil Kilmer Flagstone, 21 FMSHRC 480, 481 (May 1999) (treating letter misdirected to
Regional Solicitor's Office as a late-filed petition requesting relief from a final order and
remanding to judge); F. W Contractors, 17 FMSHRC at 248 (treating letter asserting that answer
had been misdirected to Regional Solicitor's Office as late-filed petition and remanding to judge).

1076

We remand this matter to the judge, who shall deteTIJline whether final relief from default
is warranted under Rule 60(b). 1 If the judge determines that such relief is appropriate, this case
shall proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part
2700.

d

'-:y----·

~ Q\2-.,lo..o'

James C. Riley, Commissioner

1

In view of the fact that the Secretary does not oppose Ravalli's motion to reopen this
matter for a hearing on the merits, Commissioners Marks and Verheggen conclude that the
motion should be granted.
1077

Distribution

Jamie J. McKittrick, Esq.
Ravalli County
205 Bedford Street
Courthouse Box 5008
Hamilton, MT 59840
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd., Suite 400
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

1078

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 27, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
on behalf CLAY BAIER
WEST 97-96-DM

V.

DURANGO GRAVEL

BEFORE: Jordan, Chairman; Marks, Riley, Verheggen, and Beatty, Commissioners
ORDER
BY THE COMMISSION:
Before us is a Motion to Reopen Case filed by Durango Gravel ("Durango") on October
4, 1999. Mot. Durango seeks to reopen the above-captioned discrimination matter in which we
determined that Durango 's termination of complainant Clay Baier violated section 105(c) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 815 (1994) ("Mine Act"). 21
FMSHRC 953 (Sept. 1999). In its motion, Durango claims that, on September 26, 1999, Baier
admitted to Jim Helmericks, owner of Durango, that "the reason he brought his action was to
recover money [Helmericks] withheld from his pay to recover damages to ... equipment, and had
nothing to do with [Baier's] concern for safety." Mot. Durango states that this admission
constitutes " new evidence" and requests that we reopen the above-captioned proceeding so that
we may "discover what really took place in this incident." Id.
The Secretary of Labor opposes Durango's motion. The Secretary construes Durango's
motion as one for relief from final judgment under the "newly discovered evidence" provision of
Federal Rule of Civil Procedure 60(b). S. Opp'n at 1. The Secretary submits that Baier's alleged
admission that he brought this discrimination proceeding to recover money Durango withheld
from his paycheck was not in existence at the time of the hearing, and that such evidence would
not produce a different outcome. Id. at 2, 5. She also maintains that Baier's motivation in
bringing his 105(c) claim is irrelevant to the merits of the case and that the alleged admission is
duplicative of evidence Durango produced at the hearing that Baier's filing of a discrimination
claim was motivated by a desire to recover money withheld by Durango. Id. at 2-6.
Although Durango does not specify the basis for its motion, we construe Durango's
motion as a request for relief from final Commission judgment based on newly discovered
evidence under Fed. R. Civ. P. 60(b)(2). To establish that Rule 60(b)(2) relief is appropriate, the

1079

newly discovered evidence must have existed at time of trial or concern facts that were in
existence at time of trial, and must be sufficiently significant that it is likely to change the outcome
of the case. 12 James Wm. Moore et al., Moore's Federal Practice§ 60.42[2] (3d ed. 1998)
("Moore's Federal Practice"); Bruno v. Cyprus Plateau Mining Corp., 11 FMSHRC 150, 153
(Feb. 1989).
Here, the evidence Durango seeks to introduce relates to its claim at the hearing that Baier
filed his complaint to recover money withheld by Durango. Tr. 47-48, 53, 144-147, 154-55.
Other evidence ofBaier's motivation in bringing his discrimination claim existed at the time of the
hearing. Tr. 144-47, 155. Accordingly, Durango has met the Rule 60(b)(2) requirement that the
newly discovered evidence relate to facts in existence at the time of trial. See 12 Moore's Federal
Practice § 60.42[2] (citing National Anti-Hunger Coalition v. Executive Committee ofthe
President's Private Sector Survey on Cost Control, 711F.2d1071, 1075 n.3 (D.C. Cir. 1983)
(stating that crucial inquiry is whether proffered evidence relates to facts in existence at time of
trial, rather than whether the proffered evidence existed at time of trial)).
However, the evidence Durango seeks to introduce is not 'material to any of the issues
tried. Our analysis of discrimination cases focuses on whether the adverse action an operator
takes upon a complainant was motivated by the complainant's protected activity, and, if so,
whether the operator would have subjected the complainant to adverse action n9twithstanding the
protected conduct. See.Secretary of Labor on behalfof Pasula v. Consolidation Coal Co., 2
FMSHRC 2786, 2799-800 (Oct. 1980), rev 'd on other grounds sub nom. Consolidation Coal Co.
v. Marshall, 663 F.2d 1211 (3d Cir. 1981); Secretary of Labor on behalfof Robinette v. United
Castle Coal Co., 3 FMSHRC 803, 817-18 & n.20 (Apr. 1981).
By contrast, the evidence Durango presents in its motion relates solely to Baier's
motivation in filing his discrimination ciaim (Mot.), and is not related to any element of the
Commission's discrimination framework. Moreover, while Baier's complaint initiated the
Secretary's investigation, it was the Secretary who initiated the discrimination proceeding on
Baier's behalf. 21 FMSHRC at 955. To the extent Durango seeks to use Baier's alleged
admission to attack his credibility, Commission and federal caselaw interpreting Rule 60(b)(2)
make clear that the newly discovered evidence may not be mere impeachment evidence. See
Bruno, 11 FMSHRC at 153; Baxter Jnt'l, Inc. v. Morris, 11F.3d90, 93 (8th Cir. 1993) (evidence
that defendant had used proprietary information to start his own business would have only been
used to impeach defendant's character, it would not contradict trial testimony). Finally, given that
Durango presented evidence at the hearing {Tr. 47-48, 53, 144-147, 154-55) that Baier was
motivated to file his claim by a desire to recover money withheld from his paycheck, the
purported newly discovered evidence is merely cumulative. See, e.g., Parrilla-Lopez v. United
States, 841 F.2d 16, 19 (1st Cir. 1988) (stating' that proffered evidence ''would be cumulative, and
therefore is not newly discovered evidence"); Trans Mississippi Corp. v. United States, 494 F.2d
770, 773 (5th Cir. 1974) ("evidence merely cumulative or impeaching is not generally within the
canon of 'newly discovered evidence' for ... Rule 60(b) purposes").

1080

In any event, Baier admitted at hearing that one of the major reasons he contacted MSHA
was so that he could recover wages he felt Durango owed him. Tr. 144, 155. Thus, Baier's
alleged admission is not of sufficient magnitude that it is likely to change the outcome of the case.
See Bruno, 11 FMSHRC at 153-54; see also Coastal Transfer Co. v. Toyota Motor Sales, U.S.A.,
833 F.2d 208, 211-12 (9th Cir. 1987) (denial of motion proper because "the [newly-discovered
evidence], even if produced in a timely fashion, would not have propelled ... [movant] over the
hurdle of summary j udgment.").
Accordingly, we reject Durango's request for relief from the Commission's decision.

f

Marc Lincoln Marks, Commissioner

C.

-27J/
Robert H. Beatty, Jr.,

1081

Distribution
Jim Helmericks
Durango Gravel
993 Highway 3
Durango, CO 81310
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Boulevard, Suite 400
Arlington, VA 22203

Administrative Law Judge Richard Manning
Federal Mine Safety and Health
Review Commission
1244 Speer Boulevard #280
Denver, CO 80204-3582

1082

ADMINISTRATIVE LAW JUDGE DECISIONS

,..
"

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

October 4, 1999

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 98-131-M
A. C. No. 41-03878-05506

V.

Gibbs Pit
ODELL GEER CONSTRUCTION,
COMPANY, INCORPORATED,
Respondent
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 99-124-M
A. C. No. 41-03878-05507

V.

Gibbs Pit
WILLIAM A. HOOTEN, JR.
Employed by ODELL GEER
CONSTRUCTION, COMPANY,
INCORPORATED,
Respondent

DECIS ION
Appearances: Suzanne F. Dunne, Esq., Office of the Solicitor, U.S. Department of Labor, Dallas,
Texas, for Petitioner;
Rodney P. Geer, Esq., Odell Geer Construction Company, Inc., Belton, Texas, for
Respondents.
Before:

Judge Hodgdon

These consolidated cases are before me on Petitions for Assessment of Civil Penalty filed
by the Secretary of Labor, acting through her Mine Safety and Health Administration (MSHA),
against Odell Geer Construction Company, Inc., and William A. Hooten, Jr., respectively,
pursuant to sections 105 and 110 of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§§ 815 and 820. The petitions allege five violations of the Secretary's mandatory health and
safety standards and seek a penalty of $25,000.00 against the company and a penalty of $2,500.00

1083

against Hooten. A hearing was held in Austin, Texas. For the reasons set forth below, I affirm
the citation and orders and assess penalties of $15,000.00 and $500.00, respectively.
Background
Odell Geer Construction operates the Gibbs Pit mine in Youngsport, Texas. The mine
consists of a crusher and wash plant. The wash plant was set up in May or June of 1997. On
October 20, 1997, MSHA Inspector Robert D. Seelke conducted a regular inspection of the
Gibbs Pit. During the inspection he observed five conveyor belts in the wash plant which did not
have catwalks, hand rails or any other apparent means of safely accessing the head pulleys, which
were at least 12 feet off of the ground.
After talking with miners working around the belts, Seelke determined that the head
pulleys were being maintained by a miner walking up the inclined conveyor belt. As a result, he
issued one citation and four orders under section 104(d)(l) of the Act, 30 U.S.C. § 814(d)(l),
alleging violations of section 56.11001 of the Secretary's regulations, 30 C.F.R. § 56.11001.
Citation No. 7860014 alleged that:
A safe means of access was not being provided to the head
pulley of the over the screen belt at the wash plant. Employees had
to walk the inclined conveyor to the head pulley which was
approximately 20 foot [sic] above ground level. Hand rails were
not provided. Employees stated that they must grease the head
pulley at least every other day. This condition has existed for
approximately 6 weeks. It was determined that the superintendent
was aware of the hazard and had made no apparent effort to correct
it. This is an unwarrantable failure.
(Govt. Ex. 6.)
Order Nos. 7860015, 7860016, 7860017 and 7860018 were worded identically, except
for the name of the conveyor belt involved. They stated:
A safe means of access was not being provided to the head
pulley of the "D" belt ["B" belt, "F" belt, screen belt] at the wash
plant. Employees had to walk the inclined conveyor to the head
pulley which was approximately 12 to 15 feet above ground level to
perform maintenance work. Hand rails were not provided.
Employees stated that they must grease the head pulley at least
every other day. This condition has existed for approximately 6
weeks. The superintendent Jr. Hooten engaged in aggravated
conduct constituting more than ordinary negligence in the fact that
he knew employees were accessing the head pulley and had made
not apparent effort to correct it. This is an unwarrantable failure.
(Govt. Ex. 6.)
1084

After the citation and orders were issued, al lO(c), 30 U.S.C. § 820(c), special
investigation was conducted to determine if any of Odell Geer's agents should be held personally
liable for the violations. As a consequence of this investigation, the Secretary filed a Petition for
Assessment of Penalty against William A. Hooten, Jr., commonly referred to as Junior Hooten.

Fin dines of Fact and Conclusions of Law
Section 56 .11001 requires that: "Safe means of access shall be provided and maintained
to all working places." The company concedes that it violated the regulation, but contests the
"significant and substantial," "unwarrantable failure" and llO(c) allegations. (Tr. 311-12, 317.) I
find, however, that the violations occurred as alleged by Inspector Seelke.

Si¥nificant and Substantial
A "significant and substantial" (S&S) violation is described in Section 104(d)(l) of the Act
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." A violation is properly designated S&S "if,
based upon the particular facts surrounding that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness of a reasonably serious nature." Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission explained:
In order to establish that a violation of a mandatory safety
standard is significant and substantial under National Gypsum, the
Secretary of Labor must prove: (1) the underlying violation of a
mandatory safety standard; ... (2) a discrete safety hazard--that is,
a measure of danger to safety--contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an
injury; and (4) a reasonable likelihood that the injury in question
will be of a reasonably serious nature.

See also Buck Creek Coal, Inc. v. MSHA, 52 F.3d 133, 135 (71h Cir. 1995); Austin Power, Inc. v.
Secretary, 861F.2d99, 103-04 (5th Cir. 1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021
(December 1987) (approving Mathies criteria).
In United States Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (August 1985), the
Commission stated further as follows:

We have explained further that the third element of the Mathies
formula "requires that the Secretary establish a reasonable
likelihood that the hazard contributed to will result in an event in
which there is an injury." U.S. Steel Mining Co., 6 FMSHRC
1834, 1836 (August 1984). We have emphasized that, in
accordance with the language of section 104(d)( 1), it is the
1085

contribution of a violation to the cause and effect of a hazard that
must be significant and substantial. U.S. Steel Mining Company,
Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel Mining
Company, Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
This evaluation is made in terms of "continued normal mining operations." U.S. Steel
Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984). The question of whether a particular
violation is significant and substantial must be based on the particular facts surrounding the
violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988); Youghiogheny & Ohio Coal Co., 9
FMSHRC 1007 (December 1987).
As usual, it is the third criterion -- whether the violation is reasonably likely to result in an
injury -- which is in question. There is no doubt that the violations occurred. Nor is there any
claim that the violations would not contribute to a safety hazard. No evidence was presented that
any injury was ever suffered by anyone walking up the belts, or at least none was ever reported. 1
However, Steven Gore, the employee responsible for greasing the head pulleys a minimum of
every other day, testified that the belts consisted of: "Slick black rubber. It had just a minute
amount of material on it. It was pretty slick, especially if it had some of the smallest rock that's
made, Frock. If it had a little bit on there you'd have to hold onto the belt to walk up there."
(Tr. 25.) He said that he had "fallen lots of times." (Id.)
Since the only way to access the head pulleys was to walk up the belts and since the belts
were slick and did not provide a uniform, firm surface, I conclude that the lack of hand rails or
other safe means to grease the head pulleys contributed to a reasonable likelihood that someone
would_be injured by slipping and falling off of the belts. 2 In view of the height of the belts at their
head pulleys, it is apparent that a fall off of the belt would result in a reasonably serious injury
involving broken bones at a minimum. Accordingly, I conclude that the violations were
"significant and substantial."

1

Steven Gore testified that he had a "few slippages and falling down once in awhile. I
didn't claim it on L&I and it was never talked about." (Tr. 30.)
In reaching this conclusion, I reject the company's argument that a crane, which was
located on the property, or a man-lift could have been used to work on the head pulleys. No one,
from the safety director on down, testified that it had occurred to them to use the crane for such
tasks or that they had suggested to Horace Kelley, the foreman, or Gore that the crane be used.
Furthermore, the company did not even own a man-lift, but would have had to rent one every
time work on the head pulleys was required.
2

1086

Unwarrantable Failure
The term "unwarrantable failure" is also found in section 104(d)(l) of the Act, which
establishes more severe sanctions for any violation caused by "an unwarrantable failure of [an]
operator to comply with ... mandatory health or safety standards." The Commission has held
that unwarrantable failure is aggravated conduct constituting more than ordinary negligence by a
mine operator in relation to a violation of the Act. Emery Mining Corp., 9 FMSHRC 1997, 2004
(December 1987); Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007, 2010 (December 1987).
"Unwarrantable failure is characterized by such conduct as 'reckless disregard,' 'intentional
misconduct,' 'indifference' or a 'serious lack ofreasonable care.' [Emery] at 2003-04; Rochester
&Pittsburgh Coal Corp. 13 FMSHRC 189, 193-94(February1991)." Wyoming Fuel Co., 16
FMSHRC 1618, 1627 (August 1994).
The Commission has established the following factors as being indicative of whether a
violation is unwarrantable:
[T]he extent of a violative condition, the length of time it has
existed, whether the violation is obvious, or poses a high degree of
danger, whether the operat0r has been placed on notice that greater
efforts are necessary for compliance, and the operator's efforts in
abating the violative condition. Mullins & Sons Coal Co. , 16
FMSHRC 192, 195 (Feb. 1994); Peabody Coal Co., 14 FMSHRC
1258, 1261(Aug.1992); Quin/and Coals, Inc., 10 FMSHRC 705,
709 (June 1988); Kitt Energy Corp., 6 FMSHRC 1596, 1603 (July
1984); BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44 (Aug.
1992); Warren Steen Constr., Inc., 14 FMSHRC 1125, 1129 (July
1992). The Commission has also examined the operator's
knowledge of the existence of the dangerous condition. E.g.,
Cyprus Plateau Mining Corp., 16 FMSHRC 1604, 1608 (Aug.
1994) (affirming unwarrantable failure determination where
operator aware of brake malfunction failed to remedy problem);
Warren Steen, 14 FMSHRC at 1126-27 (knowledge of hazard and
failure to take adequate precautionary measures support
unwarrantable determination).

Cyprus Emerald Resources Corp., 20 FMSHRC 790, 813 (August 1998).

In this case, it is undisputed that five of the six conveyor belts in the wash plant violated
the regulation; thus, the violation clearly was extensive. It is also undisputed that the violations
had existed since the conveyor belts were erected in July 1997 until the citation and orders were
issued in October 1997, a considerable length of time. In addition, the violations were obvious.
Inspector Seelke testified that: "Not seeing any catwalks, handrails, manlifts on site, that question
came into my mind. And I asked the question, how do you maintain your head pulleys [?]" (Tr.
119-20.) John L. Rovetto, company safety director, testified on this issue as follows:

1087

JUDGE: Mr. Rovetto, when you were accompanying the inspector
on the inspection, you said that when he looked up at the head
pulley you knew what he was going to ask?
A. Yes, sir.
JUDGE: How did you know what he was going to ask you?
A. I could see the grease hoses weren't there, sir.3

JUDGE: So it was readily apparent then?
A. If you were standing under the head pulley, yes, sir.

(Tr. 286-87.) On the other hand, the violations do not appear to have posed a high degree of
danger, nor had the operator been placed on notice that greater efforts were necessary for
compliance.
It is apparent that the operator was aware of the existence of these dangerous condition
from the time the conveyor belts were constructed. Rovetto testified that he had an "on-theground conference" with Ed Zvolanek, the superintendent prior to Hooten, Hooten and Kelley in
June before the conveyors were erected and told them that the easiest way to put catwalks and
railings on the conveyors would be to put them on while the conveyors were on the ground,
before they were raised. (Tr. 253.) He further testified that in mid-July Kelley came to him and
told him that the conveyors were being put up without the catwalks. He said that after he
checked into the matter, he informed Kelley that grease hoses were going to be installed. Rovetto
and Hooten both testified that they assumed that Kelley had had the grease hoses installed,
although neither bothered to check.

Kelley testified that he was given grease hoses to install at the crusher, but not on the head
pulleys. He claimed that he talked to Rovetto and Hooten on several occasions about the unsafe
means of accessing the head pulleys to grease them. Gore testified that he also complained to
Hooten about having to climb up the belt to grease the head pulley. Hooten denied that anyone
ever told him that the head pulleys were being accessed by walking up the belt.
The company implies that Kelley deliberately failed to install the grease hoses, after being
told to do so, because he was miffed at Hooten having been selected as superintendent rather than
he. This argument, although plausible, provides no defense to the unwarrantable failure
allegation. In the first place, I find Kelley's testimony to be credible and Hooten's not to be. In

3

Hooten and Rovetto testified that catwalks and railings were not necessary because
they had intended to install grease hoses on the head pulleys so that the pulleys could be greased
from the ground.
1088

the second place, even ifHooten's testimony were believable, it would not provide any support to
the company's position that it did not act unwarrantably.
Hooten testified that he and Kelley did not a]ways see "eye-to-eye," that Kelley did not
always do what he was told and that, as a result, he checked up on most, if not all, of the things
he directed Kelley to carry out. (Tr. 227-29.) Hooten also admitted stressing to Gore the
importance of reguJarly greasing the head pulleys. Yet, he claimed he never checked to see if the
grease hoses had been installed. If true, this indicates extraordinary indifference in direct contrast
to his assertion that he had to follow-up on everything that Kelley did.
Finally, if Kelley did intentionally not install the grease hoses, the company is still not
absolved. As foreman, Kelley was an agent of the operator. Therefore, his actions are
attributable to the operator and clearly demonstrate an unwarrantable failure.
While testifying on this issue, Rovetto said: "After hearing testimony today, I have to
believe that someone knew the hoses weren't put on there." (Tr. 270.) I reach the same
conclusion, and find that Rovetto, Hooten and Kelly all knew, or should have known, that the
conveyors did not have a safe means of access, and that Hooten and Kelley knew, or should have
known, that they were being accessed unsafely.

In conclusion, the violations in this case were extensive, involving five of the six conveyor
belts at the wash plant, they had been in existence for at least three months, they were obvious
and the operator was aware of their existence. All of this demonstrates an indifference to the
problem and a serious Jack of reasonable care on the part of the Respondent. Accordingly, I hold
that the violations in this case were the result of the company's unwarrantable failure to comply
with the regulation.

Hooten 's 11 O(c) Liability
The Commission set out the test for determining whether a corporate agent has acted
"knowingly" in Kenny Richardson, 3 FMSHRC 8, 16 (January 1981), aff'd, 689 F.2d 623 (6th
Cir. 1982), cert. denied, 461U.S.928 (1983), when it stated: "If a person in a position to protect
safety and health fails to act on the basis of information that gives him knowledge or reason to
know of the existence of a violative condition, he has acted knowingly and in a manner contrary
to the remedial nature of the statute." The Commission has further held that to violate section
l lO(c), the corporate agent's conduct must be "aggravated," i.e. it must involve more than
ordinary negligence. Wyoming Fuel Co. , 16 FMSHRC 1618, 1630 (August 1994); BethEnergy
Mines, Inc., 14 FMSHRC 1232, 1245 (August 1992); Emery Mining Corp., 9 FMSHRC 1997,
2003-04 (December 1987).
The evidence in this case that Hooten acted knowingly is overwhelming. I find the
testimony of Gore and Kelley that they specifically told him that something needed to be done
because the head pulleys were being accessed by climbing up the belt to be credible. Further, I
find Hooten's claim that he did not know how the belt was being accessed to be incredible. By
his own testimony he spent 70 percent of his time at the Gibbs Pit. According to him, much of
1089

that time was spent checking up on Kelley. It is impossible to believe that he spent that much
time on the ground yet never noticed anyone walking up the conveyor belt or that the grease
hoses had not been installed.
Moreover, his asserted lack of knowledge is contradicted by his response to the inspector
when asked how the head pulleys were accessed. He said: "I don't know. I guess they must be
using the conveyor." (Tr. 252.) He later told James Thomas, the special investigator, the same
thing, that "he assumed the way they were going up there was by walking up the conveyor." (Tr.
169.) To neither inspector did he express any shock or dismay that the grease hoses had not been
installe~, or attempt to explain that he had directed their installation.4
Consequently, I find that Hooten was in a position to affect safety and that he failed to act
even though he had knowledge that the conveyor belts had no safe means of access. Therefore, I
conclude that he acted knowingly and is liable under section 1 lO(c) of the Act.
Civil Penalty Assessments
The Secretary has proposed penalties of $5,000.00 for each of the five violations by the
company and $500.00 for each of the five violations by Hooten. However, it is the judge's
independent responsibility to determine the appropriate amount of penalty in accordance with the
six penalty criteria set out in section l lO(i) of the Act, 30 U.S.C. § 820(i). Sellersburg Stone Co.
v. FMSHRC, 736 F.2d 1147, 1151 (71h Cir. 1984); Wallace Brothers, Inc., 18 FMSHRC 481,
483-84 (April 1996).

The Company's Penalty

In connection with the penalty criteria concerning the company, the parties have agreed
that: (1) the operator demonstrated good faith in abating the violations; (2) Odell Geer
Construction worked 58,736 man hours in 1997, of which 34,449 were worked at the Gibbs Pit;
and (3) Odell Geer Construction Company's ability to remain in business would not be adversely
affected by the payment of a $25,000.00 penalty. (Tr. 291-94.) From this I find that the company
demonstrated good faith in abating the violations; that both the mine and its controlling entity are
small operations; and that Odell Geer's ability to remain in business will not be affected by a
penalty imposed in this case.
Based on the company's Assessed Violation History Report, (Govt. Ex. 1), I find that the
company has a very low history of prior violations. Because these violations could have resulted
in a serious injury, I find that the gravity of the violations was serious. Further, in accordance
with the finding that these violations resulted from an unwarrantable failure, I find that the
operator's negligence was "high."

4

In fact, the only disagreement anyone from the company raised concerning these

violations, when they were issued, was to request that they be included in a "single citation." (Tr.
287-88.)
1090

Taking all of the penalty criteria into consideration, I conclude that a penalty of $3,000.00
is appropriate for each violation.

Penalty for William A. Hooten. Jr.

Because no evidence was presented at the hearing concerning the penalty criteria and
Hooten, I asked the parties to stipulate "how the penalty criteria would affect Mr. Hooten" and to
submit it in writing as Joint Exhibit 1. (Tr. 297-98.) Joint Exhibit 1 was filed on August 4, 1999.
However, it only consists of an affidavit by Mr. Hooten setting out his income and expenses.
According to that, he has annual expenses of $26,047.44 and an annual "take home" income of
$26,613.69.
In connection with the penalty criteria, as applied to individuals, I find that the gravity of
these violations was serious, that Hooten's negligence was "high," that he has no previous history ··
of l lO(c) violations and that he is the mine superintendent. Sunny Ridge Mining Co., 19
FMSHRC 254, 272(February1997).

Since the affidavit submitted does not state whether Hooten is married, I cannot perform a
two step analysis of his financial position because I cannot determine either his household financial
condition or his share of the household' s net worth, income and expenses. Wayne R. Steen, 20
FMSHRC 381 , 385 (April 1998). Thus, there is no evidence as to his "size" or "ability to
continue in business." Id.
The remedy for this circumstance, however, is not to further delay this case by requesting
additional information, but to find that, by failing to submit the information when given the
opportunity to do so, his "ability to continue in business" will not be affected by the imposition of
an authorized penalty in this case. The Commission has previously held with respect to operators
that "[i]n the absence of proof that the imposition of authorized penalties would adversely affect
[an operator's] ability to continue in business, it is presumed that no such adverse [e]ffect would
occur." Sellersburg Stone Co., 5 FMSHRC 287, 294 (March 1983), ajJ'd 736 F.2d 1147 (71h Cir.
1984); accord Broken Hill Mining Co., 19 FMSHRC 673, 677 (April 1997); Spurlock Mining
Co., 16 FMSHRC 697, 700 (April 1994). There does not appear to be any reason that the same
presumption should not also apply to 1 IO(c) respondents.
Taking all of the penalty criteria into consideration, I conclude that a penalty of $100.00
for each violation is appropriate.
Order

Citation No. 7860014 and Order Nos. 7860015, 7860016, 7860017 and 7860018 in
Docket No. CENT 98-131-M and the civil penalty petition in Docket No. CENT 99-124-M,
alleging that William A. Hooten, Jr., knowingly authorized the violations in the citation and

1091

orders, are AFFIRMED. Accordingly, Odell Geer Construction Company, Inc., is ORDERED
TO PAY a civil penalty of$15,000.00 and William A. Hooten, Jr., is ORDERED TO PAY a
civil penalty of$500.00, within 30 d~ys of the date of this decision.

~~~

Administrative Law Judge

Distribution:
Suzanne F. Dunne, Esq., Office of the Solicitor, U.S. Department of Labor, 525 South Griffin
Street, Suite 501, Dallas, TX 75202 (Certified Mail)
Rodney P. Geer, Esq., P.O. Box I 089, Belton, TX 76513-5089 (Certified Mail)
/nj

1092

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 6, 1999
UNITED MINE WORKERS OF AMERICA,
LOCAL UNION 2232, DISTRICT 20,
on behalf of MINERS,
Applicants,
v.

CIVIL PENALTY PROCEEDING
Docket No. VA 99-79-C
VP No. 8Mine
Mine ID 44-03795

ISLAND CREEK COAL COMPANY,
Respondent

DECISION
Appearances: Max Kennedy, International Representative, United Mine Workers of
America, Castlewood, Virginia, for the Applicants;
Elizabeth S. Chamberlin, Esq., Consol, Inc., Pittsburgh, Pennsylvania, for
the Respondent.
Before:

Judge Weisberger

Statement of the Case
This case is before me based upon a Complaint for Compensation filed by the United Mine
Workers of America ("UMWA"), pursuant to section 111 of the Federal Mine Safety and Health
Act of 1977 ("the Act") seeking compensation due certain miners employed by Island Creek Coal
Company ("Island Creek") on the ground that they were withdrawn from Island Creek's VP8
Mine pursuant to a section 107(a) Withdrawal Order issued on December 2, 1998. The case was
heard in Kingsport, Tennessee, on June 24, 1999. On September 22, 1999, the Respondent filed
a Post Hearing Brief. On September 24, 1999, the Applicants filed a Post Hearing Brief.

I. Findings of Fact
On December 2, 1998, David Fowler, an MSHA inspector, accompanied by Billy Eugene
Shelton, a miner employed by Island Creek who was a union walk-around, and Michael Canada,
Island Creek's mine safety inspector, inspected the three south entries, in Island Creek's VP8
Mine, an underground coal mine. Fowler, along with Canada and Shelton, proceeded to walk
south down the No. 1 entry of the three north mains area. Fowler and Canada had digital
methane detectors with them. Before they reached the No. 1 west development area, Fowler's
1093

methane detector indicated a reading of 2.1 percent, and Canada's detector indicated 1.8 percent.
Fowler told Canada that he would issue a citation if it would subsequently be determined that his
detector was accurate. 1
Since Fowler's digital methane detector had revealed elevated methane, the inspecting
party proceeded to walk further south down the entry to investigate the source of the methane,
and the areas affected in order to eliminate this hazard. In the area of the No. 1 entry east of the
No. 19 seal, Fowler and Canada took additional methane readings with their digital detectors.
Fowler's detector indicated a reading of ~.5 percent.2 Fowler told Shelton to bring him his Riken
methane detector which is more accurate than the digital detectors Fowler and Canada had been
using. Canada than told Fowler that he would have to pull his people based on Virginia law, if the
Riken detector would indicate methane of 4.5 percent. Fowler determined to continue his
investigation.
At approximately 11 :30 a.m., Shelton returned with the Rikc;n detector which revealed a
methane reading of 4.5 percent in the ~o. 2 development area. Canada left Fowler and Shelton to
call the mine dispatcher. Canada told the latter to get everyone out of the mine due to elevated
methane.
Fowler and Shelton then continued south down the No. I entry to investigate further.
Elevated methane readings up to 10 percent were observed in the Nos. 4 and 5 development
areas. In addition, plaster sealing the Nos. 4' and 5 development areas from the gob area was no
longer intact, evidencing the presence of methane.
At approximately 12:00 n., Canada rejoined Fowler in the No. 4 development area where
methane in the range of 8 to 9 percent was detected. Fowler told Canada that a section 107{a)
order would be issued because"... (h]e knew what area was involved, how much methane was
involved, and was sure of the origination"( Tr. 69). According to Fowler, he asked Canada or
another management official "to remove the men from underground" (Tr. 73). According to
Canada, Fowler never told him to withdraw any miners, nor did he discuss the scope of the .107(a)
' connection, on
order, or whether it required the withdrawal of anyone from the mine. In this
cross-examination, Fowler agreed that it is possible that he told Canada that he was not
considering a 107(a) order because the men had already been withdrawn.

1
/

At 12:12 p.m., Fowler issued a section 104(a) citation, No. 7297958, alleging a
violation of 30 C.F.R., § 75.323(e), which was subsequently vacated.
2
/ Canada's detector indicated a methane level a few tenths less than indicated on Fowler's

detector.
1094

It was stipulated that the 107(a) order was issued at 12: 12 p.m. Fowler explained that it
was then that he determined that the miners should be withdrawn. The order, that Fowler
reduced to writing when he exited the mine, contains Fowler's description of the conditions
warranting the issuance of the order. In paragraph 15 of the order, under the hearing Area or
Equipment, Fowler set forth as follows: "5 Dev. and 4 Dev." There are no other words used in
the order to describe the area of the mine subject to the order i.e., the area from which miners
were ordered to be withdrawn. 3

Sometime after 1:00 p.m., after the order was issued, Fowler met some rank and file
miners at the B shaft, and told them to go outside. Fowler informed Terry Suder, the mine's
superintendent, that he needed to make sure to get everyone out of the mine. It was stipulated
that the first miners exited the mine at approximately 1:30 p.m.
II. Section 111 of the Act
The Applicants' right to compensation is predicated upon section 111 of the Act, which,
as pertinent, provides as follows:
If a coal or other mine or area of such mine is closed by an order issued
under ... section 107, all miners working during the shift when such order was
issued who are idled by such order shall be entitled, regardless of the results of any
review of such order, to full compensation by the operator at their regular rates of
pay for the period they are idled, but for not more than the balance of such shift.

III. Discussion
The present controlling authority for the issues at bar is Local Union 1261, District 22,
UMWA v. Consolidation Coal Company, 11FMSHRC1609 (1989), Aff'd sub nom. Local
Union 1261 v. FMSHRC, 917 F.2d 42 (D.C. Cir. 1990). As in the case at bar, the issue therein
was whether miners are entitled to compensation under the first and second sentences of
section 111 when the mine operator has voluntarily closed the mine for safety reasons prior to the
issuance of an order described in section 111, but where such an order is subsequently issued.

3
/

In paragraph 10 of the order, Gravity, subparagraph D, The Number ofPersons

Affected, Fowler set forth as follows "060." Fowler explained in his testimony that he thought at
the time that there were 60 miners underground. On its face, the number of persons affected
relates to the gravity of the violative conditions, rather than being a specific designation of the
area of the mine being subject to an order of withdrawal.
1095

The Commission in that case, at 11FMSHRC1613-1614, held as follows:
The meaning of the first two sentences of section 111 is clear. If a
specified withdrawal order has been issued, "all miners working during the shift
when such order was issued who are idled by such order" are entitled to
compensation for the remainder of their shift. (Emphasis added.) If the order is
not terminated prior to "the next working shift, all miners on that shift who arc
idled by such order" are entitled to compensation for up to four hours. (Emphasis
added.) The language is in nowise qualified. Thus, to be entitled to shift
compensation, a miner must either be working during the shift when the specified
order was issued and have been idled by the order or, if the order is not terminated
prior to the next working shift, must be on the next working shift.
Here, the preconditions for entitlement to shift compensation were not met.
At the time the order was issued, no miners were working nor had they been since
the previous evening at which time Consol had voluntarily withdrawn all miners in
order to guarantee their safety. Therefore, none of those for whom compensation
is claimed were ''working during the shift when ... [the] order was issued."
Further, Consol advised miners on the other two shifts that "the mine is idled until
further notice." [Citation omitted.) Therefore, none of those for whom
compensation is claimed were on "the next working shift." (Emphasis added.)
[Footnote omitted.] We therefore hold that the claimants, not having met these
plainly stated prerequisites, were not eligible to be compensated.
The court of Appeals, on review, held that the Commission's interpretation limiting the
phrase ''working during the shift," to miners actually working when the order is issued, was a
reasonable interpretation. Local Union 1261, 917 F.2d at 47.
The Commission majority explained the rationale for its decision as follows:
Apart from the plain wording of the statute, there are also practical
considerations. A statute should not be construed in a way that is foreign to
common sense or its legislative purpose. Sutherland Statutory Construction
§§ 45.09, 45.12 (4th ed. 1985). As discussed, the Mine Act involves a balancing of
the interest of mine operators, and miners, with safety being the preeminent
concern. Section 2 of the Mine Act specifies at the outset that "the first priority
and concern of all in the coal or other mining industry must be the health and
safety of its most precious resource -- the miner," and section 2(c) adds that "the
operators of such mines with the assistance of the miners have the primary
responsibility to prevent the existence of [unsafe and unhealthful) conditions and
practices in such mines." The Mine Act w·as not intended to remove from an

1096

operator the right to withdraw miners from a mine for safety reasons. While
MSHA has the authority to order such withdrawal, it does not have that power
exclusively.

* * * * *
The purpose and scope of shift compensation can also be determined by
another important concern expressed by Congress in adopting section 111 in its
specific terms: insulating the mine inspector from any repercussions that might
arise from his withdrawing miners and temporarily depriving them of their
livelihood. A key passage from the Report of the Senate Committee setting forth
the rationale for the miners' compensation provision concludes by stating, "[t]his
provision will also remove any possible inhibition of the inspector in the issuance
of closure orders." Leg. Hist. At 635. This convinces us that Congress intended
shift compensation rights to arise only when the physical removal of miners is
effectuated by the inspector himself so that the inspector in carrying out his
enforcement duties is not inhibited or distracted by workplace considerations
wholly extraneous to the protection of miners.
11 FMSHRC at 1614-15

In the case at bar, the sequence of events is basically not at issue. I find that at
approximately 11 :30 a.m., Canada told the dispatcher to get everyone out of the mine due to
elevated methane. Thus, when Fowler issued the section 107(a) order, an order had already been
given by Consol withdrawing the miners. Under the holding and rationale of Local Union, supra,
the removal of the miners previously ordered to be withdrawn by Canada, was not effectuated by
Fowler' s order. These miners were no longer "working" when Fowler issued the 107(a) order,
and are not entitled to compensation under section 111, supra.
Applicants argue, however that the instant case is distinguishable from Local Union,
supra, in that here, Consol attempted to avoid section 111 liability by withdrawing miners in
anticipation of withdrawal action by MSHA. The Commission in Local Union, supra, appeared
to suggest that this might be a possible distinguishing factor. See Local Union 1261, fn6 at
pp. 1614-1615. However, this suggestion by the Commission is clearly dictum as it was not
necessary for a disposition of the issues presented therein. Nor is there any authority that would
compel a ruling that where an operator withdraws miners in anticipation of the issuance of a
107(a) order, the withdrawn miners are entitled to section 111 compensation where the
107(a) order is subsequently issued.
Moreover, such a broad ruling, if applied to a situation where an operator might have
anticipated the possibility of the issuance of a l 07(a) order, but also withdrew miners based on

1097

safety concerns, would appear to thwart the Commission's concerns regarding the purpose of
section 111, .fil:!Jllil. As stated by the Commission in Local Union, supra, at 1614,
... it would be a departure from the clear intent and purpose of the Act to
penalize the operator for voluntarily idling miners for their own protection. To
impose such liability could conceivably encourage less conscientious operators in
similar circumstances to continue production, at risk to the miners, until the
MSHA inspectors arrived to issue a control order idling the miners. We do not
believe that the Mine Act was intended to stifle such safety conscious actions by
operators, as Consol took here.
Further, Applicants have not established that Consol's decision to remove miners was
made in anticipation of the issuance of a 107(a) order. When the digital detectors revealed
methane in excess of 4 percent, Canada expressed his intent to remove miners to comply with
Virginia Law, should readings in excess of 4.5 percent be confirmed with the Riken detector. In
contrast, the only communication Fowler had made to Consol regarding action that he was
considering was his statement that he was contemplating issuing a section 104(a) citation4 should
the reading that he had obtained with his digital methane detector be subsequently verified with
the Riken detector. At 11 :30 a.m., when the Riken testing indicated methane at 4.5 percent,
Canada told Fowler that he was going to withdraw miners, and then he (Canada) ordered their
withdrawal, Fowler had not indicated that he was even contemplating issuing a withdrawal~.
or that he had found the conditions to constitute any type of imminent danger. Fowler's decision
to issue the withdrawal order was first made by him shortly after 12:00 p.m., only after he had
ascertained the source and extent of methane accumulations.
For all the above reasons, I conclude that the Applicants are not entitled to compensation
under section 111 of the Act.

ORDER
It is ORDERED that this case be DISMISSED .

.~L-

,,
'Avram Weisberger
Administrative Law Judge

4

1 On direct examination, Fowler indicated that he had told Canada or some other
management official that he would be issuing a section 107(a) order as he was sure of the
origination of the methane, and asked them to remove the men form underground. However, on
cross-examination, it was clarified that after he had concluded that the 3, 4, and 5 development
areas were involved, i.e., after 12:00 n., he told Canada that he would be issuing a section 107(a)
order.
1098

Distribution:
Max Kennedy, International Representative, United Mine Workers of America, District 20,
Subdistrict 28, P. 0. Box 28, Castlewood, VA 24224 (Certified Mail)
Elizabeth S. Chamberlin, Esq., CONSOL Inc., 1800 Washington Road, Pittsburgh, PA 15241
(Certified Mail)
dcp

1099

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 7, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. CENT 98-260-M
A. C. No. 34-01570-05524

v.
Docket No. CENT 99-93-M
A. C. No. 34-01570-05525

NELSON BROTHERS QUARRIES ,
INCORPORATED,
Respondent

Docket No. CENT 99-110-M
A.C. No. 34-01570-05526
Docket No. CENT 99-141-M
A.C. No. 34-31570-05527
Quapaw Mine

DECISION
Appearances:

Erica J. Rinas, Esq., Office of the Solicitor, U.S. Department of Labor,
Dallas, Texas, for the Petitioner;
Paul M. Nelson, President, Nelson Brothers Quarries Incorporated,
Quapaw, Oklahoma, for the Respondent.

Before:

Judge Feldman

These proceedings concern petitions for assessment of civil penalties filed by the
Secretary of Labor (the Secretary) against the respondent pursuant to section 110(a) of the
Federal Mine Safety and Health Act of 1977 (the Mine Act), 30 U.S.C. § 820(a). The petitions
seek to impose a total civil penalty of$1,91 l.OO for 18 alleged violations of the mandatory safety
standards in 30 C.F.R. Part 56 of the Secretary's regulations governing surface mines. These
matters were heard on August 10, 1999, in Springfield, Missouri.
At the hearing, the parties were advised that I would defer my ruling on the 18 citations
pending post-hearing briefs, or, issue a bench decision if the parties waived their right to file posthearing briefs. The parties waived the filing of briefs. Accordingly, this written decision
formalizes the bench decision issued with respect to each of the contested citations.
The bench decision vacated four citations and affirmed nine citations. With respect to the
remaining citations, the Secretary stipulated to vacating two citations and the parties reached a
settlement wherein the respondent agreed to pay a $55.00 civil penalty for each of three
non-S&S citations. A total civil penalty of $652.00 was imposed for the nine affirmed citations.
Thus, the total civil penalty imposed in this matter, including the $165.00 the respondent agreed
1100

to pay, is $817 .00. The bench decisions herein are edited versions of the bench decisions issued at
trial with added references to pertinent case law.
I. Pertinent Case Law and Penalty Criteria

The bench decision applied the Commission's standards with respect to what constitutes a
significant and substantial (S&S) violation. A violation is properly designated as S&S in nature if,
based on the particular facts surrounding that violation, there exists a reasonable likelihood that
the hazard contributed to by the violation will result in an injury or an illness of
a reasonably serious nature. Cement Division, National Gypsum, 3 FMSHRC 822, 825 (April
1981). In Mathies Coal Co., 6 FMSHRC 1(January1984), the Commission explained:
In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to [by the violation] will
result in an injury; and (4) a reasonable likelihood that the injury in question will be
of a reasonably serious nature. 6 FMSHRC at 3-4.

See also Austin Power Co. v. Secretary, 861 F.2d 99, 104-05 (5th Cir. 1988), affg 9 FMSHRC
2015, 2021(December1987) (approving Mathies criteria).
In determining if it is reasonably likely that a cited condition will result in serious injury, it
is not necessary to show that miners were exposed directly to the resultant hazard at the time of
the inspection. Rather, the Commission has stated:
[T]he fact that a miner may not be directly exposed to a safety hazard at the
precise moment that an inspector issues a citation is not determinative of whether a
reasonable likelihood of injury existed. The operative time frame for making that
determination must take into account not only the pendency of the violative
condition prior to the citation, but also continued normal mining operations.
Halfway Incorporated, 8 FMSHRC 8, 12 (January 1986).
The bench decision also applied the statutory civil penalty criteria in section 11 O(i) of the
Act, 30 U.S.C. § 820(i), to determine the appropriate civil penalty to be assessed. Section 1IO(i)
provides, in pertinent part, in assessing civil penalties:
the Commission shall consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the
person charged in attempting to achieve rapid compliance after notification of a
violation.

1101

The respondent, Nelson Brothers Quarries, is a small mine operator that is subject to the
jurisdiction of the Mine Act. The evidence reflects that the respondent has a good compliance
history with respect to previous violations in that it was cited for only three significant and
substantial violations during the two years preceding the issuance of the citations in issue; that,
with the exception of one citation where the respondent was waiting for ordered parts, the
respondent abated the cited conditions in a timely manner; and that the $1,911.00 civil penalties
proposed by the Secretary will not effect the respondent's ability to continue in business.

I. Findin1:s and Conclusions
The citations that are the subject of these proceedings were issued by Mine Safety and
Health Administration (MSHA) Inspector Curtis W. Dement during the course of his regular IA
bi-yearly inspections of the respondent's surface limestone mine site conducted in October 1997
and July 1998. The citations are addressed herein in the order the Secretary presented them at
trial, rather than by the docket number they were assigned.
Nelson Brothers Quarries Incorporated is a small mine operator that extracts limestone
from the Quapaw Mine site located in northeast Oklahoma in Ottawa County. The mine site
consists of a pit and a crushing plant. There are approximately six employees working at this
facility.
A. Citation Nos. 4454811 and 4460056
At the beginning of the trial the Secretary moved to vacate Citation Nos. 4454811 and
4460056 because the facts surrounding the issuance of these citations do not support the alleged
violations of the mandatory safety standards. The Secretary's motion to vacate these citations
was granted at the hearing. Accordingly, Citation Nos. 4454811 and 4460056 are vacated.
B. Citation No. 4454808
During the course ofDement's October 1997 inspection, Dement observed an unguarded
left portion of a radiator fan blade on a Dart end dump truck. Dement noted the unguarded fan
blade was approximately 14 inches from a ladder that drivers use to enter the operator's cab.
Dement concluded it was reasonably likely, given continuing mining operations, that a driver
could sustain serious injury in the event he inadvertently caught his hand in the moving fan blade.
Consequently, Dement issued Citation No. 4454808 alleging an S&S violation of the mandatory
safety standard in section 56.14107, 30 C.F.R.§ 56.14107, that requires fan blades to be guarded
to protect persons from contact with moving parts.
Ralph Carter, the respondent's foreman, testified the Dart truck was not manufactured
with a guard over the cited exposed area of the fan blade. In addition, Carter opined that, if a
driver lost his balance on the ladder, the driver would fall off the ladder to the ground without
touching the fan blade. A photograph of the cited fan blade area was admitted in evidence.

1102

The bench decision for Citation No. 4454808 noted the controlling case law on guarding
citations is Thomas Brothers Coal Company, Inc., 6 FMSHRC 2094 (September 1984). In
Thomas Brothers the Commission stated:
We find that the most logical construction of the [guarding] standard is that it
imports the concepts of reasonable possibility of contact and injury, including
contact stemming from inadvertent stumbling or falling, momentary inattention, or
ordinary human carelessness. In related contexts, we have emphasized that the
constructions of mandatory safety standards involving miners' behavior cannot
ignore the vagaries of human conduct. See, e.g., Great Western Electric,
5 FMSHRC 840, 842 (May 1983); Lone Star Industries, Inc., 3 FMSHRC 2526,
2531 (November 1981 ). Applying this test requires taking into consideration all
relevant exposure and injury variables, e.g., accessibility of the machine parts,
work areas, ingress and egress, work duties, and as noted, the vagaries of human
conduct. Under this approach, citations for inadequate guarding will be resolved
on a case-by-basis.
6 FMSHRC at 2097.
Applying the concept ofreasonable possibility of contact during inadvertent falling or
momentary inattention, the evidence reflects the unguarded area of the fan blade is approximately
14 inches from the side of the ladder. Stumbling, by nature, is sudden and unanticipated. In such
circumstances, it is reasonably likely that the operator of this Dart truck will grab onto this
unprotected area as a reflex. In such an event, the operator will sustain serious injury to his hand
from contact with the moving fan blade. Accordingly, Citation No. 4454808 is affirmed.
With respect to the appropriate civil penalty, the absence of screw holes reflects that the
truck may not have been manufactured with a guard in the cited area. In this regard, there is no
evidence that a guard had been installed and subsequently removed. Consequently, the degree of
negligence attributable to the respondent is reduced from moderate to low. Thus, the civil
penalty is reduced from the $111.00 initially sought by the Secretary to $75.00.
C. Citation No. 4454809
Further inspection of the Dart end dump truck revealed the truck's back-up horn, used to
alert other vehicles and persons in the vicinity of the truck of its backward movement, was not
operative. Consequently, Dement issued Citation No. 4454809 citing a non-S&S violation of the
provisions of 56.14132(a), 30 C.F.R. § 56.14132(a), that requires back-up warning devices on
mobile equipment to be maintained in functional condition.
Paul M. Nelson, the respondent's President, admitted the back-up horn was not
functional. However, Nelson testified he preferred that truck drivers and personnel on the ground
use caution when vehicles are driven in reverse, and that employees communicate directly instead
of using a safety horn to warn of danger.

1103

The bench decision concluded that Nelson's preference for direct verbal communications
did not absolve the respondent of its duty to maintain the back-up warning device. Accordingly,
Citation No. 4454809 is affirmed and the $50.00 civil penalty proposed by the Secretary
shall be imposed.
D. Citation No. 4454810
Dement tested the Dart end dump trnck and determined it had a defective parking brake in
that the parking brake would not prevent movement when the truck was standing still with its
typical load on the maximum grade it travels as required by section 56.1410l(a)(2), 30 C.F.R.
§ 56.1410l(a)(2). Consequently, Dement issued Citation No. 4454810 alleging a non S&S
violation of section 56.14101(a)(2). The Secretary subsequently modified this citation to
alternatively allege a violation of section 56.14100(c) for the respondent's failure to "tag out"
the Dart end dump truck after the respondent alleged the truck was not in service.
The bench decision rejected the respondent's assertion that a violation did not lie because
the dump truck had a dump brake in addition to the parking brake that could be used to hold the
truck in place. The respondent's assertion is belied by the fact that the vehicle is equipped by the
manufacturer with a parking brake and there is no evidence that the parking brake is redundant or
otherwise unnecessary. The bench decision also noted that alleging that a vehicle is currently not
in service is not a defense to a citation citing a vehicle defect. An inspector can cite a violation of
a mandatory safety standard without direct observation of a violation. Emerald Mines Corp.,
9 FMSHRC 1590 (Sept. 1987); aff'd, 863 F.2d 51, 55 (D.C. Cir. 1988). The presence of a
defective vehicle on mine property that has not been taken out of service provides a basis for
concluding that the vehicle was last operated in its defective condition. In addition, a back-up
piece of equipment that is not properly maintained suddenly can be placed in service.
Consequently, Citation No. 4454810 is affirmed and the respondent shall pay the $50.00
civil penalty proposed by the Secretary.
E. Citation Nos. 4460044. 4460049 and 4460054
At the hearing the Secretary agreed to modify Citation No. 4460044 by deleting the
significant and substantial designation. Citation Nos. 4460049 and 4460054 had been issued as
non-S&S citations. The respondent agreed to pay a total civil penalty of $165.00 comprised
of $55.00 civil penalties for Citation Nos. 4460044, 4460049 and 4460054.
F. Citation No. 4460045
During the course ofDement's July 1998 regular inspection of the Quapaw facility,
Dement noted a missing wiper blade on the wiper arm of a 966 Caterpillar front end loader.
Dement issued Citation No. 4460045 for a non-S&S violation of the provisions of section
56.141 OO(b), 30 C.F.R. § 56.141 OO(b), that requires defects that affect safety to be corrected.

1104

The respondent's defense to this alleged violation is that the front end loader is used in a
high dust environment. Therefore it is not uncommon to spread mud on the windshield when
wiper blades are used.
The bench decision noted that, as asserted by the respondent, there may be situations
when a wiper blade is not effective. However, the absence of a wiper blade precludes using
windshield wipers when they would be beneficial, particularly in heavy rain. Accordingly, the
bench decision affirmed Citation No. 4460045 but reduced the civil penalty from $55.00 to
$35.00 based on a reduction in the respondent's negligence.
G. Citation No. 4460046
Dement observed two V -belts on an air compressor that was located against a wall in a
parts trailer near the plant office. At the time ofDement's observations, two men were working
outside the trailer using the compressor to power equipment. Dement concluded a person could
sustain serious injuries if he were to get entangled in the moving v-belt. Consequently, Dement
issued Citation No. 4460046 citing an S&S violation of the mandatory guarding standard in
section 56.14107(a).
At the hearing the respondent admitted the compressor belt was not guarded. However,
the respondent asserted the only purpose served by the parts trailer was to house the compressor.
The respondent further contended that personnel were not exposed to moving parts because the
compressor could be turned on and off from outside the trailer.
The respondent's defense, in essence, is that the trailer housing the compressor served as
perimeter guarding. However, perimeter guarding is not a substitute for site specific guarding of
moving parts because once an individual enters inside the guarded perimeter he is exposed to the
hazard of inadvertent contact. See Moline Consumers Company, 15 FMSHRC 1954, 1957-58
(September 1993) (ALJ). Accordingly, Citation No. 4460046 is affirmed. However, Dement
did not rebut the facts proffered by the respondent that men rarely enter the trailer, and that the
compressor can be turned on and off outside the trailer. Consequently, Citation No. 4460046 is
modified to a non-S&S citation to reflect that it is unlikely that a serious injury will result as a
consequence of the cited condition. Therefore, a $55.00 civil penalty is imposed for this
citation.
H. Citation No. 4460050
During Dement's July 1998 inspection, Dement went down a set of steel steps located
between the generator trailer and the plant. The steps were embedded in a sloping dirt bank.
Upon stepping on the first step, the step came loose and the left side of the step raised in the air.
As a result, Dement issued Citation No. 4460050 citing an alleged S&S violation of the provisions
of section 56.11001, 30 C.F.R. § 56.11001, that require a safe means of access to all working
places. Dement concluded the cited condition was attributable to the respondent's moderate
negligence. At the beginning of the hearing the Secretary moved to modify the citation to reflect

1105

a low level of negligence "because the steps broke or moved when the MSHA inspector stepped
on them, and it was not readily apparent that the steps were damaged before that."
(Tr. 25). Consequently, the Secretary lowered her proposed penalty for this citation to $111.00.
Consistent with the Secretary's modification, Dement candidly testified, "[the steps] were
in place. They all looked alike. It could have broke [sic] when I stepped on it." (Tr. 148-49).
The bench decision noted that, although the Mine Act is a strict liability statute, a violative
condition must pre-exist an inspector's observations. The Secretary carries the burden of
establishing the fact of a violation. Here, Dement testified the violative condition may not have
existed until he stepped on the step. Consequently, there was no maintenance obligation on the
part of the respondent that would give rise to liability. Accordingly, Citation No. 4460050 is
vacated.

I. Citation No. 4460047
Dement noted that the parts trailer containing the compressor that he cited for unguarded
v-belts had two areas of missing floor, each measuring approximately three feet by three feet.
One area was located on the left hand side of the entrance to the trailer, and the other area was
located at the end of trailer at the rear of the compressor. Dement also felt the trailer floor giving
way under his feet and concluded the floor could break away under a person causing serious leg
injuries. Based on his observations, Dement issued Citation No. 4460047 citing an S&S violation
of the safe access provisions of section 56.11001.
The respondent admits the missing areas of trailer flooring cited by Dement and the
deteriorated condition of the remaining floor. In this regard, the respondent explained that the
trailer floor had been damaged significantly as a result of flooding that occurred in 1993.
However, the respondent relied on the fact that employees rarely go into the trailer in that the
compressor can be operated from outside the trailer.
Citation No. 4460047 cites a violation of section 56.11001 that requires a mine operator
to provide and maintain a safe means of access to all working places. Section 56.2, 30 C.F.R.
§ 56.2, of the regulations defines "working place" as "any place in or about a mine where work is
being performed." An area can constitute a working place even if it is periodically accessed rather
than accessed on a daily basis. Applying the Commission's controlling case on determining
whether a condition is unsafe, it is clear that a reasonably prudent person, familiar with industry
standards and the factual circumstances surrounding the condition and use of the trailer, would
recognize the cited hazard required corrective action. See Alabama By-Products Corp., 4
FMSHRC 2128, 2129 (December 1982). Here, there is a need to periodically service the
compressor. Given the admitted missing and deteriorated portions of trailer flooring, it is
reasonably likely, in the context of continued mining operations, that someone entering the trailer
will sustain serious injuries as a result of the unstable floor. Accordingly, the Secretary has
demonstrated that access to the trailer was unsafe. Consequently, Citation No. 4460047 is
affirmed, including the S&S designation, and the $122.00 civil penalty sought by the
Secretary shall be imposed.
1106

J. Citation No. 4460048
During his July 1998 inspection, Dement informed foreman Ralph Carter of his desire to
inspect the Caterpillar DW water wagon. Dement's contemporaneous notes reflect Carter stated
the water wagon was operated only once or twice a month, and that the battery was dead. Carter
also stated "the brakes need some work." (Tr. 183-84). Carter testified that the brake problem
was caused by mud on the brake shoes that interfered with the shoes' contact with the brake
drum. Carter testified the condjtion was routinely corrected by hitting the brake shoes with a
wrench to dislodge the mud. He did this after the battery had been recharged .
Dement was unable to test the service brakes due to the djscharged battery. Nevertheless,
solely on the information provided by Carter, Dement issued Citation No. 4460048 alleging an
S&S violation of section 56.14101(a) that requires a service brake to be capable of stopping and
holding a vehicle on the maximum grade it travels. The Secretary has the burden of proving the
alleged violation. Vehicles "needing brake work" can still perform adequately. While Carter's
statement that ''the brakes needed some work" is an admission entitled to evidentiary weight, I
conclude, given the Secretary's burden of persuasion, that this statement, alone, in the absence of
testing the vehicle, is insufficient to establish, by a preponderance of the evidence, that the service
brake was ineffective to the extent contemplated by section 56.1410l(a). Accordingly, Citation
No. 4460048 is vacated.

K. Citation No. 4460051
Dement observed a self-cleaning tail pulley on the second -overs- conveyor was not
guarded on the left hand side. The conveyor belt was not operating at the time ofDement's
observations. Dement issued Citation No. 4460051 citing a non-S&S violation of the guarding
standard in section 56.14107(a). Dement characterized the cited condition as non-S&S because
he concluded "no one goes in the area when the belt is running." (Gov. Ex. 21).
The respondent introduced photographs illustrating that the area of the unguarded pulley
essentially was under the steel belt support structure. (Resp. Exs. 22(a) and 22(b)). Moreover,
the testimony reflects the cited area was in the inner perimeter of three belt structures. It was
necessary to walk around to perimeter of these belt structures to approach the cited area on the
other side. Dement testified the cited pulley was "10 to 12 feet, at least" from the area where
people normally walk. (Tr. 196).
As previously noted, in Thompson Brothers, the Commission noted the guarding standard
imports the concepts of reasonable possibility of contact and injury, including contact from
inadvertent stumbling or falling, momentary inattention, or ordinary human carelessness. Here,
Dement has characterized the possibility of contact and injury as unlikely. The cited area is inside
a belt structure more than 10 feet away from where people normally travel. In this regard, section
56.14107(b) exempts the guarding requirement for moving parts that are at least seven feet away
from walking surfaces. Given the totality of circumstances, including the protection of the
moving parts afforded by the belt structure, the location of the pulley inside the belt structure, and
the absence of people traveling within 12 feet of the cited area, I conclude that the Secretary has
1107

failed to satisfy her burden of demonstrating a violation of the cited mandatory standard.
Accordingly, Citation No. 4460051 is vacated.
L. Citation No. 4460052

Dement issued Citation No. 4460052 citing a violation of the guarding standard in section
56.14107(a) for three unguarded "V" belts on the 4 feet by 12 feet second screen. Dement noted
in the citation that a walkway led up to the belt and pulleys. The belt was not operating at the
time ofDemcnt's inspection and Dement was informed that no one travels the walkway when the
screen is running. Dement characterized the cited violation as non-S&S.
The respondent maintains the cited "V" belts did not have to be guarded because no one is
on the structure when the screens are operating. In support of its position, the respondent
presented testimony reflecting that the screen was accessed by a ladder placed at the other side of
the screen. Based on the placement of the ladder, the respondent asserted the only way to
approach these unguarded belts when they were in operation was to walk across the moving
screen, which would be virtually impossible.
The bench decision noted that the reasons that provided the basis for vacating Citation
No. 4460051 that concerned an unguarded tail puJlcy, i.e., that it was located in an area where
people do not normally travel, were absent in this instance. Unlike the circumstances in Citation
No. 4460051, here the unguarded area is adjacent to a walkway. Given continuing mining
operations, it is likely that personnel may be required to traverse the walkway to observe the
screen in operation for maintenance purposes. The requirement to guard moving parts adjacent to
walkways to prevent the hazard of inadvertent contact is the precise purpose of section
56.14107(a). Although exposure to such a hazard may be infrequent, as acknowledged by the
non-S&S designation of the cited condition, an identifiable hazard still exists. Consequently,
Citation No. 4460052 is affirmed and the $55.00 civil penalty sought by the Secretary shall
be imposed.
M. Citation No. 4460053
Citation No. 4460053 was also issued for an alleged violation of the guarding provisions
of section 56.14107(a). The citation concerns an inadequately guarded self cleaning tail pulley on
the impactor belt. Dement characterized the cited condition as non-S&S in nature.
At the hearing the respondent presented credible testimony that the cited pulley guard is
removed for cleaning the area arotmd the pulley each time the belt is used. The respondent
further testified that the guarding was inadequate to cover the entire pulley because the guard had
been reinstalled incorrectly. The guard was installed lengthwise rather than in the direction of its
width. Dement agreed that the guard may have been installed improperly, and he conceded that
he may not have issued this citation if he had been aware that the guard had been installed
incorrectly. (Tr. 227).

1108

Notwithstanding the strict liability of the Mine Act, I have given the respondent the benefit
of the doubt in this instance. Since the guard was adequate, although incorrectly, installed, I am
vacating Citation No. 4460053.
N. Citation No. 4460055
Dement issued Citation No. 4460055 for a non-S&S violation of section 56.14132(a)
because there was no audible back-up alarm on a red Chevrolet welding truck. The cited
mandatory standard requires maintenance of existing audible warning devices. The respondent
presented evidence that the cited vehicle was a 1970 model that was not equipped with a back-up
alarm. It is undisputed that the truck ca1Ties a stationary welder on its truck bed directly behind
the operator's cab that obstrncts the operator's view. Consequently, at the hearing, to conform to
the evidence, I permitted the Secretary to modify Citation No. 4460055 to cite a section
56.14132(b)(l) violation. This mandatory safety standard requires the installation of audible
back-up alarms, even if not originally installed by the manufacturer, when the operator's view
is obstructed.
The respondent contended an audible alarm was unnecessary because it could use a
spotter. However, there is insufficient evidence to establish operation of this truck was limited
only to situations when a spotter was present. The photograph of the cited vehicle reflects the
operator's rear view was significantly obstructed by the welding equipment. Therefore, an
audible warning device was required. (Gov. Ex. 29).
The abatement date for Citation No. 4460055 was July 23, 1997, two days after the
issuance of the citation. Upon returning to the mine site on August 25, 1997, Dement determined
the audible warning device had not been installed on the cited welding truck. Consequently,
Dement issued a 104(b) Order No. 4460128. The Secretary seeks to impose a total civil penalty
of $281.00 for this non-S&S violation and 104(b) order in view of the respondent's failure to
timely abate the citation.
Carter testified that he could not abate the citation by the July 23, 1997, deadline because
he had to order the horn to retrofit the truck. The parts were delivered on August 18, 1997.
Dement testified that an extension of the abatement period would have been granted upon the
respondent's request.
There is no evidence that the respondent failed to timely abate the other cited violative
conditions that are the subject of these proceedings. While, absent an extension request, the
respondent's failure to timely abate cannot be excused entirely, the delay in obtaining parts is a
mitigating circumstance. In view of the above, Citation No. 4460055 and 104(b) Order
No. 4460128 are affirmed. The delay in obtaining the necessary parts justifies the
imposition of a reduction in civil penalty from $281.00 to $110.00.

1109

0. Citation No. 4460057
Dement testified that, with the exception of one piece of paper that did not specify
particular dates, there was no evidence that on-shift examinations were being performed.
Consequently, Dement issued Citation No. 4460057 citing an S&S violation of the on-shift
requirements of section 56. l 8002(a), 30 C.F.R. § 56.18002(a), that requires at least one on-shift
examination of each working place. Section 56. l 8002(b), 30 C.F.R. § 56.18002(b), requires a
record of such examinations must be kept for at least one year, and that such examination records
must be made available to mine inspectors upon request.
The respondent states the pit, the plant, and the stockpile areas of the mine facility are
checked informally each shift. However, citing "a real paperwork burden," the respondent admits
it does not keep formal records of such examinations. (Tr. 259).

In the absence of documentation of such examinations consisting of entries in an on-shift
book that demonstrate hazard recognition and appropriate, timely action to correct hazardous
conditions, there is inadequate evidence to support the respondent's claim that thorough
on-shift examinations had occurred. The respondent's reliance on "paperwork burdens" for its
failure to record on-shift examinations and remedial maintenance is rejected. The respondent's
paperwork burden must be subordinate to its obligation to ensure safety. Recording on-shift
examination results documents ~azardous conditions and alerts the mine operator of the need for
timely remedial action. Accordingly, Citation No. 4460057 is affirmed. Giving the respondent
the benefit of the doubt that informal on-shift examinations did occur, I will reduce the $161.00
penalty proposed by the Secretary to $100.00.

1110

ORDER
Consistent with this Decision, IT IS ORDERED that Citation Nos. 4454811, 4460047,
4460050 and 4460056, ARE VACATED. IT IS FURTHER ORDERED that Nelson Brothers
Quarries Incorporated pay a total civil penalty of $817.00 in satisfaction of the remaining
citations and order in these proceedings. 1 Payment is to be made to the Mine Safety and Health
Administration within 40 days of the date of this Decision. Upon timely receipt of payment,
theses docket proceedings ARE DISMISSED.

Jerold Feldman
Administrative Law Judge
Distribution:
Erica J. Rinas, Esq., Office of the Solicitor, U.S. Department of Labor, 525 S. Griffin St.,
Suite 501 , Dallas, TX 75202 (Certified Mail)
Mr. Paul M. Nelson, President, Nelson Brothers Quarries, Inc., 6365 East 501h Road,
Quapaw, OK 74363 (Certified Mail)
/mh

1

The bench decision noted the total civil penalty imposed was $812.00. (Tr. 264). The
$812.00 was based on the mistaken belief that the respondent had agreed to pay a $50.00 civil
penalty for Citation No. 4460044. However, the transcript reveals the respondent agreed to pay
the $55.00 civil penalty initially proposed by the Secretary for Citation No. 4460044. (Tr. 12123). Consequently, the correct total c:ivil penalty due and payable by the respondent in these
matters is $817.00.

1111

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 8, 1999
CYPRUS CUMBERLAND RESOURCES,
CORPORATION
Contestant
v.

CONTEST PROCEEDING
Docket No. PENN 98-15-R
Order No. 3657679; 9/25/97

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent

Cumberland Mine
Mine ID 36-05018

DECISION ON REMAND
Before:

Judge Feldman

This case concerns the propriety of the September 25, 1997, issuance of 104(d)(2)
withdrawal Order No. 3657679 at Cyprns Cumberland Resources Corporation"s (Cyprus')
Cumberland Mine. The withdrawal order was predicated on 104(d)(l) Citation No. 3657625 that
was issued at Cyprus' Cumberland facility on June 18, 1997. The only contested issue is whether
the Mine Safety and Health Administration (MSHA) had performed a "clean inspection" of the
Cumberland Mine between June 18, 1997, and September 25, 1997, thus relieving Cyprus of the
consequences of the 104(d) "chain" withdrawal sanctions provided in section 104(d)(2) of the
Mine Act, 30 U.S.C. § 814(d)(2) of the Act. 1 The Secretary has stipulated that, with the
exception of the 60 West Mains haulage, the entire Cumberland Mine had been inspected during
the relevant interim period between the issuance of the predicate 104(d)(l) citation and the
subject withdrawal order.

1

Section 104(d)(2) provides:

If a withdrawal order with respect to any area in a coal or
other mine has been issued pursuant to paragraph (1 ), a withdrawal
order shall promptly be issued by an authorized representative of
the Secretary who finds upon any subsequent inspection the
existence in such mine of violations similar to those that resulted in
the issuance of the withdrawal order under paragraph (1) until such
time as an inspection of such mine discloses no similar violations.
1112

The 60 West Mains haulage is approximately 4,200 feet long and has been the primary
route of travel into and out of the Cumberland Mine since 1983. It is an area where there is no
active mining. Therefore, the condition of this area changes little from inspection to inspection.
The evidence reflects, from June 18, 1997, through September 25, 1997, at least eleven mine
inspectors traveled the 60 West Mains haulage a total of 135 round trips in slow moving battery
operated vehicles (crickets or mantrips). 2 (Resp. Ex 1). During these trips these inspectors had
an opportunity, if not an obligation, to repeatedly observe the roof, rib, and track conditions in the
60 West Mains haulage to ensure these conditions were not hazardous. These inspectors could
have left their battery operated vehicles at any time if they had observed any hazardous or
violative condition.
The Secretary does not dispute the fact that mine inspectors routinely traveled down the
60 West Mains Haulage. However, the Secretary asserts a clean inspection had not occurred until
September 26, 1997, when the 60 West Mains haulage was inspected on foot.
The initial decision determined the 60 West Mains haulage had been inspected prior to the
September 25, 1997, issuance of the subject withdrawal order by virtue of the daily observations
of the rib, roof and track conditions by MSHA inspectors that routinely traveled this mine entry.
As a result, the initial decision modified 104(d)(2) withdrawal Order No. 3657679 to a 104(d)( 1)
citation. 20 FMSHRC 285 (March 1998) (ALJ).
On July 29, 1999, the Commission vacated the modification of 104(d)(2) withdrawal
Order No. 3657679 and remanded this matter for further consideration. 21 FMSHRC 722.
In its remand, the Commission noted the Secretary has relied on the testimony of supervisory
inspector Robert Newhouse to prove that a "regular" inspection of 60 West Mains haulage had
not occurred between June 18, 1997, and September 25, 1997. Id. at 728. However, the
Commission also noted "an intervening clean inspection is not limited solely to a complete
regularly scheduled inspection, but may be composed of a combination of inspections, so long as
taken together they constitute an inspection of the mine in its entirety." Id. at 726, quoting U.S.
Steel 6 FMSHRC at 1912. ln this regard, the Commission has determined a clean inspection can
consist of a series ofregular and spot inspections. Kitt Energy Corp., 6 FMSHRC 1596 (July
1984), aff'd sub nom. UMWA v. FMSHRC, 768 F.2d 1477 (D.C. Cir. 1985). Consequently, the
Commission directed me to consider entries made by Cyprus in a log it maintained summarizing
mine inspector activities to determine if there were any entries evidencing spot inspections in the
60 West Mains haulage during the relevant time frame. 21 FMSHRC at 728. Cyprus' inspection
activity log has been admitted as respondent's exhibit 1.
Specifically, in directing me to examine the Cyprus log and its various entries, the
Commission noted:

2

Mine inspectors McCort, Radolec, Terrett, Dean, Wilson, Pogue Kelly, Gulley,
Patterson, Rantovich, and MSHA supervisory mine inspector Newhouse, traveled the 60 West
Mains haulage during this period. (Resp. Ex. 1). It is unclear whether several of these individuals
are state rather than MSHA inspectors.
1113

The l.Qg and its various entries must be examined and weighed against other
evidence admitted into the record. Such examination and fact-finding more
appropriately reside with the judge in the fi rst instance, rather than with the
Commission on review.

Id. (Emphasis added).
Pursuant to the Commission's remand, the Secretary and Cyprus were provided with an
opportunity to address whether the Cyprus log reflects any entries concerning MSHA spot or ·
regular inspections in the 60 West Mains preceding the issuance of the September 25, 1997,
withdrawal order. The Secretary filed her Position on Remand on September 22, 1999. The
Secretary correctly states there are no entries in Cyprus' log reflecting a regular or spot inspection
of the 60 West Mains.
Cyprus filed its Position Statement on this question on September 30, 1999. Cyprus states
its log entries note the ultimate inspection destination of inspectors on particular days. Although
Cyprus states the log places inspectors in the area of the 60 West Mains haulage, Cyprus does not
contend that its log contains any entries reflecting regular or spot inspections in the 60 West
Mains haulage.
I have considered the information the Commission directed me to consider in light of the
Commission's prior holding in Kitt Energy that a clean inspection can consist of a combination of
inspections, including regular and spot inspections.
In Kitt Energy, the Commission rejected the Secretary's "attempt to exclude from
consideration under section 104(d)(2) all inspections other than the so-called regular inspections
[as] unconvincing." 6 FMSHRC at 1599. The Commission further stated:
[the Secretary's] designations of inspections as "spot" or "regular" inspections are
administrative designations not established in the Act .... Any MSHA inspector
conducting any enforcement inspection authorized by the Mine Act is required to
cite every observed violation of the Act or its standards. The fact that during a
particular inspection an inspector may give emphasis to particular types of hazards
does not serve to place blinders on the inspector or prevent the issuance of
citations for other violations.

Id.
The Court of Appeals, in affirming the Commission's Kitt Energy decision, noted the
Commission had determined "a 'clean' inspection could be comprised of any type of inspection
('regular' or 'spot') or any combination of various inspections, so long as the mine was
completely inspected." 768 F.2d at 1479 (emphasis added) (footnote omitted).
The initial decision in this matter recognized there is no evidence of any activity by MSHA
officials that MSHA has characterized as a "spot" or "regular" inspection of the 60 West Mains.
1114

However, MSHA 's characterization of its activities as not constituting a regular or spot
inspection, while relevant, is not material or probative evidence on whether an inspection of the
60 West Mains haulage in fact occurred. Rather, resolution of whether an inspection of the
60 West Mains haulage had been performed must be based on an analysis ofMSHA's actions, not
how MSHA chooses to characterize its actions.3
Thus, the question is whether the Secretary has satisfied her burden of proof that the
60 West Mains haulage was not inspected for 104(d)(2) purposes despite the daily presence of
numerous mine inspectors in that entry. The Secretary cannot prevail simply by establishing that
inspectors had not exited their battery operated vehicles to inspect electrical boxes located in the
60 Mains. During quarterly inspections of a mine in its entirety, MSHA inspectors do not inspect
each piece of mining equipment, all ventilation controls, or all entries in a mine. (Tr. 144, 331-2,
481, 708-9, 804-5). Rather, inspectors focus their attention on areas where mining is actively
occurring. (Tr. 294). It follows that the required degree of thoroughness for an adequate
inspection of a mine area under section 104(d)(2) is dependent on whether the area is the site of
active mining. 4
During the course of oral argument before the Commission in this proceeding, the
difficulty of describing the requisite inspection activities necessary to establish that a "clean"
inspection of an entire mine had been performed for 104(d)(2) purposes was addressed:
Commissioner Riley: Well, what is the all-hazards language that the court
inserted in Kitt ? What should we read into that? Does that mean that an area can
be inspected but unless it is certified as having been inspected and free of all
hazards [in] that particular section[,] in fact the entire mine hasn't been inspected
for purposes of 104(d)(2)? (Oral Argument, Tr. 11)

*

*

*

*

*

Ms. Geraghty: I think you've got to look at it on a case-by-case basis, and I think
that the Commission has clearly said that spot inspections if there are a sufficient
number of them can constitute an inspection for purposes of getting a clean

3

Evidence is immaterial if it is relevant to prove a proposition, but the proposition is
neither in issue nor probative of a fact in issue. Jerome Prince, Richardson on Evidence (10th ed.
1973). The contestant does not contend, nor could it prove, that MSHA performed what MSHA
designated as "spot" or "regular'' inspections in the 60 West Mains haulage. The fact that MSHA
did not administratively designate its mine inspectors' activities in the 60 West Mains haulage as
"spot" or "regular" inspections, is not probative on whether those activities constituted an
inspection.
4

For example a "regular" inspection of the 4,200 feet long 60 West Mains haulage on
September 26, 1997, took 1Yi hours to complete. A "regular" inspection of a comparable
longwall area undoubtedly would take a much longer period of time. See fn. 7, infra.
1115

inspection . . . . [T]hc Secretary is not required to inspect every single inch of a
mine, even during quarterly inspections .... I mean I think its important to
distinguish between, you know, having to inspect every inch of the mine and
looking at the mine in its entirety, you know, have we covered this mine in terms
of looking for hazards that you would expect to find in a mine. (Oral Argument,
Tr. 12, 13-14).
Resolution of whether or not a clean inspection has occu1Ted must be done on a case-bycase rather than a deferential basis. 5 21 FMSHRC at 726 citing Kitt Energy; UMWA v.
FMSHRC, 768 F.2d at 480. The evidence is equivocal as to whether any MSHA inspector
disembarked from a cricket or mantrip in the 60 West Mains haulage during the time in question.
Inspector Patterson testified although he could not remember doing so, "it's possible" he left the
battery operated vehicle for closer observation. (Tr. 301). However, as previously noted,
inspectors could have left their vehicles at any time if they had observed any conditions that
caused concern.
Notwithstanding the above discussion of the probative value ofMSHA's "regular" and
"spot" characteri zations, in the final analysis, resolution of this case is quite simple. The question
is whether a reasonable person, fami liar with the deterrent purposes of section 104(d)(2) with
respect to unwarrantable failure, would conclude that the numerous mine inspectors' observations
(during approximately 135 round trips) of the 60 West Mains haulage ribs, roof,
and track, constitute an adequate inspection for hazardous conditions in that inactive mine area.
See Ideal Cement Company , 12 FMSHRC 2409, 2415-16 (November 1990) (the reasonable
person analytical approach the Commission has adopted in evaluating the fairness of application
of broad safety standards to particular factual settings).
Applying the reasonable person test, it is unreasonable to conclude that MSHA mine
inspectors, who arc intimately familiar with the hazards of mining, would repeatedly travel an
entry without ensuring there are no hazardous rib, roof, or track conditions. It is likewise
unreasonable that mine inspectors, during a three month period beginning in June 1997, would
repeatedly travel an entrance of a mine, to enter deeper inby, without ensuring that traveling
through the entrance was safe. Waiting until September 26, 1997, to inspect the 60 West Mains
haulage, when MSHA was about to finally exit the mine after it had completed its quarterly
inspection, is as prudent as closing the barn door after the horse has departed.

5

The need for a case-by-case analysis will only arise when the Secretary asserts the
absence of a clean inspection. Although deference may be accorded the Secretary' s
interpretations of regulatory and statutory provisions in appropriate circumstances, deferring to
the Secretary on this central factual issue of whether an inspection of the entire mine in fact
occurred, would trivialize due process and pay lip service to the Commission's case-by-case
approach.
1116

As previously noted, the Commission has held the Secretary has the burden of proving the
absence of an intervening clean inspection. Kitt Energy, 6 FMSHRC at 1600. In proving the
absence of a clean inspection, the Secretary must prove there were portions of the mine that
remained to be inspected at the time that the disputed 104(d)(2) order was issued. 6 Id. rfthe
Secretary wishes to rely on an uninspected area of a mine to continue enforcement of a 104(d)(2)
probationary chain, she should not rely on an inactive mine area, that has been traveled by no
fewer than eleven inspectors, a total of approximately 270 times. 7 Simply put, I reject the
essential premise advanced by the Secretary in this case - - that numerous inspectors, to a person,
turned the proverbial blind eye as to whether there were any hazardous rib, roof, or track
conditions in the 60 West Mains haulage.
Finally, in reaching this conclusion, I recognize that the D.C. Court of Appeals, in
affirming Kitt Energy, rejected the argument that "an inspector's physical presence in each area of
the mine - - regardless of the object of the inspection or the hazards actually examined for in each
particular area - - qualifies as an intervening 'clean' inspection." 21 FMSHRC at 726, quoting
Kitt Energy; UMWA v. FMSHRC, 768 F.2d at 1479. Consistent with Kitt Energy, I am not
suggesting the casual traversing of mine areas to ruTive at other mine locations for the purpose of
inspecting those areas constitutes an inspection of the area traveled. However, here the 60 West
Mains haulage is the primary means of entry and exit from the Cumberland Mine. To conclude
that numerous mine inspectors traveled this area without dctctmining if ingress and egress was
safe with respect to the rib, roof and track conditions, as well as with respect to ventilation, would
deny the obvious. I decline to do so.

6

In Kitt Energy, the Commission recognized the inherent difficulty imposed on the
Secretary in proving a negative - - that a clean inspection had not occurred. The Commission
stated, in order to satisfy her burden of proof, the Secretary need only keep records of the areas in
a mine that have been inspected. 6 FMSHRC at 1600. Inherent in the Commission's directive is
that the Secretary's records will reflect areas of the mine that remained to be inspected because
there had been little or no MSHA inspector presence. Here, the dilemma for the Secretary is that
records demonstrate daily inspector presence in the 60 West Mains haulage.
7

The quarterly inspection was completed on September 26, 1997, the day after the
subject withdrawal order was issued, when inspector George Rantovich walked the 60 West
Mains haulage. Rantovich's inspection took 1Yi hours, and he found no violations of any
mandatory safety standard. 20 FMSHRC at 289. Completing this inspection within 1Yi hours
appears to be at odds with the Secretary's assertion that a clean inspection of this 4,200 feet long
mine entry required a thorough inspection of the roof conditions; rib conditions; track conditions,
including whether the track is blocked properly and the joints are tight; ventilation stoppage; the
direction of air flow; any manholes; clearances; fire fighting equipment; and any electrical
installations in the entry, including cables, wiring and switches. See 21 FMSHRC at 727, fn.6.
1117

ORDER

Consistent with the Commission's directive, I have considered the Cyprus inspection
activity log entries in relation to the other evidence of record. I conclude the Secretary has
failed to demonstrate, by a preponderance of the evidence, that a "clean" inspection of the
Cumberland Mine had not occurred prior to the September 25, 1997, issuance of 104(d)(2)
Order No. 3657679. Consequently, the modification of 104(d)(2) Order No. 3657679 to a
104(d){l) citation IS REINSTATED.

cY_QJ~
· --Jerold Feldman
Administrative Law Judge

Distribution:
R. Henry Moore, Esq., Buchanan Ingersoll, P.C., 301 Grant St., 201h Floor, Pittsburgh, PA
15219-1410 (Certified Mail)

Howard K. Agran, Esq., Jacqueline A. Hershey, Esq., Office of the Solicitor,
U.S. Department of Labor, 3535 Market Street, Room 14480, Philadelphia, PA 19104
(Certified Mail)

/rnh

1118

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 12, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. CENT 99-228-M
A. C. No. 14-01560-05511

WALKER STONE COMPANY INC.,
Respondent

Portable Plant #4

DECISION
Appearances:

Kristi L. Floyd, Esq., Office of the Solicitor, U.S. Department
of Labor, Denver, Colorado, on behalf of Petitioner;
Keith R. Henry, Esq., Weary, Davis, Henry, Struebing & Troop, LLP,
Junction City, Kansas, on behalf of Respondent.

Before:

Judge Melick

This case is before me upon a Petition for Civil Penalty filed by the Secretary of Labor
against the Walker Stone Company (Walker) pursuant to Section 105(d) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801, et seq., the "Act," alleging one violation of the
mandatory standard at 30 C.F.R. § 56.14130(g) and seeking a civil penalty of $104.00 for that
violation. The general issue before me is whether Walker committed the violation as alleged and,
if so, what is the appropriate civil penalty to be assessed considering the criteria under Section
11 O(i) of the Act. Additional specific issues are addressed as noted.
The citation at bar, No. 7926770, alleges a "significant and substantial" violation of the
noted standard and charges as follows:
The operator of the D-8K Cat dozer, Company No. 8Pl was operating the
dozer a [sic] the reclaim area and not wearing his seatbelt. The dozer had a RPOS
[sic] with no cab and was working on a [sic] incline at the time of inspection. The
employee had been trained and knew that a seatbelt is required to be worn when
the dozer is in operation. A seatbelt is needed and required to prevent injury in the
event of an emergency.
The cited standard, 30 C.F.R. § 56.14130(g), provides as relevant hereto that "seatbelts
shall be worn by the equipment operator."
1119

Walker does not dispute the violation but challenges the Secretary's "significant and
substantial" and gravity findings. According to Inspector James Timmons of the Mine Safety and
Health Administration (MSHA), he was performing an inspection at Portable Plant No. 4 on
March 30, 1999, when he observed a bulldozer at the reclamation site working on a grade while
its operator was not wearing a seatbelt. The bulldozer, a D-8K Caterpillar model, was according
to Inspector Timmons, operating in an area including "inclines and rough terrain." The bulldozer
had rollover protection bars but no cab. Timmons concluded that the violation was "significant
and substantial" because it would be reasonably likely for there to be a fatality in the event of an
emergency such as a rollover. Timmons also opined that if the bulldozer should suddenly stop or
if the operator should fall out of the cab onto the crawlers he could also suffer injury. The
bulldozer could suddenly stop if the blade should drop to the ground or if the brakes were
inadvertently activated.
The bulldozer operator admitted that he was required to wear a seatbelt and that he had
been trained to wear it. He nevertheless felt that he could escape injury by jumping if the
bulldozer turned over and that he could do so more easily without a seatbelt.
Foreman Scott Litke testified that the bulldozer operator had in fact been trained to wear
his seatbelt and the training records in evidence support his testimony (See Resp. 's Exh. No. 4,
Page 2, Item 13). Litke opined that, at worst, there was only a four-to-one incline in the area in
which the bulldozer was then operating and there were no conditions that could cause a rollover.
Litke also noted however that the bulldozer operator had failed a drug test earlier in March,
before the instant violation, and subsequently resigned after again failing a drug test. Litke had
previously observed this employee operating a bulldozer without his seatbelt and warned him to
put it on. This event occurred the same week that he had been trained. The employee was not
disciplined.
David Walker, Chief Executive Officer of Walker Stone Company, also testified that all
employees are trained to wear seatbelts. Walker also opined that the conditions present at the
time of the violation were neither hazardous nor "significant and substantial." He noted that the
area in which the bulldozer was operating was "too flat" and observed that they had never had a
bulldozer tum over in the history of their operations. Walker did acknowledged however, that it
could be hazardous ifthe bulldozer was working on a highwall. He noted that there was in fact
another location on the mine property at which this bulldozer could have been working on a five
to six-foot highwall. He observed however that the ground was very stable at the highwall.
A violation is properly designated as "significant and substantial" if, based on the
particular facts surrounding that violation, there exists a reasonable likelihood that the hazard
contributed to will result in an injury or illness of a reasonably serious nature. Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981 ). In Mathies Coal Co., 6 FMSHRC I,
3-4 (January 1984), the Commission explained:

1120

In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum the Secretary must prove:
(1) the underlying violation of a mandatory safety standard, (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation,
(3) a reasonable likelihood that the hazard contributed to will result in an injury,
and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
See also Austin Powder Inc. v. Secretary, 861 F.2d 99, 103-04 (5th Cir. 1988), affg 9
FMSHRC 2015, 2021 (December 1987) (approving Mathies criteria).
The third element of the Mathies formula requires that the Secretary establish a reasonable
likelihood that the hazard contributed to will result in an event in which there is an injury (U.S.
Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984)). The likelihood of such injury must be
evaluated in terms of continued normal mining operations without any assumptions as to
abatement. US. Steel Mining Co. , Inc., 6 FMSHRC 1573, 1574 (July 1984); See also Halfway,
Inc., 8 FMSHRC 8, 12 (January 1986) and Southern Ohio Coal Co.,
13 FMSHRC 912, 916-17 (June 1991).
Under the facts of this case, particularly wherein this bulldozer could be expected to be
working above a five or six-foot highwall, the violation was clearly "significant and substantial"
and of high gravity. Although there is evidence that this employee had previously been warned
about failing to use his seatbelt, the Secretary attributes only low negligence to the operator. In
light of its previous efforts to train and warn this employee about the need to wear his seat belt I
would agree with the Secretary's assessment. The operator is small to medium in size and has no
prior history of the violation charged herein. The history is otherwise unremarkable with a
modest number primarily of "$50.00" violations. There is no dispute that the violation herein was
timely abated by instructing the employee to wear his seatbelt. Under all the circumstances a civil
penalty of $75.00 is appropriate.

ORDER
Citation No. 7926770 is affirmed with its "significant and substantial" findings and the
Walker Stone Company is hereby directed to pay a civil penalty of $75.00 within 40 days of the
date of this decision.
'\.

'·
I
/L.l~\\ --~-·v\.~.
I
r

/l

Gary Me(ick
·,
Administrative Law Judge

1121

Distribution:

Kristi Floyd, Esq., Office of the Solicitor, U.S. Dept. ofLabor, 1999 Broadway, Suite 1600,
Denver, CO 80202-5716 (Certified Mail)
David S. Walker, President, Walker Stone Company, Inc., Box 563, Chapman, KS 67431
(Certified Mail)
\mca

1122

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH. VIRGINIA 22041

October 12, 1999
CNIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. PENN 99-216
A. C. No. 36-01555-03508
Stiteler Strip

JOSEPH ROSTOSKY COAL COMPANY, :
Respondent

DECISION
Before: Judge Barbour
This civil penalty proceeding arises under section 105(d) of the Federal Mine Safety and
Health Act of 1977 (30 U.S.C.§8 15(d)) (Mine Act or Act). The Secretary of Labor (Secretary),
on behalf of her M ine Safety and Health Administration (MSHA), seeks the assessment of a civil
penalty against Joseph Rostosky Coal Co. ("the company") for an alleged violation of 30 C.F.R.
§48.29(c). The standard is one of several mandatory safety standards pertaining to the training
and retraining of miners. The standard requires that "[c]opies of training certificates for currently
employed miners shall be kept at the mine site for 2 years, or for 60 days after termination of
employment." The Secretary alleges the violation occurred at the company's Stiteler Strip Mine,
a surface coal mine located in Washington County, Pennsylvania. She proposes the company be
assessed a civil penalty of $55 for the alleged violation.

In answering the Secretary, the company denies that it violated the standard. It asserts that
it cannot keep copies of the certificates at the mine site, due to vandalism. Therefore, it keeps
copies at the home of its owner. The company also argues alternatively that the proposed penalty
is excessive.
Following the filing of the company's answer, the matter was scheduled for trial. In a
September 29, 1999 teleconference, counsel for the Secretary and the representative of the
company advised me they believed they could stipulate to all of the pertinent facts, except those
relating to the effect of any penalty on the company's ability to continue in business (see Judge's
Note To File (September 29, 1999)). I advised the parties that there was no need for an
evidentiary hearing, and if they presented me with stipulations and such other documentary
evidence as they might have bearing on the ability to continue in business criterion, I would issue
a decision based on the written record. The parties indicated they preferred to proceed in this

1123

manner, and they effectively waived their right to a hearing. 1
On October 6, 1999, I received a copy of the parties' stipulations. A copy of Joseph
Rostosky's 1998 Schedule C, in which he reported to the Internal Revenue Service the company's
profit or loss from that year, was included as an attachment to the stipulations (Stip.).

THE ISSUES
The issues are whether the company violated section 48.29(c), and, if so, the amount of
the civil penalty that must be assessed.2

THE VIOLATION
Citation No. 3937426 states in pertinent part, "Copies of training certificates ... [were]
not available at the mine site for inspection" (Stip. Exh. 1 at 1). The parties stipulated that the
violation existed as charged but acknowledged as a fact, and as the answer asserted, that the
copies were not kept at the mine because of the possibility of vandalism (Stip. 7). Based on the
stipulations, I find the referenced copies were not at the mine as required and that the violation
existed as charged.

THE PENALTY CRITERIA
In assessing a civil penalty, I must consider the criteria set forth in section 11 O(i) of the
Act (30 U.S.C. §820(1 )(i)).
The parties agreed that in the 24 months prior to March 25, 1999 (the date Citation No.
3937426 was issued), the company had one assessed violation (Stip. 9; Stip Exh. 2). This is a
negligible prior history.
The parties further agreed that MSHA documents showed the mine's annual production of

'Although the company's owner, Joseph Rostosky, entered an appearance on behalf of the
company, he was not available for the teleconference and the company was represented by his
wife. Mrs. Rostosky assured counsel for the Secretary and me that she spoke for the company
unless we received a subsequent notification from Joseph Rostosky nullifying her representations
and agreements. No such notification was received, and Mr. Rostosky signed the stipulations
upon which this decision is based.
2

As I explained to Mrs. Rostosky, if I find a violation occurred, I have no authority to
waive the civil penalty (30 U.S.C. 820(a)).

1124

coal was approximately 16,647 tons (Stip. 10; Stip. Exh. 3). They recognized the company
believes that its production was less and that the company was free to submit evidence to that
effect. Because the company has not submitted such evidence, I find that the.mine's annual
production was 16,647 tons and that the operator is small in size.
The parties do not dispute the gravity and negligence findings made by the inspector -that the company's negligence was "low", that any resulting injury or illness would involve "no
lost workdays", that two persons were affected by the violation, and that the violation was not a
significant and substantial contribution to a mine safety hazard (Stip. 8). Therefore, I find that the
violation was due to the company's low negligence and that the violation was not serious.

In the teleconference, I explained to the company's representative that the burden of proof
with regard to the ability to continue in business criterion was on the company. The company's
1998 Schedule C shows that Joseph Rostosky reported a profit of $5,973 for 1998, after
reporting a gross income of $254,923 and total expenses of$247,268. (Of the total expenses,
$17,505 was depreciation (Stip. at 4 ).) The financial data establishes that a modest penalty of the
amount proposed will not effect on the company's ability to continue in business.
Finally, although the parties did not stipulate as to the good faith of the company in
attempting to achieve rapid compliance, the violation was terminated when the company timely
moved copies of the training certificates to the mine. This constituted good faith compliance
(Stip. Exh. 1 at 2).
PENALTY ASSESSMENT
I credit the company's concerns about vandalism at the mine. The company's
representative explained repeatedly that the problem had resulted in the loss of company property.
She was sincere in her belief that it was better to keep the company's records (including copies of
its training certificates) at the Rostosky home rather than risk their destruction at the mine.
Because the standard is specific in requiring copies of the certificates (and other records) to be
kept at the mine site, the company may want to pursue a modification of section 48.29(c) (and
other standards) to allow for the retention of documents elsewhere than at the mine (30 U.S.C.
§81 l(c)). However, this is a matter for the company and the Secretary to resolve.

Given the fact that the company's negligence was low and the violation was not serious,
and given the small size of the company, its minimal history of previous violations, and its good
faith in complying, I conclude that a nominal civil penalty of $25 is warranted.

1125

ORDER
Within 30 days of the date of this decision, the company WILL PAY the Secretary $25
for its violation of section 48.29(c) as set forth in Citation No. 3937426, and upon payment of the
penalty this proceeding is DISMISSED.

_;.:,;~~,I~.vz--__
David F. Barbour
Administrative Law Judge

Distribution:
Maria L. Spitz, Esq., Office of the Solicitor, U.S. Department of Labor, 3535 Market Street,
Gateway Building Room 14480, Philadelphia, PA 19104 (Certified Mail)
Joseph Rostosky, Owner, Rostosky Coal Company, R.D. No. 3, Box 112, Monongahela, PA
15063 (Certified Mail)
\nt

1126

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 13, 1999

JAMES C. KEYS, JR.,
Complainant

DISCRIMINATION PROCEEDING
Docket No. CENT 99-267-DM

V.

SC MD 99-07

REINTJES OF THE SOUTH, INC.,
Respondent

Ormet Primary Aluminum
Mine ID 16-00354 FDP

DECISION
Before: Judge Zielinski
James C. Keys, Jr. ("Keys" or "Complainant") initiated this proceeding by filing a
complaint of discrimination pursuant to section 105(c)(3) of the Federal Mine Safety and Health
Act of 1977 (the "Act"), 30 U.S.C. § 815(c)(3). Complainant alleges that Reintjes of the South,
Inc.("Reintjes" or "Respondent"), discriminated against him as a result of his complaints regarding
alleged violations of the Act made on November 22, 1996, the day he allegedly suffered a workrelated injury when a fellow employee deliberately sprayed him with caustic material. The essence
of his cause of action, as deduced from the prose complaint and attached documents, is that he
was fired on November 22, 1996, after complaining to a Reintjes official that it had failed to train
employees as required by the Act. 1
Keys filed a discrimination complaint with the Mine Safety and Hearth Administration
(''MSHA") on February 16, 1999, more than 2 years beyond the 60 days allowed by
section 105(c)(2) of the Act. In the interim he failed in an attempt to secure workmen's
compensation benefits beyond payment of some medical expenses associated with his initial
treatment. MSHA determined that no violation of the Act had occurred and by notice dated
May 24, 1999, advised Complainant of that determination and his right to file an action with the
Commission on his own behalf. Complainant filed the instant complaint with the Commission on
June30, 1999.

1

I The complaint states a cause of action of discrimination under the liberal construction
accorded prose pleadings. See, Clyde Perry v. Phelps Dodge Morenci, Inc., 18 FMSHRC 1918
(1996).
1127

In response to the complaint, Reintjes filed an answer and a motion to dismiss or in the
alternative for summary judgement, arguing, inter alia, that Keys did not timely file either his
complaint with the Secretary or the Commission and that it suffered prejudice as a result.
Complainant failed to timely respond to the motion, the service copy of which was
eventually returned to Respondent marked "unclaimed." On August 24, 1999, an order was
issued directing Complainant to show cause why Respondent's motion should not be granted.
The Order to Show Cause was mailed to Complainant by both certified and regular mail and
included a copy of Respondent's answer and motion. Complainant was specifically directed to
address Respondent's timeliness arguments and "whether any untimely actions were justified."
During a telephonic status conference on September 1, 1999, the parties acknowledged receipt of
the August 24, 1999 order and the issues raised in the motion were discussed. Particular
emphasis was placed on Complainant's need to justify any delay in filing his complaints. On
September 2, 1999, a Scheduling Order was entered, reflecting the substance of the discussions
and reiterating the directive that Complainant address the timeliness issues and "submit any facts
or arguments that he relies on as justification for any untimely filing."
Comp lainant's response to the show cause order and motion was received on
September 7, 1999. Respondent filed a reply on September 20, 1999, including affidavits
supporting its claims of prejudice. Complainant did not file a response, as permitted by the
scheduling order.
Filing with the Commission
Reintjes' argument that Keys' complaint was not timely filed with the Commission is easily
disposed of. While the complaint was filed 37 days following the date of the letter noting
MSHA's finding of no discrimination, the 30 day time period prescribed in section 105(c)(3) of
the Act and Commission Rule 2700.41 2 commences with receipt of the determination, not the
purported mailing date. Complainant asserts, in his response to the show cause order, that
"someone e lse" was allowed to sign for the original delivery and that the copy he received was
mailed on June 24, 1999. There is no evidence in the record establishing that Keys actually
received the MSHA letter before June 1, 1999. I find that the complaint was timely filed with the
Commission.3

2
/

29 C.F.R. § 2700.41.

3

/ Respondent claims that its ability to rebut complainant's explanation for the allegedly
untimely fi ling of his complaint was prejudiced because it determ ined during a phone call on
September 10, 1999, that a witness was then deceased. However, Respondent failed to establish
whether the unavailability of information from the witness is attributable to Keys' alleged delay of a
few days, or it's own determination to not pursue an investigation or formal discovery upon receipt
of the complaint. The prejudice claim is rendered moot by the finding that the complaint was timely

1128

Filing with the Secretary
Reintjes argument that Keys' filing of a complaint with the Secretary of Labor's MSHA
was untimely carries considerably more weight. Section 105(c)(2) of the Act specifies that:
Any miner * * * who believes that he has been discharged, interfered with,
or otherwise discriminated against by any person in violation of this subsection
may within 60 days after such violation occurs, file a complaint with the
Secretary alleging such discrimination.* **(emphasis supplied.)
Here, the alleged discriminatory action, Respondent's firing of Complainant, occurred on
November 22, 1996. Under section 105(c)(2), Complainant's allegation of discrimination should
have been filed with MSHA on or before January 22, 1997. However, the complaint was not filed
with MSHA until February 16, 1999, 2 years and 26 days beyond the statutory deadline.
The Commission has held that the 60 day time limit in section 105(c)(2) of the Act is not
jurisdictional and that non-compliance may be excused on the basis of justifiable circumstances.
Hollis v. Consolidation Coal Co., 6 FMSHRC 21 (1984); Herman v. JMCO Services,
4 FMSHRC 2135 (1982). As the Commission stated in Herman, 4 FMSHRC at pp. 2138-39:
The placement of limitations on the time-periods during which a plaintiff
may institute legal proceedings is primarily designed to assure fairness to the
opposing party by :
Preventing surprises through the revival of claims that have been
allowed to slumber until evidence has been lost, memories have
faded, and witness have disappeared. The theory is that even if one
has a just claim it is unjust not to put the adversary on notice to
defend within the period of limitations and that the right to be free
of stale claims in time comes to prevail over the right to prosecute
them.

Burnett v. NY. Central R.R. Co.,380 U.S. 424, 428 (1965), quoting
R.R Telegraphers v. REA, 321 U.S . 342, 348-49 (1944). * * *
The cases dealing with justification for delays in filing identify several factors that are
typically considered, including: complainant's capacity or ability to initiate and pursue such a
remedy, See, William T Sinnott, II v. Jim Walter Resources, Inc., 6 FMSHRC 2445 (1994)
(Maurer, ALJ); complainant's awareness of his rights under the Act, Id.; Hollis, supra.; Secretary
ofLabor on behalf of Franco v. WA. Morris Sand and Gravel, Inc., 18 FMSHRC 278
(l 996)(Manning, ALJ)(delay of 107 days justified by prompt filing after complainant first became

filed.
1129

aware of rights under the Act, filing of substantially identical allegations in workmen's
compensation and employment discrimination claims and absence of prejudice to respondent);
Secretary of Labor on behalfofSmith v. Jim Walter Resources, Inc., 21 FMSHRC 359 (1999)
(Melick, ALJ)(l 0 month delay excused by filing within 65 days of first learning of rights under
section 105(c), no claim of prejudice by respondent); Secretary ofLabor on behalf of Gay v.
Ikard-Bandy Co., 18 FMSHRC 341 (1996)(Melick, ALJ)(3 month delay excused by filing 1 day
after first learning of section 105(c) rights and no claim of prejudice); and, the length of the delay
and whether it has resulted in prejudice to a respondent. Prejudice is inherent in any delay,
because witnesses' recollections fade. See, Sinnott, supra, (delay of over 3 years "inherently
prejudicial"). Consequently, the lengthier the delay, the stronger the justification required to
overcome it. See, Roland A. Avilucea v. Phelps Dodge Corp., 19 FMSHRC 1064, 1067
(1997)(Fauver, ALJ.)("very special circumstances" required to justify delay of over 2 years).
Concrete demonstrable prejudice may also occur, e.g. the unavailability of witnesses or
documents. All such factors must be weighed to reach the ultimate determination of whether, on
the facts of the particular case, the delay was justified. Hollis, supra; Herman, supra.
The delay here, in excess of 2 years, is truly extraordinary. Complainant has made no
attempt to justify the delay, despite the instructions in the show cause and scheduling orders.
While he claims significant injury, he clearly was not incapacitated and actively pursued his
workmen's compensation case. He does not claim to have been unaware of his rights under the
Act, and his complaint and related papers evidence considerable familiarity with it's provisions.4
Respondent's ability to defend against the allegations has been prejudiced by the delay.
Evidence of any discussions that Keys may have had with Reintjes officials on or about November
22, 1996, the only protected activity claimed by Keys, would be critical to prosecution and
defense of the claim. Recollections of any such discussions are likely to have faded considerably.
Respondent has also submitted affidavits establishing that training records and potential witnesses
may no longer be available. However, whether or not there were training violations and whether
or not Keys was injured in the manner he claimed would not likely become issues in this
proceeding. See, Munsey v. FMSHRC, 595 F.2d 735, 742-43 (D.C.Cir 1978)(safety complaints
are protected activity even if .frivolous or not made in good faith). 5

4
/

His papers reference; a "Guide Manual to Miners' Rights and Responsibilities Under the
Federal Mine Safety and Health Act of 1977;" section 1 IO(f)'s criminal penalties for making false
statements; and, training and posting requirements.
5

1 There is no merit to Respondent's claim of prejudice because its exposure to a back pay
award has been substantially increased by the delay. Respondent is adequately protected by the
requirement of proof of causation for any claimed relief and the doctrine of mitigation of damages.
1130

Complainant's primary interest in the present action appears to be obtaining compensation
for damages resulting from the November 1996 injury. 6 He· was involved in a lengthy workmen's
compensation proceeding in an attempt to secure compensation. His complaint to MSHA was
submitted only after his workmen's compensation claim was denied, a delay of more than 2 years
for which he has offered no justification.

ORDER
Based upon the factors discussed above, Complainant's delay of more than 2 years beyond
the prescribed period for filing a complaint of discrimination with MSHA was not justified.
Accordingly, the complaint is hereby dismissed.

//~?'~ ··Michael_~e~

Administrative Law Judge
Distribution:
Mr. James C. Keys, Jr., 1115 Ina Claire Drive, Opelousas, LA 70570 (Certified Mail)
Mark N. Savit, Esq., Adele L. Abrams, Esq., Patton Boggs, LLP, 2550 M Street, NW,
Washington, DC 20037 (Certified Mail)
dcp

6

1 The response to the Show Cause Order itemizes relief claims of medical expenses of
$4,662.98, lost wages of $83,835.00 and $40,000.00 for pain and mental .distress, and states:
****By law, I was injured badly and I am entitled to medical treatment and
wages by the L WCC. I am demanding that they pay me what is owed. * * * *
1131

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
303-844-3577IFAX 303-844-5268

October 13, 1999

DUMBARTON QUARRY ASSOCIATES,
Contestant

CONTEST PROCEEDINGS
Docket No. WEST 98-32-RM
Citation No. 7709068; 10/31/97
Dumbarton Quarry

V.

Docket No. WEST 98-69-RM
Citation No. 7709045; 10/28/97
La Vista Quarry

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEST 98-70-RM
Citation No. 7709046; 10/28/97
La Vista Quarry

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 98-246-M
AC. No. 04-00097-05526
La Vista Quarry

V.

Docket No. WEST 99-88-M
AC. No. 04-02380-05537
Dumbarton Quarry

DUMBARTON QUARRY ASSOCIATES,
Respondent

DECISION
Appearances:

Steven R. DeSmith, Esq., Office of the Solicitor, U.S. Department of
Labor, San Francisco, California, for the Secretary of Labor;
David W. Donnell, Esq., Peterson Law Corporation, Rocklin, California,
for Dumbarton Quarry Associates.

Before:

Judge Manning

These cases are before me on notices of contest filed by Dumbarton Quarry Associates
("Dumbarton") and petitions for assessment of civil penalty filed by the Secretary of Labor, acting
through the Mine Safety and Health Administration ("MSHA"), pursuant to sections 105 and 110
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act").
A hearing was held in Oakland, California, on September 14, 1999.

1132

I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
The Dumbarton Quarry and the La Vista Quarry are operated by Dumbarton in Alameda
County, California. In October 1997 MSHA Inspector James Goodale inspected both quarries.
During the inspection, he issued a number of citations and orders including the three at issue in
these proceedings.

A. Dumbarton Quarry
On October 31, 1997, Inspector Goodale inspected the Dumbarton Quarry. During his
inspection he issued Citation No. 7709068 alleging a violation of 30 C.F.R. § 56. l 8002(a), as
follows:
An adequate examination of work places [was] not being conducted
by the mine operator. Several violations were cited relating to
examining work areas.
Inspector Goodale determined that the violation was of a significant and substantial nature
("S&S") and was the result of Dumbarton's moderate negligence. Section 56.18002(a) provides,
in part, that a "competent person designated by the operator shall examine each working place at
least once each shift for conditions which may adversely affect safety or health." The standard
further states that the operator "shall promptly initiate appropriate action to correct such
condition." The Secretary proposes a penalty of $267 for this alleged violation.
During his inspection, Inspector Goodale inspected both the pit and the crushing plant.
Inspector Goodale noted that equipment in the pit was in excellent condition. (Tr. 52). He
testified that he observed a number of violations at the crushing plant. (Tr. 52-64). He issued
seven citations for these violations. (Ex. G-4). He testified that each of these violations was
obvious. (Tr. 64). The inspector believed that these violations could have been prevented if
adequate examinations of the workplaces were conducted. Id. He concluded that these violations
would not have existed if adequate on-shift examinations were conducted because the violations
were very obvious. He issued the citation on that basis.
The citations that Inspector Goodale relied upon to support this citation allege violations
of various safety standards. The inspector issued two S&S citations alleging violations of 30
C.F.R. § 56.12025. In each case, the citation states that electrical extension cords being used in
the crusher area were not grounded. (Tr. 58-60, 63-64). He was concerned that ungrounded
electrical circuits created a shock hazard. He also issued two citations alleging violations of the
Secretary's guarding standard at section 56.14107(a). The other citations allege violations of
sections 56.12008 (fittings for power wires), 56.16005 (securing gas cylinders), and 56.4603(b)
(closure of valves). (Ex. G-4). Only the two violations of section 56.12025 were designated as
S&S by the inspector. Dumbarton paid the penalties proposed by the Secretary for all seven of
these citations.

1133

Inspector Goodale testified that Dumbarton kept records of its examinations of working
places. The records indicated that "everything was okay" throughout the crusher area. (Tr. 68).
The inspector stated that he issued the citation because the examinations were not adequate under
the safety standard. (Tr. 67-68). He determined that the citation was S&S based on the fact that
two of the citations he issued in the crusher area were S&S. (Tr. 66).
Dumbarton maintains that Citation No. 7709068 should be vacated and, in the alternative,
that it should be modified to a non-S&S citation. It argues that the citations relied upon by the
inspector to establish that the examinations were inadequate did not cite conditions that adversely
affected safety or health and the conditions were not obvious, in any event, including the two S&S
citations. (Tr. 153). Citation No. 7709064 alleges that the ground lug was missing from the plug
of an extension cord. Dumbarton argues that the only way for an examiner to detect such a
condition would be to remove and inspect each plug at the mine. It contends that the on-shift
examiner is not required to take such an action during his inspection. Further, it argues that there
is no evidence concerning how long this condition had existed. (Tr. 154). It believes that the lug
could have broken off the plug the day before the inspection.
Dumbarton argues that the guarding violation alleged in Citation No. 7709061 is not
obvious because a gate was present to protect persons from contacting the pinch point. It
contends that a reasonable person could assume that this gate complied with the safety standard.
(Tr. 154-55; Ex. G-5). It believes that because the alleged guarding violation did not create a
safety hazard to employees, the examiner's failure to note the condition does not violate section
56.18002(a).
In order to determine whether a violation occurred, the requirements of the standard must
be examined. The Commission has identified three requirements of section 56.18002 as follows:
( 1) ... workplace examinations are mandated for the purpose of identifying workplace safety or
health hazards; (2) the examinations must be made by a competent person; and (3) a record of the
examinations must be kept by the operator." FMC Wyoming Corp., 11FMSHRC1622, 1628
(September 1988). The record-keeping requirement is set forth in subsection (b) of the standard.
The Secretary defined a competent person as "a person having the abilities and experience that
fully qualify him to perform the duty to which he is assigned." 30 C.F.R. § 56.2.

There is no dispute that the citations issued by the inspector used to support the instant
citation were issued in "working places," as that term in defined in section 56.2. Inspector
Goodale also admitted that Dumbarton had conducted examinations of the working places. He
examined the records kept by Dumbarton that "indicated that they had done their examination of
workplaces; they'd checked off that they'd done it." (Tr. 67). He testified that he issued the
citation despite the fact that examinations were being made and recorded because he believed that
the examinations were inadequate. (Tr. 68). The identity of the individual who performed the
examinations is not disclosed in the record.

1134

The Secretary did not introduce any evidence as to the competency of Dumbarton's
examiner. The Commission held that the term "competent person" within the meaning of the
standard "must contemplate a person capable ofrecognizing hazards that are known by the
operator to be present in the work area or the presence of which is predictable in view of a
reasonably prudent person familiar with the mining industry." FMC Wyoming 1629. In FMC
Wyoming, the Commission determined that the examiner was not competent because he had no
training or experience in asbestos recognition and was assigned to examine areas in which
asbestos was being removed without his knowledge. In the present case, there is no evidence that
Dumbarton's examiner was not familiar with and could not recognize safety hazards that are
typically present in a quarry and crusher environment.

In the present case, the Secretary attempts to prove a violation by showing that the
examiner was not competent or, if competent, his examinations were inadequate because seven
citations alleging safety hazards were issued in the crusher area during the MSHA inspection.
There have not been any Commission or administrative law judge decisions that address this issue
in a comprehensive way. In most cases, the Secretary presented direct proof that the
examinations were not conducted or that the examinations were not recorded. Former
Commission Judge Arthur Amchan vacated a citation alleging a violation of section 56. l 8002(a)
where testimony established that the required examinations were done. Judge Amchan concluded
that the fact that the MSHA inspector "found a number of violative conditions may be the result
of [the operator's] belief that the conditions cited were not violations, rather than an indication
that workplace examinations were not performed." Higman Sand & Gravel, Inc. 18 FMSHRC
951, 962-63 (June 1996).
The Secretary's Program Policy Manual on section 56.18002 provides, in part:
Evidence that a previous shift examination was not conducted or
that prompt corrective action was not taken will result in a citation
for violation of§§ 56/57.18002(a) or (c). This evidence may
include information which demonstrates that safety or health
hazards existed prior to the working shift in which they were found.
Although the presence of hazards covered by other standards may
indicate a failure to comply with this standard, MSHA does not
intend to cite §§ 56/57 .18002 automatically when the Agency finds
an imminent danger or a violation of another standard.

(Program Policy Manual, Volume IV, Subpart Q <http://www.msha.gov/regs/complian/
ppm/pmvol4e.htm#77>). Although the language of this manual is not binding on the Secretary, I
note that it indicates that evidence in support of a violation "may include information which
demonstrates that safety or health hazards existed prior to the working shift in which they are
found." (Emphasis added). In this case, the only evidence presented to support the violation is
the fact that Inspector Goodale issued seven citations during his inspection of the crusher area.

1135

I find that many of the conditions cited by Inspector Goodale were either not obvious or
they arguably did not present serious safety hazards. Because Dumbarton paid the penalties for
the underlying citations, I assume that the conditions described therein existed and that they
violated the cited safety standards. In Citation No. 7709061, a gate was used in lieu of a guard at
a tail pulley. The gate was not locked at the time the citation was issued, but a Jock was present.
(Ex. G-5). An examiner might have concluded that this condition did not present a safety hazard,
especially if the gate was locked. In Citation No. 7709064, the grounding prong on the plug of
the cited extension cord was plugged into a wall socket. The violation was not obvious. I credit
Inspector Goodale's testimony concerning the nature of the other five violations. The conditions
described in these five citations should have been recorded by the examiner because they
presented obvious safety hazards.
Although I appreciate Inspector Goodale's concern that the examinations were not
discovering safety problems, I find the fact that five citations were issued citing visible safety
problems is too slender of a reed on which to hang a violation of section 56.18002(a) in this case.
The examinations were being made and recorded. There has been no showing that the examiner
was not competent. Moreover, it is not uncommon for an MSHA inspector to issue multiple
citations at a mine that cite conditions which should have been detected. by the operator's
examiner. Citations under section 56.18002 are generally not issued under such circumstances.
The Secretary may be able to establish a violation of the safety standard by proving that obvious
conditions were not being corrected. In this case, however, I find that such proof is insufficient to
establish a violation. Accordingly, Citation No. 7709068 is VACATED.

B. La Vista Quarry
1. Citation No. 7709045

On October 28, 1997, Inspector Goodale inspected the La Vista Quarry. During his
inspection he issued Citation No. 7709045 alleging a violation of 30 C.F.R. § 56.11001, as
follows:
Safe access was not provided on the elevated platform leading to
the 5100 Symons crusher. A buildup of spilled materials, old parts,
belting, etc. [was] observed [on] the walkway where an employee
must travel daily to check the crusher for plug-ups. The walkway
was approximately five foot above ground level, if any more
materials would accumulate, the handrails provided would be
ineffective. This condition was recorded and reported to the
General Manager on the back of the time cards. The time cards
were reviewed. The General Manager stated he neglected this
condition, didn't think it was serious enough to correct right away.

1136

Inspector Goodale detennined that the violation was of a significant and substantial nature
("S&S") and was the result of Dumbarton's high negligence. He issued the citation under section
104(d)( 1) because he believed that the violation was the result of the operator's unwarrantable
failure. Section 56.11001 provides that a "[s]afe means of access shall be provided and
maintained to all working places." The Secretary proposes a penalty of$400 for this alleged
violation.
Inspector Goodale testified that he observed spilled material, belting, and some old parts
along the elevated platform leading to the Symons crusher at the crushing plant. (Tr. 19-20). He
determined that it was heavily traveled because he observed footprints in the material. The
inspector stated that the platform is the sole travelway to the Symons crusher. (Tr. 22). He also
stated that the examiner would be required to travel through this area when conducting his onshift examination. The elevated platform is shown on a photograph that he took during his
inspection. (Ex. G-2, p. 1).
Inspector Goodale considered the accumulated material to present a tripping and
stumbling hazard. He also stated that the accumulations create a slipping hazard. The inspector
stated that because the accumulations of spilled material were very fine, they would become
extremely slippery when wet.
Inspector Goodale asked the miners' representative about the material present along the
elevated platform. The inspector testified that the representative told him that the conditions
existed for some time and that the plant operator was reporting the condition to the quarry
manager on the back of his time cards. (Tr. 24).
Following his inspection, Inspector Goodale asked Rick Case, the quarry manager, about
the accumulation of material along the elevated platform and asked to see the records of on-shift
examinations that are required to be kept under section 56. l 8002(b). The inspector determined
that Dumbarton complied with the record-keeping requirements of that section by having the
examiner report safety problems on the back of his time card. (Tr. 29-30). Inspector Goodale
reviewed the time cards for the plant operator and saw that he reported the spillage on the
elevated platform on the back of his time card for at least the previous three or four days. (Tr.
31).
.
Inspector Goodale testified that he asked Mr. Case about the spillage and that Mr. Case
told him that he regularly reviews the plant operator's time cards, that he was aware of the
spillage, and that he did not take steps to have the spillage cleaned up because he did not consider
it to be a serious problem. (Tr. 32-33, 91). The inspector issued the citation as a section
104(d)(l) unwarrantable failure citation largely because Mr. Case knew of the conditions and did
not take any steps to remove the accumulations. He determined that the violation was S&S
because he believed that there was a reasonable likelihood that the hazard presented would result
in a serious injury. (Tr. 40-1, 83-84, 93-94).

1137

Robert McCarrick, General Manager for Dumbarton, testified that employees are
instructed to report serious safety concerns directly to the quarry manager either in person or via
radio. (Tr. 105-06). He also stated that employees are authorized to shut down an area at the
quarry in order to correct a hazardous condition. In addition, he testified that regular safety
meetings are held at the quarry at which employees can raise safety concerns.
Rick Case testified that he was not aware that there was a significant spill on the elevated
platform at the time of the inspection. (Tr. 114). He stated that the notation on the time cards
indicated that there were "some rocks and spills on catwalks and walkways." Id. He stated that
there are always some spills on the walkways when the crusher is running and employees go
around and clean them up. (Tr. 115). He testified that he interpreted the notations on the time
cards to indicate that there was some spillage, but the notations did not state that there was a
major spill or that a hazardous condition was present. (Tr. 115-16). Mr. Case testified that,
given the size of the spill, the crusher operator should have taken steps to have it cleaned up or, at
a minimum, directly notify him of the hazard. (Tr. 115-17). Finally, Mr. Case testified that he
does not believe that there were old belts or parts in the spillage and that the inspector was only
seeing shadows in the spillage. (Tr. 120, 124).
I find that the Secretary established a violation of the safety standard. A safe means of
access to the crusher was not maintained. The elevated platform was used as a travelway to gain
access to the crusher, which is a working place as that term is defined in section 56.2. Employees
must travel to the crusher from time to time. Indeed, the inspector observed foot- prints in the
area. The spilled material prevented safe travel. The fact that conveyor belts or other old parts
may not have been present does not lessen the violation.
I also find that the Secretary established that the violation was S&S. An S&S violation is
described in section 104(d)( l) of the Mine Act as a violation "of such nature as could significantly
and substantially contribute to the cause and effect of a ... mine safety or health hazard." A
violation is properly designated S&S "if based upon the particular facts surrounding that violation,
there exists a reasonable likelihood that the hazard contributed to will result in an injury or illness
of a reasonably serious nature." National Gypsum Co., 3 FMSHRC 822, 825 (April 1981 ). In
Mathies Coal Co., 6 FMSHRC 1, 3-4(January1984), the Commission set out a four-part test for
analyzing S&S issues. Evaluation of the criteria is made assuming "continued normal mining
operations." U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The question of
whether a particular violation is S&S must be based on the particular facts surrounding the
violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988).
The Secretary must establish: (1) the underlying violation of the safety standard; (2) a
discrete safety hazard, a measure of danger to safety, contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. The Secretary is not
required to show that it is more probable than not that an injury will result from the violation.
U.S. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996).

1138

There was a violation of the standard and a measure of danger to safety contributed to by
the violation. The issue is whether there was a reasonable likelihood that the hazard contributed
to by the violation would result in an injury. I find that the Secretary established that an injury
was reasonably likely in this instance and that such an injury would be of a reasonably serious
nature.
The violation presented a significant tripping, stumbling, and slipping hazard. The
presence of handrails along the edge of the elevated platform made it less likely that anyone would
fall off the platform as a result of the hazard but, assuming continued mining operations, more
spillage could have created a falling hazard. Without considering the potential fall hazard, I find
that it was reasonably likely that someone would trip, stumble, or slip on the accumulated fine
material and suffer a reasonably serious injury such as a twisted ankle, torn ligament, or
dislocation of a knee, assuming continued normal mining operations. The violation was serious
because a lost workday injury was reasonably likely.
The Commission held that unwarrantable failure is aggravated conduct constituting more
than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997, 2004 (December 1987).
Unwarrantable failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack of reasonable care." Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC 189, 193-94 (February 1991). The Commission stated that "a
number of factors are relevant in determining whether a violation is the result of an operator's
unwarrantable failure, such as the extensiveness of the violation, the length of time that the
violative condition has existed, the operator's efforts to eliminate the violative condition, and
whether an operator has been placed on notice that greater efforts are necessary for compliance."
Mullins and Sons Coal Co. , Inc., 16 FMSHRC 192, 195 (February 1994)(citation omitted).
I find that the violation was the result of Dumbarton's unwarrantable failure to comply
with the standard because its failure to clean up the spilled material on the elevated platform
constituted a serious lack of reasonable care. The accumulation of spilled material was extensive,
it had been present for at least a few days, and no effort had been made to remove it. Dumbarton
argues that Mr. Case was not at fault because he reasonably believed that the accumulation did
not present a significant hazard. The issue, however, is not Mr. Case's conduct, but whether
Dumbarton exhibited aggravated conduct constituting more than ordinary conduct. A significant
amount of spilled material was present on top of the elevated platform that created an obvious
hazard to anyone walking through the area. The spillage was duly noted on the crusher
operator's time cards, as was the custom at the mine. The examiner's notations were being
ignored, either because Mr. Case was not giving them due regard or because the crusher operator
did not emphasize the hazard in his notes sufficiently.
Mr. Case was a management employee. Although the crusher operator was not a
management employee, he was an agent of Dumbarton for the purpose of conducting and
recording the required on-shift examinations so his actions and mistakes are fully imputable to
Dumbarton. Rochester & Pittsburgh Coal Co. 13 FMSHRC 189, 194-96 (February 1991 ).

1139

Thus, between the two of them, Dumbarton had been put on notice that greater efforts were
necessary to provide and maintain a safe means of access to the crusher. There is no evidence
that the area was being cleaned up on a regular basis and that new spills were occurring.
Although I would not necessarily characterize Dumbarton's conduct with respect to this spillage
as exhibiting "reckless disregard," "intentional misconduct," or "indifference" to the hazard
present, I find that it constituted a serious lack of reasonable care. Consequently, Citation No.
7709045 is AFFIRMED as issued.

2. Order No. 7709046
On October 28, 1997, Inspector Goodale issued Order No. 7709046 alleging a violation
of 30 C.F.R. § 56.11001, as follows:
Safe access was not provided on the elevated platform around the
5100 Symons crusher. A buildup of spilled materials, old parts,
belting, etc. [was] observed on the walkway where an employee
must travel daily to check the crusher. The walkway was
approximately nine feet above ground level, if any more materials
would accumulate, the handrails provided would be ineffective.
This condition was recorded and reported to the General Manager
on the back of the time cards. The time cards were reviewed. The
General Manager stated he neglected this condition, dido 't think it
was serious enough to correct right away.
Inspector Goodale determined that the violation was S&S and was the result of
Dumbarton's high negligence. He issued the order under section 104(d)( 1) because he believed
that the violation was the result of the operator's unwarrantable failure. The Secretary proposes a
penalty of $400 for this alleged violation.
The conditions cited by the inspector in this order are very similar to the conditions in the
previous citation. The spilled material in this case was on the deck above the area cited in the
previous citation and the accumulation was immediately adjacent to the crusher. (Ex. G-2, p. 2).
The parties offered testimony and argument with respect to this alleged violation that was entirely
consistent with that offered for Citation No. 7709045.
Dumbarton contends that this condition should have been included in the original citation
since there is only one travelway to the crusher. I hold that it was within the Secretary's
discretion to issue separate citations because the cited conditions were on two different decks.
Dumbarton questions whether Inspector Goodale really knew whether there was a hazardous
accumulation of spilled material because the cited area was nine feet off the ground and he did not
travel to the deck to inspect it. The inspector testified that it would have been hazardous for him
to travel to the deck and I credit his testimony that he could see enough to establish that safe

1140

access was not provided to the crusher. The same hazards were present on this deck as on the
elevated platform cited in the previous citation. In addition, this deck was higher off the ground.
For the reasons discussed above with respect to Citation No 7709045, I find that the
Secretary established a violation of the safety standard, the violation was S&S, and it was the
result of Dumbarton's unwarrantable failure to comply with the standard. Consequently, Order
No. 7709046 is AFFIRMED as issued.

II. APPROPRIATE CIVIL PENALTIES
Section 11 O(i) of the Mine Act sets out six criteria to be considered in determining
appropriate civil penalties. Because I vacated the citation issued at the Dumbarton Quarry, I have
only considered the information provided by the parties with respect to the La Vista Quarry. I
:find that no citations were issued at the quarry during the two years prior to this inspection. (Tr.
9). The quarry is a relatively small- to medium-sized facility that worked about 36, 700 manhours
and employed about 12 miners. (Tr. 9, 122). Dumbarton as a whole worked about 83,900
manhours. The violations were rapidly abated in good faith. The penalties assessed in this
decision will not have an adverse effect on Dumbarton's ability to continue in business. My
findings with regard to gravity and negligence are set forth above. Based on the penalty criteria, I
find that the penalties set forth below are appropriate.

III. ORDER
Based on the criteria in section l lO(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:
Citation/Order No.

30 C.F.R. §

Penalty

56.11001
56.11001

$400.00
400.00

56.18002(a)

Vacated

WEST 98-246-M
7709045
7709046
WEST 99-88-M
7709068

1141

Accordingly, Citation No. 7709068 is VACATED; Dumbarton's notice of contest in
WEST 98-32-RM is GRANTED; and WEST 99-88-M is DISMISSED. Citation No. 7709045
and Order No. 7709046 are AFFIRMED as written; Dumbarton's notices of contest in WEST
98-69-RM and WEST 98-70-RM are DISMISSED; and Dumbarton Quarry Associates is
ORDERED TO PAY the Secretary of Labor the sum of$800.00 within 30 days of the date of
this decision. Upon payment of the penalty, WEST 98-246-M is DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
Steven R. DeSmith, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson St.,
Suite 1110, San Francisco, CA 94105-2999 (Certified Mail)
David W. Donnell, Esq., Peterson Law Corporation, 3300 Sunset Boulevard, Suite 110, Sunset
Whitney Ranch, Rocklin, CA 95677 (Certified Mail)
RWM

1142

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

October 14, 1999
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. CENT 98-263-M
A. C. No. 41-03278-05520
South Quarry

JOBE CONCRETE PRODUCTS, INC.,
Respondent

DECISION
Before:

Judge Hodgdon

This case is before me on a Petition for Assessment of Civil Penalty filed by the Secretary
of Labor, acting through her Mine Safety and Health Administration (MSHA), against Jobe
Concrete Products, Inc., pursuant to section 105 of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815. The petition alleges two violations of the Secretary's mandatory health
and safety standards and seeks a penalty of $80,000.00. For the reasons set forth below, I
modify and affirm the citations and assess a civil penalty of $6,000.00.
The parties filed a motion for partial settlement of the case. In the partial settlement, the
parties agreed that the Secretary would modify Citation No. 7925871 from a 104(d)(l) citation,
30 U.S.C. § 814(d)(l), to a 104(a) citation, 30 U.S.C. § 814(a), by reducing the level of
negligence alleged from "high" to "moderate" and deleting the "unwarrantable failure"
designation. The parties also agreed that they would submit the case based on joint exhibits and a
stipulation of facts, including a stipulation on all of the penalty criteria, with the exception of
"negligence," and that they would file briefs addressing the level of negligence and an appropriate
penalty. I issued an order granting the motion for partial settlement on March 3, 1999.

The South Quarry is an open pit limestone mine owned and operated by Jobe Concrete
Products, Inc., in El Paso County, Texas. Limestone is extracted by drilling and blasting. The
mined limestone is hauled by front-end loader and trucks to the plant where it is crushed, sized
and stored in stockpiles. The finished products are sold for general industry and road
construction. The mine has 12 employees.

1143

At about 1:30 p.m., on January 19, 1998, Valentine Moreno, age 72, was fatally injured
when the cargo box on the Terex Model 2766C, 27.5 ton capacity, all-wheel drive, articulated
dump truck that he was driving overturned. When the cargo box turned onto it's right side, the
truck came to a sudden stop and Moreno was apparently ejected from the cab. No one saw the
accident. The first person on the scene found Moreno lying across the engine, face down on top
of the windshield. The motor was still running. Moreno was pronounced dead at the scene.
The MSHA investigation of the accident determined that:
The truck was normally used to haul broken limestone from
the quarry to a primary crusher located in the plant yard, a distance
of approximately one thousand feet.
Th(e] road [from the quarry to the crusher] declined at
approximately 10 degrees or 17 percent. It was graded smooth and
was bermed properly from top to bottom. The road wound slightly
down the hill to a switchback curve located approximately 300 feet
from the crusher. Traffic on the road was one way only.
Tire tracks found on the roadway identified the path of the
truck. The tracks, identified as the left side tire tracks, veered off
the left side of the roadway approximately 250 feet uphill from the
switchback curve. They followed the left shoulder for about one
hundred feet to a bump in the shoulder and then crossed at a fortyfive degree angle to the right shoulder of the roadway. The tracks
then made a straight line down the right shoulder, across the
switchback to a berm constructed of large rocks. Paint marks as
well as scrape marks were imprinted on the large boulders
constructing the berm.
The truck came to rest with the cab upright and the cargo
box laying [sic] on it's right side approximately thirty feet from
where the markings were found on the rocks. There were no skid
marks on the roadway to suggest that the brakes had been applied.
(Jt. Ex. 1.)
The investigation resulted in the issuance of two citations. Both citations state that:
A fatal accident occurred at this operation on
January 19, 1998, when a truck driver lost control of the
truck he was driving while en route from the quarry to the
crusher. The bed of the articulated truck overturned when

1144

the vehicle struck a rock benn at the bottom of the quarry
access ramp. The cab remained upright, but the victim was
thrown through the windshield.
Citation No. 7925870 alleges a violation of section 56.9101, 30 C.F.R. § 56.9101, in that: "An
examination of the vehicle and roadway did not reveal defects affecting safety or unsafe
conditions." Citation No. 7925871 charges a violation of section 56.1413l(a), 30 C.F.R.
§ 56.14131 (a), because: "The victim was not wearing a seatbelt. No effective effort was made
to ensure truck seatbelts were worn. The instructions to wear seatbelts were in English; the
victim spoke Spanish. The operator did not establish a practice of following-up to see that
seatbelts were being worn."
Findings of Fact and Conclusions of Law
Section 56.9101 requires that: "Operators of self-propelled mobile equipment shall
maintain control of the equipment while it is in motion. Operating speeds shall be consistent with
conditions of roadways, tracks, grades, clearance, visibi lity, and traffic, and the type of equipment
used." Section 56.14131 (a) provides that: "Seat belts shall be provided and worn in haulage
trucks." The parties have stipulated that the violations occurred and that they were "significant
and substantial." (Stips. ill.B.2., III.A.5.; II.B.2., H.A.5.) Accordingly, I so conclude.
Civil Penalty Assessment
The Secretary has proposed penalties of $30,000.00 and $50,000.00, respectively, for
these two violations. However, it is the judge's independent responsibility to detennine the
appropriate amount of penalty in accordance with the six penalty criteria set out in section l lO{i)
of the Act, 30 U.S.C. § 820(i). Sellersburg Stone Co. v. FMSHRC, 736 F.2d 1147, 1151 (7th Cir.
1984); Wallace Brothers, Inc., 18 FMSHRC 481, 483-84 (April 1996).
Section 11 O(i) provides that:
In assessing civil monetary penalties, the Commission shall consider

the operator's history of previous violations, the appropriateness of
such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's
ability to continue in business, the gravity of the violation, and the
demonstrated good faith of the person charged in attempting to
achieve rapid compliance after notification of the violation.
With regard to these criteria, the parties have stipulated that:

1145

(1) The operator's history of violations shows only 9 violations
during the preceding 24-month period, which is a relatively low
history of previous violations.
(2) Respondent is a relatively small operator. The mine employed
12 persons, normally operating one shift a day, five and one-half
days per week.

(3) The proposed penalty would probably not affect the operator's
ability to continue in business.
(4) The violation[ s] w[ere] promptly abated in good faith ....
(5) The gravity of the violation[s] was serious, in that the
violation[s] w[ere] significant and substantial, as the driver of the
vehicle was fatally injured ....
(Stips. II.A. & II.B.) Thus, the only issue left for determination is the degree of the operator's
negligence with regard to the violations.
The Secretary has alleged that the level of negligence in both citations is "moderate." 1
Determining the level of negligence in this case is complicated by two factors. The first is that no
one witnessed the accident, so there is no way to know exactly what happened. The second is
that the negligence of a rank-and-file non-supervisory employee cannot be directly imputed to the
operator for purposes of penalty assessment. Western Fuels-Utah, Inc., 10 FMSHRC 256, 26061(March1988); Southern Ohio Coal Co., 4 FMSHRC 1459, 1464 (August 1982).
With regard to the first factor, it is possible to infer from the facts available that some
negligence on the part of Moreno was involved. He clearly was not wearing his seat belt when
the accident happened and it is evident from the tracks left by the truck that he did not have
control of it. While it is possible to speculate on scenarios that do not involve negligence on the
part of the driver, e.g., he had a heart attack, there is no evidence in the record to support such
speculation. Furthermore, such speculation would not explain his failure to wear a seat belt.
Consequently, I conclude that Moreno was negligent in not wearing a seat belt and not
maintaining control of his truck.

1

Citation No. 7925871 originally alleged that the company's negligence was "high,"
however, as noted above, the Secretary agreed to modify it to "moderate" in the partial
settlement. I am deciding this case on the assumption that she has canied out this part of the
agreement.
1146

Turning to the second factor, the Commission has held that although a non-supervisory
employee's negligence is not directly imputable to the operator, "where a rank-and-file employee
has violated the act, the operator's supervision, training and disciplining of its employees must be
examined to determine if the operator has taken reasonable steps to prevent the rank-and-file
miner's violative conduct." Id. (citation omitted). Based on the evidence before me, I conclude
that Jobe had taken reasonable steps to prevent the violative conduct.

In connection with this issue, the parties stipulated that:
[I). At the time of the accident, Jobe did not have a written seat
belt policy, although its employees were trained that they were
required to wear seat belts whenever they operated a motor vehicle.
Jobe's unwritten policy was communicated in both English and in
Spanish at regular safety meetings which supervisors held with their
employees, and it required supervisors to check their employees for
compliance periodically. Drivers were warned that they would be
disciplined if found out of compliance.
[2]. Signs reminding employees of the importance of seat belt use,
including MSHA warnings and related safety training materials,
were posted at locations where miners would see them, but those
signs were only in English.
[3]. Most employees speak only Spanish.
[4]. A July 1997 memorandum from Company President Irene
Epperson to supervisors, including Moreno's supervisor, forwarded
several MSHA "Fatalgrams," including at least one warning of the
importance of maintaining control of one's truck and wearing seat
belts, and that memorandum instructed the supervisors to use them
in their safety meetings with employees.
[5]. MSHA's field notes from its accident investigation revealed
that, when asked by MSHA, miners stated that Jobe had a policy
requiring them to wear seat belts and that they complied with it.
Other than the fact that Moreno was found not wearing his seat belt
after the accident, MSHA has no evidence that seat belts were not
worn regularly by Jobe's employees or that Jobe did not properly
enforce its seat belt policy.
[6]. Moreno's supervisors had considered him, prior to the
accident, to be a safety-conscious employee who conscientiously
wore his seat belt; three supervisors have provided sworn affidavits

1147

that they personally had observed Moreno wearing his seat belt, and
two of those supervisors testified that they personally and regularly
instructed their employees including Moreno, to use seat belts.
[7]. MSHA has no evidence that Moreno was not a consci~ntious
seat belt wearer. The only evidence MSHA has regarding
Moreno's seat belt compliance prior to the accident is that: (a) he
attended safety meetings conducted by MSHA in which the
requirement to wear seat belts was stressed; and (b) when MSHA
conducted a spot check during an inspection five months before the
accident, MSHA documented the fact that Moreno himself (as well
as all others checked) was wearing his seat belt.
[8]. Jobe's records show that, as required by company policy,
Moreno regularly checked his vehicle to ensure that his seat belts
were operational before operating his truck; those records show
that Moreno checked on his seat belt before he began operating his
truck on the day of the accident.
[9]. Only one prior citation for a seat belt violation was ever issued
to Jobe; it was assessed a $50 civil penalty.
·
[ 1OJ. MSHA is unaware of any evidence that Moreno was
speeding or that excessive speed played any role in the accident.
(11]. Moreno was familiar with the road, having previously driven
it periodically when filling in for regular truck drivers, as well as
having driven it every day for the two weeks he had been serving as
truck driver prior to the accident, all without incident. Each day
during that two-week period, Moreno drove the same 1,000 foot
route each way, back and forth, all day long.
(12]. The speed limit was 15 miles per hour and drivers were
trained not to exceed it.
(13]. No speed limit signs were posted on the road down to the
rock plant.
(14]. Moreno had been a heavy equipment operator for over 25
years. During the one and one-half years of employment at the
mine, he had demonstrated competence operating such equipment,
including pit trucks. Although he had been classified as a dozer
operator for most of his tenure at the mine, Moreno had

1148

periodically filled in as a truck driver when he was not needed as a
dozer operator.
[ 15]. Supervisors testified in their sworn affidavits that Moreno
was a "safe and careful pit truck driver" and was among their "most
experienced and careful equipment operators" generally.
[16]. Supervisor Armando Garcia had Moreno trained in the safe
operation of such pit trucks by operating them under the
supervision of an experienced driver who rode with Moreno on and
off for two days, prior to assigning him to perfonn the task on his
own. Such supervised training during production is standard
practice before Garcia assigns a new driver to operate those trucks.

[ 17]. MSHA has no evidence that would suggest that Moreno was
anything but a safe, experienced, mature mobile equipment operator
without any blemishes on his driving record, at the mine or
elsewhere.
[18]. MSHA is unaware of any evidence that Jobe's supervision,
training or disciplining of its employees was negligent.
(Stips. U.B. 3-11; III.B. 4-7, 9-13.)
It is hard to understand how the Secretary can argue that Jobe was "moderately" negligent
when she has stipulated that "MSHA is unaware of any evidence that Jobe's supervision, training
or disciplining of its employees was negligent." Nevertheless, even without the stipulation, the
evidence clearly indicates that Jobe was not negligent. The only area where Jobe can be faulted is
that its seat belt reminder signs were only in English. Even that fact, however, is not significant in
this case. The record is silent as to whether Moreno could read and understand English. But the
record is clear that Moreno was instructed in Spanish to wear his seat belt and that he routinely
did so.
Accordingly, I find that Jobe exercised diligence with respect to its employees wearing
seat belts and maintaining control of mobile equipment and could not have known that Moreno
would apparently act otherwise in this instance. Therefore, I conclude that Jobe was not
negligent and will modify the citations appropriately.
Taking all of the penalty criteria into consideration, I conclude that a civil penalty of
$3,000.00 for each citation is condign.

1149

Order

Citation Nos. 7925870 and 7925871 are MODIFIED by reducing the level of negligence
from "moderate" to "none" and are AFFIRMED as modified. Jobe Concrete Products, Inc. is
ORDERED TO PAY a civil penalty of$6,000.00 within 30 days of the date of this decision.

'-/.~~

Administrative Law Judge

Distribution:
Ernest A Burford, Esq., Office of the Solicitor, U.S. Department of Labor, 525 South Griffin
Street,, Suite 501, Dallas, TX 75202 (Certified Mail)
Thomas C. Means, Esq,. Crowell & Moring, 1001 Pennsylvania Avenue, N.W., Washington, DC
20004 (Certified Mail)

/nj

1150

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 15, 1999
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. SE 98-26-M
A. C. No. 22-00679-05503
Scott Pit

COUSINS' AGGREGATE SALES &
HAULING, INC.,
Respondent

DECISION
Appearances: William Lawson, Esq., Office of the Solicitor, U.S. Department of Labor,
Birmingham, Alabama, for the Secretary;
Ronald W. Fisk, Vice President, Cousins' Aggregate Sales & Hauling, Inc.,
New Orleans, Louisiana, for the Respondent.
Before:

Judge Weisberger

This case is before me based upon a Petition for Assessment of Penalty filed by the
Secretary of Labor ("Secretary"), alleging that Cousins' Aggregate Sales & Hauling, Inc.,
("Cousins") violated various mandatory safety standards set forth in Title 30 Code of Federal
Regulations. Pursuant to notice, the case was hearing in Convington, Louisiana, on
September 14, 1999. The Parties waived the filing of a post hearing brief.

I. Introduction
On September 10, 1996, Joseph Boudreaux an employee of Cousins walked on top of a
pipeline, located over a body of water, in order to access a dredge that was approximately 80 feet
from the shore. Boudreaux fell from the pipeline into the water and drowned. Subsequent to an
investigation, MSHA Inspector Benny W. Lara, issued a citation alleging a violation of 30 C.F.R.
§ 50.10 and two orders issued pursuant to section 104(d) of the Federal Mine Safety and Health
Act of 1977 ("the Act") alleging violations of 30 C.F.R. §§ 56.15020 and 56.14100(b),
respectively.

1151

II. Citation No. 4446089 (vioJation of section 103(j) of the Act. and 30 C.F.R. § 50.10)
A. Violation
Section 103U) of the Act provides that in the event of an accident occurring in a mine
" ... the operator shall notify the Secretary thereof. . . ." Section 50. 10, supra, as pertinent,
provides that "[i]f an accident occurs, an operator shall immediately contact the MSHA District or
Subdistrict Office having jurisdiction over its mine." (Emphasis added.)
None of Cousins agents or officers took the initiative in notifying MSHA of the accident
at issue on September 10, 1996. Indeed, Cousins conceded at the hearing that it did violate
section 50. 10, supra. Accordingly, I find that Cousins did violate section 50. 10, .fil:l,l2Ia.
B. Penalty
There is no evidence that this violation would have resulted in an injury to any miner. I
thus find that the gravity of this violation was low. At the date of the accident, Cousins had only
three employees, and thus is considered a small operation. Also, prior to the issuance of the
orders and citations at issue, MSHA had not issued Cousins any other citations or orders. Thus,
Cousins does not have any history of vioJations. The Parties stipulated that the violations were
abated in a timely manner, and in good faith.
In essence, Lara opined that the Jevel of Cousins' negligence was high. In support of this
opinion Lara cited that fact that Cousins had been in operation for 10 years, had been subject to
MSHA 's jurisdiction at other sites for this period of time, and therefore should have known of its
reporting responsibiJities pursuant to section 103(j), supra, and section 50. 10, supra. On the other
hand, John Caldwell, who was Cousins' superintendent at the site in question on September 10,
testified he did not call MSHA after the accident because he thought that the site was not subject
to MSHAjurisdiction as it was not in operation. In this connection, he stated that although
approximately 20 tons of material had been produced and piled up, no material had been sold.
Don Fisk, Cousins' President, also was of the opinion that the site was not subject to MSHA
jurisdiction, as equipment on the site was still being rebuilt. Also, Fisk indicated that after he was
informed of the occurrence of the fatality shortly after 9:30 a.m., he was excited and that it did
not occur to him to call anyone except Ron Fisk, Cousins' Vice President. For these reasons, I
conclude that the level of Cousins' negligence to have been less than moderate.
At the present time, Cousins has been dissolved as a corporation, and is no longer in
operation. Further, Cousins' lease of the site was not renewed by the lessor. I thus find that
imposition of a penalty would have a negative effect on Cousins' ability to remain in business.
Based upon all the above, I conclude that a penalty of $50.00 is appropriate for this
violation.

1152

Ill. Order No. 4446094 (violation of 30 C.F.R. § 56.15020)
A. Violation
Section 56.15020, supra, provides as follows: "[l]ife jackets or belts shall be worn where
there is a danger from falling into water."
According to Lara, his investigation revealed that the decedent had not been wearing a life
jacket. Also, Lara's investigation revealed that the decedent, immediately prior to his drowning,
was walking a pipeline located over water. Cousins has not disputed this testimony. I thus find
that the decedent was not wearing either a life jacket or belt when he walked on the pipeline
located over water. I find that this situation presented a danger of falling into water. I thus find
that Cousins did violate section 56.15020, supra.
1

B. Significant and Substantial

A "significant and substantial" violation is described in section 104(d)(l) of the Mine Act
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." 30 U.S.C. § 814(d)(l). A violation is
properly designated significant and substantial "if based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature." Cement Division, National Gypsum Co.,
3 FMSHRC 825 (April 1981).

In Mathies Coal Co., 6 FMSHRC l, 3-4 (January 1984), the Commission explained its
interpretation of the term "significant and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum the Secretary of Labor must
prove: (1) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.

1
/

When the decedent's body was retrieved from the water, he was not wearing a life

jacket.
1153

In United States Steel Mining Company, Inc., 7 FMSHRC 1125, 1129 (August 1985), the
Commission stated further as follows:

We have explained further that the third element of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U. S. Steel Mining Co.,
6 FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U. S. Steel
Mining Company, Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel
Mining Company, Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
The pipeline at issue was approximately 10 inches in diameter and, as observed by Lara,
had some sand on its surface. It was located over water that was approximately 15 feet deep, and
extended approximately 85 feet from the shore to a dredge. Given these circumstances, and the
fact that a fatality did occur, I find that it was reasonably likely that the hazard contributed to by
the violative condition of not wearing either a life jacket or a belt while traversing the pipeline at
issue, i.e., falling into the water below the pipeline, would have resulted in an injury of a
reasonable serious nature, i.e., striking one's head against the pipe or falling into the water and
drowning. I thus conclude that the violation was significant and substantial within the framework
of the Commission's decision in Secretary v. Mathies , supra.
B. Unwarrantable Failure
According.to Caldwell, on several occasions he had told Alex Parker, the dredge operator,
to wear a life jacket. Caldwell stated that he had told Boudreaux, the other employee on the site,
more than once to wear his life jacket. Caldwell indicated that the day prior to the accident, he
had told Boudreaux not to walk the pipeline. Caldwell indicated that, within 30 days of the
accident, he (Caldwell) always wore his life jacket.
Fisk testified that on July 1, he had purchased an additional four life jackets,2 and had the
name of each employee placed on a life jacket. Approximately a week after the four life jackets
were purchased, Fisk had the dredge moved from its location close to shore to a point
approximately 70 feet from the shore, and told Caldwell, Parker, and Boudreaux to no longer
walk on the pipeline, and to have their life jackets whenever they are around water.
On the other hand, Caldwell testified that he was not told by anyone that it was unsafe to
walk the pipeline, that he saw both Ron Fisk and Don Fisk, Cousins' Vice President, walk the
pipeline, that although he had told Parker and Boudreaux not to walk the pipeline they continued
to do so, that he did not discipline them, that Cousins did not have any safety rules or disciplinary

2
/

Prior to July 1, there were three life jackets at the site for the three employees.
1154

program, and that he did not always wear his life jacket while in the rowboat3 that was used to
access the dredge. Fisk stated that after July 1, he observed Boudreaux walking the pipeline
without his jacket and that he told him not to do it. 4 Importantly, Fisk, who was the company's
president, and should have set a good safety example, conceded when the dredge had been
located only 20 feet from the shore, he had walked on the pipeline without a life jacket. Although
the water under the pipe was 5 feet deep, and the pipe extended only 20 feet, a life jacket should
have been worn as there clearly existed some degree of danger of falling into the water.
Within the context of the above evidence, I find that the violation herein occurred as the
result of Cousins' negligence, and that the level of this negligence reached the point of aggravated
conduct, and thus constituted an unwarrantable failure (see, Emery Mining Corp., 9 FMSHRC
1997 (1987)).
C. Penalty
I find that the gravity of this violation was relatively high, and that the level of Cousins'
negligence was relatively high as set forth above. Considering the remaining factors set forth in
section 1lO(i) of the Act, as discussed above, (II B.). I find that a penalty of$2,000.00 is
appropriate for this violation.
IV. Order No. 4446095 (violationofC.F.R. § 56.14100(b)

A. Violation
Section 56.14100(b), supra, provides, as pertinent, that"... [d]efects on any equipment,
... that affect safety shall be corrected in a timely manner to prevent the creation of a hazard to
persons."
The usual means to provide access to the off shore dredge, in order to repair or service it,
was by rowing an aluminum rowboat that was located on the shore.
According to Lara, when he inspected the subject site on September 12, 1996, he rowed
to the dredge in the rowboat along with Caldwell. According to Lara, on the way back to the
shore, after the boat had been in the water for approximately 20 minutes, he observed
approximately 2 inches of water on the bottom of the boat. He indicated that there were three
holes on the bottom of the boat, and the diameter of one hole was approximately the size of an
eraser on a pencil. According to Lara, to the best of his recollection, when he entered the boat
prior to rowing to the dredge, it did not have any water in it.

3

1 The rowboat was referred to by the witnesses as a ''jon boat."

4

1 Fisk indicated that he did not fire Boudreaux because he felt that Boudreaux, whom he
described as a hard worker, needed the job.
1155

Caldwell indicated that he had repaired the boat by caulking it on September 9, 1996, but
did not test it after he made the repairs. Importantly, Caldwell did not contradict Lara's testimony
regarding the depth of the water on the bottom of the boat as observed by him, and the fact that
there was no water in the boat prior to its being launched. I thus conclude that, when observed by
Lara, the boat did leak. Further, according to the uncontradicted testimony of Lara, the leaks, as
observed by him, could only get worse, and, if not corrected, would affect safety, and could cause
the boat to sink, thus creating a hazard to any persons in the boat. I thus find that the rowboat
did have a defect affecting safety.
Caldwell testified that after he observed the boat leaking on September 9, 1996, he
caulked it, and that he had also previously patched leaks around rivets. Fisk testified that he had
put silicone around the rivets "off and on." However, since the boat was leaking on
September 12, as observed by Lara, I conclude that, in spite of previous patching, all the leaks
had not been corrected. Thus, I find that it has been established that Cousins did violate
section 56.141 OO(b), supra.

B. Significant and Substantial
Caldwell opined that the leaks in the boat were "not serious." Fisk testified that be never
saw any hole as large as a quarter inch in diameter as testified to by Lara. He opined that the boat
was "not leaking badly." However, considering the fact that the boat provides the normal way for
employees to travel to the dredge, the distance the boat travels from the shore to the dredge, the
fact that, as testified to by Lara and not contradicted, 2 inches of water accumulated in the bottom
of the boat after it had been in the water for 20 minutes, and considering the depth of the water in
the pond, I conclude that, within this context, the violation was significant and substantial (see,
Mathies,~).

C. Unwarrantable Failure
Caldwell testified that in the month prior to the date of the accident after he had informed
Don Fisk and Ron Fisk, the two principal officers of Cousins, regarding the leaks in the boat, and
they had refused to fix the boat. However, later on in his testimony he indicated that although
neither Don Fisk nor Ron Fisk told him to fix the boat, when he had reported the leaks to Don
Fisk the first time the latter did not respond, and Caldwell could not recall his response the second
time. Caldwell did not set forth with any specificity any words spoken to him by Ron Fisk from
which he concluded that the latter had refused to fix the boat. In contrast, I observed the
demeanor of Ron Fisk, and found his testimony credible that he had not refused to fix the boat,
and that "off and on" he had repaired leaks around the rivets with silicone. Futher, Caldwell had
attempted to patch the leaks with caulking on September 9, and also a few weeks prior to that
date. Within this context, I find that Cousins had not neglected the leaks, and had made attempts
to repair them. Accordingly, its conduct cannot be found to have been aggravated conduct.
Thus, I conclude that the violation herein was not the result of Cousins' unwarrantable failure (see
Emery, fil!lml).

1156

C. Penalty
Since the violative conditions could have resulted in the boat's capsizing, and thus causing
injuries to employees, I find that the gravity of the violation was relatively high. For the reasons
set forth above (IV. C.), I find that Cousins was aware of the leaking condition of the boat, but
that it did make an attempt to repair the leaks. Thus, I conclude that the level of its negligence
was moderate. Taking into account the remaining factors set forth in section l lO(i) of the Act, as
discussed above (II. B.), I conclude that a penalty of $200.00 is appropriate for this violation.

ORDER
It is ORDERED that Order No. 4446095 be amended to a section 104(a) citation that
was significant and substantial. It is further ORDERED that within 30 days of this Decision,
Cousins shall pay a total civil penalty of $2,250.00.

~ei~

Administrative Law Judge

Distribution:
William Lawson, Esq., Office of the Solicitor, U.S. Department of Labor, Chambers Building,
Suite 150, Highpoint Office Center, 100 Centerview Drive, Birmingham, AL 35216 (Certified
Mail)
Ronald W. Fisk, Vice President, Cousins' Aggregate Sales & Hauling, Inc., 1661 Canal Street,
Suite 1000, New Orleans, LA 70112 (Certified Mail)
dcp

1157

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEYARD #280
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

October 22, 1999
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 99-190-M
A.C. No. 05-04422-05508
Docket No. WEST 99-304-M
A.C. No. 05-04422-05510

v.

HIV ALLEY CRUSHING INC.,
Respondent

Portable Plant #1

DECISION
Appearances:

Edward Falkowski, Esq., Office of the Solicitor, U.S. Department of
Labor, Denver, Colorado, for Petitioner;
John Carroll, owner, Hi Valley Crushing Inc., Villa Grove, Colorado,
for Respondent.

Before:

Judge Manning

These cases are before me on petitions for assessment of civil penalty filed by the
Secretary of Labor, acting through the Mine Safety and Health Administration ("MSHA"), against
Hi Valley Crushing ("Hi Valley"), pursuant to sections 105 and 110 of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. §§ 815 and 820 (the "Mine Act"). A hearing was held in
Denver, Colorado, on October 1, 1999.

I. FINDINGS OF FACT AND CONCLUSIONS OF LAW
Hi Valley operates Portable Plant No. 1, which was in Chaffee County, Colorado, at the
time of the MSHA inspection. On October 15, 1998, MSHA Inspector Steven Ryan inspected
the portable plant. Mr. John Carroll, the owner of the plant, was the only person present at the
time of the inspection. Mr. Carroll employs one other person, his son, at the plant. Inspector
Ryan issued one citation and four orders under section 104(d)(l) of the Mine Act.

A. Citation No. 7923099
Citation No. 7923099 alleges a violation of30 C.F.R. § 56.14107(a), as follows:
There is no guard to the self-cleaning tail pulley of the Kolberg
stacker conveyor that feeds the plant screen, to protect a person

1158

from making contact with the moving machine part that can cause a
serious injury to a person. The tail pulley is approximately two feet
up off the ground, and there is a shovel in the area, and the area has
been shoveled out under the tail pulley. One other employee
normally works around the plant while in operation. The owneroperator stated that he and his son, the other employee, know what
is wrong with the plant and do not go around these areas when the
plant is in operation. The owner also stated that he knew that the
pulley should be guarded, but just had not got around to building a
guard. The plant has been in operation at this location for at least
one month.
Inspector Ryan determined that the violation was of a significant and substantial nature
("S&S") and was the result of Hi Valley's high negligence. He issued the citation under section
104(d)(l) because he believed that the violation was the result of the operator's unwarrantable
failure. Section 56.14107(a) provides, in part, that "[m]oving machine parts shall be guarded to
protect persons from contacting ... drive, head, tail, and takeup pulleys ... and similar moving
parts that can cause injury." The Secretary proposes a penalty of $500 for this alleged violation.
There is no dispute that the tail pulley was not equipped with a guard. The conveyor belt
was running at the time of the inspection and material was being dumped onto the moving belt.
(Tr. 19-20; Ex. 7). Inspector Ryan testified that the pinch points of the tail pulley were very
accessible and that he could see a shovel in the area. The inspector determined that the violation
was the result of Hi Valley's unwarrantable failure because Mr. Carroll told him he knew that the
tail pulley was not guarded and that a guard was required. (Tr. 27). The inspector testified that
Mr. Carroll told him that he did not have time to make and install a guard. (Tr. 23). He also
testified that Mr. Carroll told him that the pulley had been protected by a guard when the plant
was at the previous job site.
Mr. Carroll testified that a guard was in place when he was crushing at the Henderson Mill
in Grand County, Colorado. (Tr. 109, 141-42). He removed the guard after the plant was
transported to the Chaffee County location because he needed to construct a new hopper for that
conveyor. (Tr. 114). He stated that the "hopper is a structural part of the guard." Id. He stated
that he had just finished constructing the hopper and had not yet installed a guard when the
inspector arrived. He indicated that, although the plant had been at the Chaffee County location
for about 30 days, he had run the plant for only about half a day. (Tr. 113). He testified that he
was running material to test the hopper and other components at the plant. Id. He said that "we
weren't in full-blown operation." Id. Upon examination by the judge, Mr. Carroll stated that he
had been running for about two weeks on an intermittent basis to check everything out. (Tr.
115). He stated that he may have also been running material for a gradation test to check the
quality of the product. Id. Mr. Carroll testified that neither he nor his son would have shoveled
accumulated material from around the pulley while the plant was running. (Tr. 127). Mr. Carroll

1159

contends that the violation was not serious and that Hi Valley's negligence was not high, given
these circumstances. (Tr. 123).
There is no dispute that the tail pulley was not guarded. It is also clear that the pulley was
near the ground and was directly accessible to anyone walking through the area. Although Mr.
Carroll testified that he knew that a guard was required, he believed that there was a provision
that allowed an operator to test his equipment before he replaced the guards. (Tr. 129). I agree
with Mr. Carroll that if Inspector Ryan issued a citation while Hi Valley was installing and testing
the new hopper assembly, it might be appropriate to vacate the citation. See 30 C.F.R. §
56. l 4112(b). In this case, however, the new hopper had been in place for two weeks and the
plant was being operated intermittently during that period. (Tr. 134). This period is too long to
be considered a "test" that would allow the pulley to remain unguarded. A crusher operator
cannot permit a pulley to remain unguarded during the shakedown period for the plant. Hi
Valley was required to provide a guard once the hopper was installed. The "testing" exception
requires that the area be guarded as soon as possible after changes are made so that employees are
not exposed to the hazard. Inspector Ryan testified that Hi Valley had crushed a considerable
quantity of material during this two-week period. (Tr. 147-48). I find that the Secretary
established a violation.
I also find that the Secretary established that the violation was S&S. An S&S violation is
described in section 104(d)(l) of the Mine Act as a violation "of such nature as could significantly
and substantially contribute to the cause and effect of a ... mine safety or health hazard." A
violation is properly designated S&S "if based upon the particular facts surrounding that violation,
there exists a reasonable likelihood that the hazard contributed to will result in an injury or illness
of a reasonably serious nature." National Gypsum Co., 3 FMSHRC 822, 825 (April 1981). In
Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission set out a four-part test for
analyzing S&S issues. Evaluation of the criteria is made assuming "continued normal mining
operations." US. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984). The question of
whether a particular violation is S&S must be based on the particular facts surrounding the
violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988).
The Secretary must establish: (1) the underlying violation of the safety standard; (2) a
discrete safety hazard, a measure of danger to safety, contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature. The Secretary is not
required to show that it is more probable than not that an injury will result from the violation.
US. Steel Mining Co., 18 FMSHRC 862, 865 (June 1996).
There was a violation of the standard and a measure of danger to safety contributed to by
the violation. The issue is whether there was a reasonable likelihood that the hazard contributed
to by the violation would result in an injury. As discussed below, I find that the Secretary
established that an injury was reasonably likely in this instance and that such an injury would be of
a reasonably serious nature, assuming continued normal mining operations.
1160

Hi Valley argues that because only two people were employed at the crusher, Mr. Carroll
and his son, the possibility of an injury was remote. Mr. Carroll argues that both he and his son
knew that the unguarded pulley presented a hazard when the plant was operating and,
consequently, they would not work around when the plant was running. He argues that the safety
standard is more applicable to large mines because employee exposure is greater. I agree that Mr.
Carroll and his son would not purposefully take actions that would endanger their own safety.
Nevertheless, employees frequently come in contact with moving machine parts by accident, or as
a result of momentary inattention or ordinary human carelessness. (Ex. 10 through 13).
Inspector Ryan testified that during MSHA accident investigations, it is often discovered that the
employee who was seriously injured by an unguarded pinch point was not supposed to be
working near the equipment when the accident occurred. (Tr. 60-61 ). I must take into
consideration the vagaries of human conduct when analyzing the S&S issue. The fact that only
two people are employed at the crusher does not mitigate the hazard. Inspector Ryan testified
that MSHA's records show that the accident rate at sand and gravel mines with five or fewer
employees is greater than accident rates at larger mines. (Tr. 148-49). In addition, other people
are occasionally at the plant, including truck drivers and employees of the company that owns the
property on which the crushing plant was operating. (Tr. 59). The violation was S&S.
The more difficult issue is whether the violation was the result of Hi Valley's
unwarrantable failure to comply with the safety standard. The Commission held that
unwarrantable failure is agf,>Tavated conduct constituting more than ordinary negligence. Emery
Mining Corp., 9 FMSHRC 1997, 2004 (December 1987). Unwarrantable failure is characterized
by such conduct as "reckless disregard," "intentional misconduct," "indifference," or a "serious
lack of reasonable care." Id. at 2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189,
193-94 (February 1991 ). The Commission stated that "a number of factors are relevant in
determining whether a violation is the result of an operator's unwarrantable failure, such as the
extensiveness of the violation, the length of time that the violative condition has existed, the
operator's efforts to eliminate the violative condition, and whether an operator has been placed on
notice that greater efforts are necessary for compliance." Mullins and Sons Coal Co., Inc., 16
FMSHRC 192, 195 (February 1994)(citation omitted). The Commission also takes into
consideration the mine operator's knowledge of the existence of the dangerous condition. Cyprus
Plateau Mining Corp. , 16 FMSHRC 1604, 1608 (August 1994).
Inspector Ryan based his unwarrantable failure determination on the fact that Mr. Carroll
knew that the pulley was not guarded and also knew that tail pulleys are required to be guarded.
(Tr. 23, 34). The inspector testified that Mr. Carroll advised him that the pulley had been guarded
at the Henderson Mill before the plant was moved to the present site. Mr. Carroll testified that
both he and his son knew where the hazards were at the plant and that they had sufficient
judgment to avoid these hazardous areas when the plant was operating. (Tr. 60, 126-28). Mr.
Carroll apparently believed that he could run the plant during the plant's shakedown period
without guards in place, as long as the plant was not "in production."

1161

I find that the violation was obvious and had existed for at least two weeks. Hi Valley.
received nine citations for violations of section 56.14107 since 1990. (Ex. 2). Mr. Carroll knew
that the violation existed and also knew that it created a hazardous condition. His argument that
Hi Valley's negligence was low because everyone knew that it was hazardous is not credible. A
mine operator cannot comply with the requirements of the Secretary's safety standards by
pointing out all of the hazards at the mine and telling employees to stay away from them. Hi
Valley's argument that it did not know that it could not "test" the plant with the guard off is also
not convincing. Section 56.14112(b) provides that guards "shall be securely in place while
machinery is being operated, except when testing or making adjustments which cannot be
performed without removal of the guard." This is a very narrow exception. A reasonably prudent
person would not interpret this exception to allow a mine operator to run machinery for an
extended period of time without guards on the basis that the operator was "testing" the plant to
make sure that it was capable of producing crushed rock to the customer's specifications. I credit
Inspector Ryan's testimony that there were large piles of material at the site that had been crushed
by Hi Valley during the two week "testing" period. (Tr. 161-63). Once the new hopper was in
place, it was clear that a guard was required. I find that the Secretary established that Hi Valley's
failure to install a guard to protect the cited tail pulley was a result of a serious lack of reasonable
care that constitutes aggravated conduct.

B. Order No. 7923105
Order No. 7923105 alleges a violation of30 C.F.R. § 56.14112(b), as follows:
There is no guard on the top portion of the tail pulley guard of the
fines stacker conveyor that allows a person to make contact with
the moving machine part that can cause serious injury. Guards sha11
be securely in place when machinery is in operation, except when
adjusting or testing that cannot be performed without the removal
of the guard. The owner-operator stated that he knew the guard
was off but did not go near the area when the plant was in
operation.
Inspector Ryan determined that the violation was S&S and was the result of Hi Valley's
high negligence. He issued the order under section 104(d)(l) because he believed that the
violation was the result of the operator's unwarrantable failure. Section 56.14112(b) provides
that "[g]uards shall be securely in place while machinery is being operated, except when testing or
making adjustments which cannot be performed without removal of the guards." The Secretary
proposes a penalty of $600 for this alleged violation.
There is no dispute that the top of the guard was missing. Inspector Ryan testified that
only side guards were provided for the tail pulley and that the pinch points on the pulley were
easily accessible. (Tr. 30). He stated that if someone were to slip, trip, or fall in the area, he
could easily come into contact with the moving parts and sustain a serious injury. (Tr. 32). The
1162

inspector further testified that Mr. Carroll told him that the top part of the guard was torn off
when the plant was at the Henderson Mill. Finally, he testified that Mr. Carroll knew that the top
of the guard was missing but that he and his son stayed away from the area. (Tr. 34).
Mr. Carroll testified that the cited conveyor was not being used at the Henderson Mill but
a loader operator backed into the equipment and damaged the guard. (Tr. 110). After the
equipment was transported to Chaffee County, Mr. Carroll built a new guard for the tail pulley
except for a top piece. (Tr. 122). Mr. Carroll did not provide any explanation as to why he did
not construct a top for the guard.
I find that the Secretary established a violation of section 56.14112(b) because a complete
guard was not securely in place while the conveyor was operating. r also find that the violation
was S&S for the same reasons described above for Citation No. 7923099. The Secretary
established that an injury was reasonably likely and that such an injury would be of a reasonably
serious nature, assuming continued normal mining operations. The area was readily accessible
and it was reasonably likely that someone would slip, trip, or fall into the moving machine parts.
I also find that the Secretary established that the violation was the result of Hi Valley's
unwarrantable failure to comply with the safety standard. Mr. Carroll knew that the top of the
guard was missing and that it presented a hazard. Hi Valley argues that, because everyone knew
to stay away from the area when the plant was operating, it's negligence was low. I reject this
argument for the reasons set forth above. Its failure to replace the top of the guard constitutes a
serious lack of reasonable care that demonstrates aggravated conduct.

C. Order No. 7923100
Order No. 7923100 alleges a violation of 30 C.F.R. § 56.12028, as follows:
The owner-operator of the crushing plant did not do a continuity
and resistance test of the electrical systems of the plant after setting
up in this new location, nor did the operator have a ground rod
driven into the earth to provide a low resistance earth connection.
These tests shall be conducted immediately after installation,
modification, or repair. The operator stated that he knew that a
continuity and resistance test was required upon each move and set
up. He stated that the last grounding test was good. He also stated
that sometimes you just have to crush rock and that he did not get
around to doing the test.
Inspector Ryan determined that the violation was not S&S, but that it was the result of Hi
Valley's high negligence. He issued the order under section 104(d)( 1) because he believed that
the violation was the result of the operator's unwarrantable failure. Section 56.12028 provides, in
part, that"(c]ontinuity and resistance of grounding systems shall be tested immediately after

1163

installation, repair, and modification .... " This standard also requires the operator to keep a
record of the required tests. The Secretary proposes a penalty of $400 for this alleged violation.
Inspector Ryan testified that there were no records showing that the required resistance
and continuity test had been performed after the plant had been moved to Chaffee County. He
further stated that when he asked Mr. Carroll about the test, he replied that the test had not been
done. (Tr. 42). Inspector Ryan testified that Mr. Carroll "said it was good at the last place he set
up, he had no need to do it [again], he had just moved from there and it was good at the last
operation ... where he had done the test." Id. The inspector also noticed that a grounding rod
was not installed at the diesel generator for the plant. (Tr. 45-46). Ronald Renowden, an
electrical specialist with MSHA, testified that continuity and resistance tests are important in
order to ensure that electrical circuits are grounded. (Tr. 69-70). He stated that grounding wires
and connections can loosen when a crushing plant is moved and set up at a new site. MSHA has
always required that portable plants be tested whenever they are moved. (Tr. 87). He testified
that people have been killed and injured as a result of ungrounded circuits. {Tr. 73).
Mr. Carroll testified that he did not test the grounding system. (Tr. 123). He said that he
tested the circuits at the Henderson Mill but that he had not gotten around to it at the Chaffee
County site. {Tr. 124). Mr. Carroll testified that the electrical system on the plant is in "topnotch" shape and that his failure to test did not create a safety hazard. Id. He stated that when he
performed the test to abate the citation, the grounding system was functioning properly. Id.
I find that the Secretary established a violation of section 56.12028. There is no dispute
that the test was not performed and recorded. I find that the test was required under the safety
standard after the plant was moved to the new location. The Inspector determined that the
violation was not S&S, although he testified that he thought it was serious. (Tr. 44). Although I
agree that a violation of this standard can often create a serious safety hazard, I find that in this
case the violation was not particularly serious. I accept Mr. Carroll's testimony that the system
passed the continuity and resistance test and that the electrical system was in good shape.
I find that the Secretary established that the violation was a result of Hi Valley's
aggravated conduct. Mr. Carroll admitted that he failed to perform the test. He did not offer any
reasons for not doing it except that he did not think it was important. Although the test revealed
that the grounding system was functioning, it was impossible to know that without the required
testing. The test is necessary to make sure that the grounding circuits are functioning properly
after the crusher is moved to a new location. I credit Mr. Renowden>s testimony as to the
importance of this test. He testified that this safety standard is one ofMSHA,s most important
electrical regulations because it helps ensure that employees will not be exposed to an electric
shock hazard. (Tr. 69). Hi Valley's failure to perform this test demonstrates a serious lack of
reasonable care that constitutes aggravated conduct.

1164

D. Order No. 7923104
Order No. 7923104 alleges a violation of30 C.F.R. § 56.18002(a), as follows:
The owner-operator of the crushing plant did not have a record of
the required work place examination. A competent person
designated by the operator shall examine each working place at
least once each shift for conditions which may adversely affect
safety or health .... The owner stated that he and his son both
know what is wrong at the plant and stay away from the area when
in operation, and that he kept records at the last job for TIC at the
Henderson Mill operation. [Mr. Carroll] knew that records were to
be kept and that conditions that adversely affect safety need to be
corrected. The plant has been in operation for at least one month at
this location.
Inspector Ryan determined that the violation was not S&S, but that it was the result of Hi
Valley's high negligence. He issued the order under section 104(d)(l) because he believed that
the violation was the result of the operator's unwarrantable failure. Section 56.18002(a)
provides, in part, that "[a] competent person designated by the operator shall examine each
working place at least once each shift for conditions which may adversely affect safety or health."
This standard also requires the operator to promptly initiate action to correct any hazardous
conditions found during the examination. Subsection (b) of the standard requires the operator to
keep a record of the required examinations. The Secretary proposes a penalty of $400 for this
alleged violation.
Inspector Ryan testified that Hi Valley did not have any records of the required work
place examinations. (Tr. 49). He stated that Mr. Carroll told him that he did not need to keep
such records because he and his son knew what was wrong at the p lant and they kept away from
those areas when the plant was in operation. (Tr. 49-50; Ex. 5), Inspector Ryan testified that the
guarding citation and order he issued cited conditions that existed for more than one shift. He
stated that these obvious conditions help demonstrate that the required examinations were not
taking place or that the hazardous conditions found during such examinations were not being
corrected. (Tr. 51 ). He further testified that these examinations are important to detect
hazardous conditions and Hi Valley's failure to do them constitutes an unwarrantable fai lure.
Mr. Carroll testified that Hi Valley's practice is to not keep this type ofrecord. (Tr. 124).
He stated that he kept records of examinations at the Henderson Mill because TIC, the general
contractor at that site, required them. (Tr. 124-25). Mr. Carroll testified that because he and his
son are the only employees at the plant, they know about any equipment defects or other safety
problems and they fix it. He stated that ''writing it down on a piece of paper ... would not make it
any safer for us than not writing it down .... " (Tr. 125). Finally, he testified that "I know full well
that it's a regulation ... [but] I don't think it applies so much in this case." Id.

1165

I find that the Secretary established a violation of section 56.18002. While it appears that
Hi Valley informally has been conducting safety checks from time to time, there is no established
procedure for conducting the examinations or recording the results. (Tr. 126). Mr. Carroll stated
that neither he nor his son "make a walk-around" or "do an inspection." Id. Examinations were
performed at the Henderson Mill because the general contractor and mill operator required such
examinations.
I find that the violation was of a reasonably serious nature. Examinations are important
because they reveal safety problems before anyone is endangered. Recording the results of the
examinations is important, even at a small mine, so that anyone can look to see what hazards may
exist before equipment is started or energized. For example, on the morning of the inspection,
Mr. Carroll's son was not at the plant. The son could have observed a safety hazard near the end
of the previous day. He might forget to tell his father and his father could be injured because he
had no knowledge of the condition. If Hi Valley maintained records of examinations, the son
could record the condition which would alert the father in his son's absence. Although no system
is perfect, a written record of on-shift safety examinations greatly reduces the chances of serious
injury. (See Exs. 23 through 25).
I also find that the Secretary established that the violation was a result of Hi Valley's
aggravated conduct. Mr. Carroll admitted that Hi Valley did not comply with this safety standard.
He stated that he knew that such examinations were required and that records of the examinations
were also required. Indeed, he had complied with this regulation at the Henderson Mill. He
believed that the examinations and records were not important at a small two-man operation. I
find that this conduct demonstrates a serious lack of reasonable care that constitutes aggravated
conduct.

II. APPROPRIATE CIVIL PENALTIES
Section 11 O(i) of the Mine Act sets out six criteria to be considered in determining
appropriate civil penalties. I find that two citations were issued at the plant during the two years
prior to this inspection. (Ex. 1). Hi Valley is a very small operator that worked about 2,000 manhours annually and employed two people. (Tr. 5). The violations were rapidly abated in good
faith. The penalties assessed in this decision will not have an adverse effect on Hi Valley's ability
to continue in business. My findings with regard to gravity and negligence are set forth above.
The penalties proposed by the Secretary were specially assessed under 30 C.F.R
§ 100.5. Based on the penalty criteria, I find that the penalties set forth below are appropriate.
The reduction in the penalties is based primarily on the small size of the operator.

1166

III. ORDER
Based on the criteria in section 11 O(i) of the Mine Act, 30 U.S.C. § 820(i), I assess the
following civil penalties:
Citation/Order No.

30 C.F.R. §

Penalty

56.12028
56.18002(a)
56.14112(b)

$100.00
200.00
300.00

56.14107(a)

300.00

WEST 99-190-M
7923100
7923104
7923105
WEST 99-304-M
7923099

Accordingly, the citation and orders contested in these cases are AFFIRMED as set forth
above, and Hi Valley Crushing Inc. is ORDERED TO PAY the Secretary of Labor the sum of
$900.00 within 40 days of the date of this decision. Upon payment of the penalty, these
proceedings are DISMISSED.

Richard W. Manning
Administrative Law Judge

Distribution:
Edward Falkowski, Esq., Office of the Solicitor, U.S. Department of Labor, 1999 Broadway,
Suite 1600, Denver, CO 80202-5716 (Certified Mail)
Mr. John Carroll, Hi Valley Crushing, Inc., P.O. Box 35, Villa Grove, CO 81155-0035 (Certified
Mail)

RWM

1167

1168

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH , VIRGINIA 22041

October 15, 1999

SECRETARY OF LABOR, MSHA
on behalfofLEWIS FRANK BATES,
Complainant
v.

DISCRIMINATION PROCEEDING

CHICOPEE COAL COMPANY, INC.,
Respondent

Lilly Branch Surface Mine
Mine ID 46-08723

SECRETARY OF LABOR, MSHA
on behalf of EARL CHARLES ALBU,
Complainant
v.

DISCRIMINATION PROCEEDING

CHICOPEE COAL COMPANY, INC.,
Respondent

Lilly Branch Surface Mine
Mine ID 46-08723

Docket No. WEVA 99-121-D
HOPE CD 99-12

Docket No. WEVA 99-122-D
HOPE CD 99-12

ORDER GRANTING RESPONDENT'S MOTION TO COMPEL
These discrimination proceedings are scheduled for hearing on November 2, 1999, in
Charleston, West Virginia. Before me for consideration are the respondent's motion to compel,
conveyed during the course of a telephone conference with the parties, and the Secretary's written
opposition to the respondent's motion. The respondent seeks to discover any written statements
prepared by Mine Safety and Health Administration (MSHA) investigators that were signed by
the complainants in these discrimination proceedings.
The Secretary opposes discovery of such statements asserting that the statements are
protected by the work product privilege. 1 Specifically, the Secretary seeks to protect from
disclosure "summaries of the [complainants'] statements written by (MSHA special investigator]
Meadows and then signed by the [complainants] as being accurate." Sec. 's opposition to motion
to compel, p.2 (footnote omitted).

1

During the conference call, the Secretary also cited the informant's privilege as a basis
for withholding disclosure. However, as the complainants' identity is known to the respondents,
the Secretary no longer asserts the informant's privilege.
1169

The Work Product Privilege
As a threshold matter, I do not believe that the work product privilege applies to a
statement obtained by an MSHA investigator that has been signed by a party. The Secretary
cannot prevent disclosure by asserting the signed statement is really the investigator's work
product because it is only the party's acknowledgment of the accuracy of what the investigator
heard the party say. A party's signed statement is what it is. Consequently, the respondent's
motion to compel shall be granted because a party's signed statement is not protected by the
work-product privilege.
However, assuming for the sake of argument that the work-product privilege applies, this
privilege has been codified in Rule 26(b)(3) of the Federal Rules of Civil Procedure. In ASARCO,
Inc., 12 FMSHRC 2548 (December 1990), the Commission discussed the work-product privilege,
stating:

In order to be protected by this immunity under [Rule] 26(b)(3), the material
sought in discovery must be:
1. documents and tangible things;
2. prepared in anticipation of litigation or for trial; and
3. by or for another party or by or for that party's representative.
It is not required that the document be prepared by or for an attorney. If materials
meet the tests set forth above, they are subject to discovery 'only upon a showing
that the party seeking discovery has substantial need of the materials in the
preparation of the party's case and that the party is unable without undue hardship
to obtain the substantial equivalent of the materials by other means.' If the court
orders that the materials be produced because the required showing has been
made, the court is then required to 'protect against disclosure of the mental
impressions, conclusions, opinions, or legal theories of an attorney or other
representative of a party concerning the litigation.' Id. at 2558 (citations omitted).

The burden of satisfying the three-part test is on the party seeking to invoke the
work-product privilege. Assuming the signed statements are protected under the work-product
privilege 'as tangible documents prepared by or for the Secretary in anticipation oflitigation,'
the analysis shifts to whether the respondent has a substantial need for the complainant's
statements, and whether depriving the respondent of these documents would constitute an undue
hardship. P. & B. Marina, Ltd. Partnership v. Logrande, 136. F.R.D. 50, 57 (E.D.N.Y. 1991),
aff'd, 983 F.2d 1047 (2d Cir. 1992).

1170

I am not convinced by the Secretary's suggestion that the respondent can obtain the
equivalent information through other sources, such as deposing the complainants. The signed
statements provided to the MSHA investigator by the complainants are unique in that the specific
content of those statements serves as the basis for the Secretary's initiation of the subject
105(c)(2) discrimination proceedings. There is no assurance that the complainants' deposition
testimony will be consistent with the earlier statements they provided to MSHA. In short, the
respondents have a compelling need to examine the accuracy and truthfulness of these statements
in preparation for trial.
Significantly, even if a witness's signed statement is protected under another privilege,
such as the informant's -privilege, in a criminal proceeding, such statements are routinely disclosed
at trial. See Jencks v. United States, 353 U.S. 657. 667-69 (1957); 18 U.S.C. § 3500 (Jencks
Act). In this regard, the Commission has noted, in National Labor Relations Board (NLRB)
administrative proceedings, the NLRB itself provides at trial, for cross examination purposes, a
witness's prior statements relative to the subject matter of his testimony. See Secretary of Labor
o/blo Donald L. Gregory, et al v. Thunder Basin Coal Company, 15 FMSHRC 2228, 2237
(November 1993), referring to 29 C.F.R. § 102.l 18(b)-(d) (NLRB "Jencks" procedure).
It is unfortunate that the government would seek to withhold from disclosure the signed
allegations that serve as the basis for these proceedings. If there is any material in the signed
statements that should be redacted on the basis of another privilege not yet asserted by the
Secretary, the Secretary should seek to protect such material from disclosure.

ORDER
In view of the above, IT IS ORDERED that the Secretary provide to the respondent,
on or before the close of business on Wednesday, October 20, 1999, by facsimile and regular
mail, all signed statements secured from Lewis Frank Bates and Earl Charles Albu during the
course of MSHA's investigation in these discrimination matters.

iZw-g
___
2 o7e"~
Feldman
Administrative Law Judge

1171

Distribution:
Robert S. Wilson, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Suite 516, Arlington, VA 22203 (Facsimile and Certified Mail)
Forrest H . Roles, Esq., Mark E. Heath, Esq., Heenan, Althen & Roles, P .O. Box 2549, Charleston,
WV 25329 (Facsimile and Certified Mail)
/rnh

1172

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 19, 1999

DISCRIMINATION PROCEEDING

SECRETARY OF LABOR, MSHA
on behalf of LEWIS FRANK BATES,
Complainant

Docket No. WEV A 99-121-D
HOPE CD 99-12

v.
CHICOPEE COAL COMPANY, INC.,
Respondent

Lilly Branch Surface Mine
Mine ID 46-08723

SECRETARY OF LABOR, MSHA
on behalf of EARL CHARLES ALBU,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEV A 99-122-D
HOPE CD 99-12

v.

Lilly Branch Surface Mine
Mine ID 46-08723

CHICOPEE COAL COMPANY, INC.,
Respondent

ORDER DENYING THE SECRETARY'S MOTION FOR RECONSIDERATION
ORDER DENYING THE SECRETARY'S MOTION FOR CERTIFICATION
FOR INTERLOCUTORY REVIEW
AND
ORDER GRANTING IN PART THE SECRETARY'S MOTION FOR STAY
These discrimination proceedings are scheduled for hearing on November 2, 1999, in
Charleston, West Virginia. On October 15, 1999, 1 issued an Order granting the respondent's
motion to compel the disclosure of all signed statements secured from Lewis Frank Bates and Earl
Charles Albu during the course ofMSHA's investigation in these discrimination matters.
The October 15, 1999, Order required the Secretary to disclose such signed statements, by
facsimile and regular mail, on or before the close of business on Wednesday, October 20, 1999.

In a motion filed on October 19, 1999, the Secretary seeks reconsideration of the
October 15, 1999, Order, and, alternatively, requests certification to the Commission of whether
signed statements provided to MSHA by parties in discrimination matters are protected from
discovery by the work-product privilege. If the Secretary's request for certification is denied, the
Secretary seeks to stay the October 15, 1999, Order so that she may seek certification directly
from the Commission.
1173

In seeking reconsideration, the Secretary once again asserts the signed statements are
protected work products because they were prepared by an agent of the Secretary in
contemplation of litigation. As noted in the October 15, 1999, Order, a document purporting to
be a party's signed statement is not entitled to the work-product privilege simply because an
MSHA inspector, rather than the party, transcribed what the party said. Put another way, the
work-product privilege applies to the thought processes and opinions of the Secretary's personnel
and counsel, neither of which apply to statements by parties.
Moreover, as noted in the October 15, 1999, Order, even if such signed statements by
discrimination complainants were protected under the work product privilege, a respondent in a
discrimination proceeding has a compelling need to examine such statements because they are
unique in that they provide the basis for the Secretary's initiation of a 105(c)(2) discrimination
proceeding. In seeking reconsideration, the Secretary's relies on established case law holdings
that general assertions of the impeachment value of documents protected by the work-product
privilege are inadequate to overcome the privilege. The Secretary's reliance on such cases is
misplaced. Here, the respondent's request is specific - - it seeks to examine the statements by the
parties that motivated the Secretary's enforcement action. 1
Finally, in her reconsideration request, the Secretary does not properly distinguish
statements provided to MSHA by parties to a discrimination proceeding from statements obtained
from individuals in general during the course of a section 105(c) or section 110(c) investigation.
Non-party statements may be protected by the informant's privilege and/or the miner's privilege
pursuant to Commission Rules 61 and 62, 30 C.F.R. 29 §§ 2700.61 and 2700.62. However, even
non-party signed statements are not protected by the work-product privilege just because they
were obtained by MSHA personnel. Accordingly, the Secretary's request for reconsideration of
the October 15, 1999, Order compelling disclosure shall be denied.
Turning to the Secretary's alternative requests, an interlocutory discovery ruling is
certifiable for Commission review under Rule 76 if it involves a controlling question oflaw that
will materially advance the final disposition of this matter. 29 C.F.R. § 2700.76. I am not
persuaded that compelling disclosure of the complainants' allegations, absent any claim that any
portion of those allegations woul~ violate another privilege, such as identifying a confidential
informant, involves a controlling question oflaw. Moreover, it is a central goal of the Mine Act
to expeditiously resolve discrimination matters. See Commission Order in Sec. o/b/o Lonnie
Bowling et al v. Mountain Top Trucking, et al, 21 FMSHRC _,slip op. at p.2 (September 24,
1999). Accordingly, I am not inclined to delay these proceedings.

1

As discussed in the October 15, 1999, Order, ifthere is any material in the parties'
signed statements that should be redacted on the basis of another privilege, the Secretary should
seek to protect such material from disclosure.
1174

Although, I have denied the Secretary's request for certification of the October 15, 1999,
ruling on discovery, I will grant the Secretary's request for a delay of the October 20, 1999,
deadline for providing the complainants' signed statements to enable the Secretary to seek
certification directly from the Commission. Consequently, the date for providing the respondent
with the complainant's signed statements is extended until the close of business on Monday,
October 25, 1999.

ORDER
In view of the above, the Secretary's requests for reconsideration, and, alternatively, for
certification for review, of the October 15, 1999, Order compelling disclosure, ARE DENIED.
Consistent with the above, IT IS ORDERED that the Secretary provide the respondent, on or
before the close of business on Monday, October 25, 1999, by facsimile and regular mail, all
signed statements secured from Lewis Frank Bates and Earl Charles Albu during the course of
MSHA's investigation in these discrimination matters. IT IS FURTHER ORDERED THAT
the scheduled hearing of these matters on November 2, 1999, shall proceed.

Jerold Feldman
Administrative Law Judge
Distribution:
Robert S. Wilson, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd.,
Suite 516, Arlington, VA 22203 (Facsimile and Certified Mail)
Forrest H. Roles, Esq., Mark E. Heath, Esq., Heenan, Althen & Roles, P.O. Box 2549,
Charleston, WV 25329 (Facsimile and Certified Mail)
/mh

1175

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

October 28, 1999

EAGLE ENERGY, INC.,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. WEY A 98-72-R
Citation No. 7166391; 3/11/98

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEVA 98-73-R
Citation No. 7166392; 3/11/98

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 98-123
AC. No. 46-07711-03674

v.
Mine No. 1
EAGLE ENERGY INCORPORATED,
Respondent
ORDER DENYING THE RESPONDENT'S M OTION
TO COMPEL DISCOVERY
AND
ORDER DENYING THE SECRETARY'S REQUEST FOR SUBPOENA
The initial phase of the hearing in these matters was conducted from September 14
through September 17, 1999. The hearing is scheduled to reconvene on December 7, 1999.
Before me for consideration is the respondent's motion to compel discovery of the Mine Safety
and Health Administration Health (MSHA) and Safety Report concerning an April 21, 1998,
meeting. The attendees on behalf ofMSHA were James Bowman, Conference and Litigation
Specialist, MSHA Inspector Thunnan Workman and MSHA Supervisory Inspector Terry Price.
The respondent was represented by then-counsel Donna Kelly. Also in attendance was
Jeff Bennett, the respondent's Safety Director, Glen Conner, the respondent's President and Larry
Ward, the respondent's General Manager. The respondent also seeks to discover any statements
taken from individuals that will not be called by the Secretary in these proceedings.

1176

Pursuant to my request, the Secretary has provided the relevant documents for my
in camera review. The subject documents consist of an April 21, 1998, conference report and
memoranda ofMSHA interviews conducted between August and November 1998 with
individuals who are employees of the respondent.
A conference call concerning the respondent's motion to compel and the Secretary's
opposition was conducted on October 27, 1999. The Secretary asserts the respondent's motion
should be denied because it is untimely. In the alternative, the Secretary contends the documents
sought by the respondent are protected by the work-product privilege and the informant's
privilege. If it is determined that the subject documents are protected, the respondent seeks
disclosure of portions of these protected documents that contain factual material.
The Motion to Compel
As a threshold matter, Commission Rules 56 (d) and (e) provide that discovery shall be
initiated within 20 days after an answer to a petition for assessment of civil penalty, and that
discovery shall be completed within 40 days of its initiation. 29 C.F.R. § 2700.56(d) and (e).
These rules authorize a judge to permit discovery after this date for good cause shown.
The respondent previously has sought to discover the April 21, 1998, conference report
during the discovery period prior to the start of the September 14, 1999, hearing. The Secretary
declined to provide the report at that time claiming it was protected by the deliberative process
and work-product privileges. The respondent declined to file a motion to compel discovery of the
conference report at that time. The respondent has failed to show the requisite good cause to
support its untimely motion. Accordingly, the respondent's motion to compel the April 21, 1998,
conference report shall be denied as untimely.
Similarly, the respondent has failed to show good cause for its untimely request for
disclosure of statements the Secretary may have obtained from individuals who will not be called
by the Secretary as witnesses. The respondent previously requested the Secretary to disclose all
relevant statements obtained by MSHA in these matters during the discovery period prior to the
beginning of the trial. The Secretary declined to provide such statements citing the informant's
privilege. The respondent failed to seek disclosure by filing a motion to compel. The respondent
now predicates its motion on the theory that statements taken by the Secretary by individuals not
called as the Secretary's witnesses must contain information harmful to the Secretary's case.
Such an assertion does not provide good cause for extending the discovery period. Accordingly,
the respondent's motion to compel such statements shall also be denied as untimely.
Assuming the respondent's motion to compel was not untimely, the respondent's motion
will be addressed on the merits because arguments advanced by the respondent in support of its
motion during the October 27, 1999, conference call raise important issues.

1177

The Secretary claims the subject documents are protected by the work-product privilege.
The work-product privilege has been codified in Rule 26(b)(3) of the Federal Rules of Civil
Procedure. In ASARCO, Inc., 12 FMSHRC 2548 (December 1990), the Commission discussed
the work-product privilege, stating:
In order to be protected by this immunity under [Rule] 26(b)(3), the material
sought in discovery must be:

1. .documents and tangible things;
2. prepared in anticipation of litigation or for trial; and
3. by or for another party or by or for that party's representative.

It is not required that the document be prepared by or for an attorney. If materials
meet the tests set forth above, they are subject to discovery 'only upon a showing
that the party seeking discovery has substantial need of the materials in the
preparation of the party's case and that the party is unable without undue hardship
to obtain the substantial equivalent of the materials by other means.' If the court
orders that the materials be produced because the required showing has been
made, the court is then required to 'protect against disclosure of the mental
impressions, conclusions, opinions, or legal theories of an attorney or other
representative of a party concerning the litigation.' Id. at 2558 (citations omitted).
The burden of satisfying the three-part test is on the party seeking to invoke the workproduct privilege. It is clear that the conference report and memoranda of interviews conducted
by MSHA between August and November 1998 sought to be protected under the work product
privilege are "tangible documents" prepared "by or for the Secretary."
The determinative question concerning the applicability of the work-product privilege is
whether these documents were "prepared in anticipation oflitigation or for trial." Whether these
documents are privileged because they were prepared with litigation in mind must be based
on the nature of the documents and the factual situation in each particular case. ASARCO,
12 FMSHRC at 2558. If the documents can fairly be said to have been prepared because of the
prospect of litigation, then the documents are covered by the privilege. Id. [citing Wright &
Miller, Federal Practice and Procedure§ 2024 p.198-99 (1970)]. If, on the other hand, litigation
is contemplated but the document was prepared in the ordinary course of business rather than for
the purposes oflitigation, it is not protected. Id. In addition, particular litigation must be
contemplated at the time the document is prepared in order for the document to be protected. Id.

1178

In addressing whether MSHA reports of a safety and health conference are prepared in
contemplation of litigation, it is necessary to analyze MSHA's procedures for health and safety
conferences contained in 30 C.F.R. § 100.6. Operators that elect not to contest citations may
decide not to request a safety and health conference. Safety and health conferences are only
conducted, subject to MSHA's approval, upon an operator's request. 30 C.F.R. §§ 100.6(b)
and (c). Such conferences are the means by which operators may submit mitigating information
including facts that operators believe warrant a finding that no violation occurred. 30 C.F.R.
§ 100.6(e). Citations that are not vacated are referred by the safety and health conference official
to the Office of Assessments with the inspector's evaluation as a basis for determining the
appropriate amount of civil penalty to be assessed. 30 C.F.R. §§ 100.6(f) and (g).

Thus, generally, only contested citations are the subjects of safety and health conferences.
Moreover, the MSHA official conducting the conference uses the information submitted by the
operator as a basis for the referral to the Office of Assessments. Upon receipt of a notice of
proposed penalty issued by the Office of Assessments, the operator has 30 days to pay or contest
the proposed penalty. 30 C.F.R. § 100.7(b). In essence, the safety and health conference is the
initial step in the litigation process if the operator contests the proposed civil penalty. Such
conferences are not routinely conducted, but rather, they are conducted when an operator
challenges the initial citation. Accordingly, MSHA' s internal reports of such conferences are
prepared in contemplation of litigation and, as such, are protected by the work-product privilege.
Turning to the memoranda of interviews, these interviews were conducted between
August and November 1998, after the respondent had contested the citations in issue. They
contain MSHA's recollections and analysis of information provided by the interviewees,
and, such memoranda were clearly prepared in contemplation oflitigation. As such, these
memoranda are protected by the work-product privilege. Having concluded they are protected
by the work-product privilege, I note parenthetically, that the content of such interviews are also
protected by the informant's privilege as asserted by the Secretary.
I am concerned by the respondent's argument that, assuming that documents are protected
by privilege, factual material within protected documents are not covered by the privilege and
must be disclosed. The respondent misses the point. Once the Secretary has satisfied her burden
that the subject documents are protected by privilege, the burden shifts to the respondent to
overcome the privilege by demonstrating a substantial need for the documents, and that
failing to obtain the documents will result in undue hardship. P. & B. Marina, Ltd. Partnership
v. Legrande, 136. F.R.D. 50, 57 (E.D.N.Y. 1991), affd, 983 F.2d 1047 (2d Cir. 1992). Thus,
it is only after making such a showing to defeat the privilege that a party is entitled to see portions
of protected documents with redactions to "protect against disclosure of the mental impressions,
conclusions, opinions, or legal theories of an attorney or other representative of a party
concerning the litigation." ASARCO, 12 FMSHRC at 2558 (citations omitted).

1179

The respondent has failed to make any showing of need or hardship. Significantly, the
respondent's counsel, as well as other company officials, attended the April 21, 1998, MSHA
conference meeting. The notion that hardship will ensue unless the respondent obtains MSHA's
notes of a meeting that the respondent's counsel and company officials attended is difficult to
understand and must be rejected.
Similarly, the subject memoranda of interviews concern information provided to
MSHA by the respondent's employees. The respondent could have informally interviewed its
employees, or it could have deposed them under subpoena during discovery. Thus, the
respondent has failed to demonstrate the substantial need required to overcome the privilege.
Having failed to satisfy its burden of overcoming the Secretary's privilege, the respondent
is not entitled to see redacted portions of privileged documents. Accordingly, notwithstanding the
untimeliness of the respondent's motion, the respondent's motion to compel discovery is also
denied on the merits.
Collateral Issues
Finally, during the October 27, 1999, conference call, the Secretary requested that I issue
a subpoena so that the Secretary could obtain the military discharge papers of an individual who
the respondent intends to call as an expert witness. The Secretary seeks the subpoena to
determine whether the deposition testimony of this individual, with respect to his military
discharge in the 1970's, impacts on his credibility as an expert witness in these proceedings.
Assuming for the sake of argument that this individual's deposition testimony under oath
was not candid, with rare exceptions not applicable here, untruthful acts that have·not resulted in
a conviction are deemed to be collateral in nature. Extrinsic evidence of such acts are not
admissible. See John W. Strong et al., McCormick On Evidence,§ 49, at 202 (5 1h ed. 1999);
see also Fed R. Evid. 608(b). Consequently, the Secretary's subpoena request will be denied.

ORDER

In view of the above, the respondent's motion to compel discovery IS DENIED.
The Secretary's request for subpoena IS ALSO DENIED.

Jerold Feldman
Administrative Law Judge

1180

Distribution:
Howard Berliner, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Room 516, Arlington, VA 22203 (Certified Mail)
David Hardy, Esq., Julia Shreve, Esq., Jackson & Kelly, P.O. Box 553, Charleston,
WV 25322 (Certified Mail)
/rnh

1181

1182
"i'tU.S. GOVERi\IMENT PRINTING OFFICE.:1999-462-124/12813

